Exhibit 10.1

EXECUTION COPY

ASSET PURCHASE AGREEMENT

between

NATIONSTAR MORTGAGE LLC

and

RESIDENTIAL CAPITAL, LLC,

RESIDENTIAL FUNDING COMPANY, LLC,

GMAC MORTGAGE, LLC,

EXECUTIVE TRUSTEE SERVICES, LLC,

ETS OF WASHINGTON, INC.,

EPRE LLC

and

THE ADDITIONAL SELLERS IDENTIFIED ON SCHEDULE A HERETO

dated as of

MAY 13, 2012



--------------------------------------------------------------------------------

Table of Contents

 

              Page  

ARTICLE I DEFINITIONS AND INTERPRETATION

     1     

Section 1.1

   Definitions      1     

Section 1.2

   Interpretation      29   

ARTICLE II PURCHASE AND SALE OF ASSETS

     30     

Section 2.1

   Purchase and Sale of Assets      30     

Section 2.2

   Assignment of Contracts, Leases and Other Assets      32     

Section 2.3

   Excluded Assets      33     

Section 2.4

   Post-Closing Asset Deliveries      35     

Section 2.5

   Conveyance of Assets by Affiliate Sellers      35     

Section 2.6

   Non-Assignable Purchased Assets; Necessary Consents      36     

Section 2.7

   Assumption of Certain Liabilities      36     

Section 2.8

   Retained Liabilities      36     

Section 2.9

   Closing      37     

Section 2.10

   Ancillary Agreements      37     

Section 2.11

   Deliveries by Purchaser      38     

Section 2.12

   Deliveries by Sellers      38     

Section 2.13

   Consumer Privacy Matters      39     

Section 2.14

   “As Is, Where Is” Transaction      39     

Section 2.15

   Exclusion of Assumed Contracts      39     

Section 2.16

   Ginnie Mae MSR Assets Auction      40     

Section 2.17

   Indemnity Escrow Agreement      40   

ARTICLE III PURCHASE PRICE; ADJUSTMENT; ALLOCATION

     40     

Section 3.1

   Purchase Price; Payment of Purchase Price      40     

Section 3.2

   Purchase Price Adjustment; Final Payment      41     

Section 3.3

   Allocation of the Purchase Price for Tax Purposes      42     

Section 3.4

   Deposit      43   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS

     44     

Section 4.1

   Organization and Authority      44     

Section 4.2

   Non-Contravention      44     

Section 4.3

   Consents and Approvals      45     

Section 4.4

   Financial Statements      45     

Section 4.5

   Absence of Certain Changes or Events      46     

Section 4.6

   Title to Assets      46     

Section 4.7

   Purchased Assets Used in Business      46     

Section 4.8

   Real Property Leases      46     

Section 4.9

   Mortgage Servicing Portfolio; Servicing Agreements; the Business      47     

Section 4.10

   Material Contracts      49     

Section 4.11

   Compliance with Law, Licensing and Data Security      49   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     Section 4.12    Employee Benefits      50     
Section 4.13    Employees      50      Section 4.14    Litigation and Claims   
  51      Section 4.15    Intellectual Property      51      Section 4.16   
Brokers, Finders and Financial Advisors      52      Section 4.17    Ginnie Mae
Loans      53      Section 4.18    Tax Matters      54      Section 4.19   
Shared Services Agreement      55    ARTICLE V REPRESENTATIONS AND WARRANTIES OF
PURCHASER      55      Section 5.1    Organization and Authority      55     
Section 5.2    Non-Contravention      55      Section 5.3    Consents and
Approvals      56      Section 5.4    Financing      56      Section 5.5   
Non-reliance      56      Section 5.6    Brokers, Finders and Financial Advisors
     56    ARTICLE VI PRE-CLOSING MATTERS AND OTHER COVENANTS      57     
Section 6.1    Subsequent Actions; Further Assurances      57      Section 6.2
   Third Party Consents      57      Section 6.3    Access to Information;
Interim Financial Information      57      Section 6.4    Records; Post-Closing
Access to Information      58      Section 6.5    Interim Operations of the
Business      59      Section 6.6    Servicing Approvals and Licenses      63   
  Section 6.7    Employee Matters      63      Section 6.8    Notices of Certain
Events      65      Section 6.9    Tax Matters      66      Section 6.10   
Insurance      67      Section 6.11    Mortgage Loan Schedules and Servicing
Advance Schedules      67      Section 6.12    Title Documents and Surveys     
67      Section 6.13    Schedules and Disclosure Memorandum      67      Section
6.14    Bankruptcy Actions      68      Section 6.15    Stalking-Horse Bidder
Matters      69      Section 6.16    Consent Order and DOJ/AG Settlement      70
     Section 6.17    Antitrust Clearances and Obligations      71      Section
6.18    Post-Closing Amounts Received and Paid      72      Section 6.19   
Confidentiality      73      Section 6.20    Real Property Matters and
Transition Services      74      Section 6.21    Required Financial Information
     75      Section 6.22    PSA Amendments      75      Section 6.23   
Mortgage Loans Documents      75      Section 6.24    Copies of Assumed
Contracts      75      Section 6.25    Purchaser Payment Cap      75     
Section 6.26    DIP Financing Agreements      76   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     Section 6.27    Transfer of Assets to DIP Borrowers     
76      Section 6.28    Separation Services      76      Section 6.29   
Repurchase      76      Section 6.30    Rebranding      77      Section 6.31   
Subservicing Agreement      77    ARTICLE VII BANKRUPTCY COURT MATTERS      77
     Section 7.1    Competing Transaction      77      Section 7.2    Bankruptcy
Court Filings      78    ARTICLE VIII CONDITIONS      78      Section 8.1   
Conditions to Obligations of Purchaser and Sellers      78      Section 8.2   
Conditions to Obligations of Sellers      80      Section 8.3    Conditions to
Obligations of Purchaser      80    ARTICLE IX TRANSFER OF SERVICING      81   
  Section 9.1    Transfer of Purchased Mortgage Servicing and MSRs      81     
Section 9.2    Costs of Transfer      82    ARTICLE X TERMINATION AND SURVIVAL
     83      Section 10.1    Termination      83      Section 10.2    Procedure
and Effect of Termination      85    ARTICLE XI INDEMNIFICATION      85     
Section 11.1    Indemnification by Sellers      85      Section 11.2    Notice
of Claims      86      Section 11.3    Third Person Claims      87      Section
11.4    Claims Against the Indemnity Escrowed Funds      88      Section 11.5   
Adjustment to Purchase Price      88      Section 11.6    Survival      88     
Section 11.7    Exclusive Remedy      88    ARTICLE XII MISCELLANEOUS      89   
  Section 12.1    Expenses      89      Section 12.2    Amendment; Waiver     
89      Section 12.3    Notices      89      Section 12.4    Waivers      90   
  Section 12.5    Counterparts      91      Section 12.6    Applicable Law;
WAIVER OF JURY TRIAL; Venue and Retention of Jurisdiction      91      Section
12.7    Assignment      91      Section 12.8    No Third-Party Beneficiaries   
  92      Section 12.9    Public Announcements      92      Section 12.10   
Severability      92      Section 12.11    Specific Performance      92     
Section 12.12    Waiver of Bulk Transfer Laws      93   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     Section 12.13    Personal Liability      93      Section
12.14    Entire Agreement      93   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

Schedule A

   Additional Sellers

Schedule B

   Agency Special Requirements

Schedule C

   Schedule of Purchased Assets and Assumed Liabilities

Schedule D

   DIP Financing Agreements

Schedule E

   Private Investor Servicing Agreements and Servicing Agreements for Other
Serviced Loans

Schedule F

   Agency Contracts

Schedule G

   Knowledge of Sellers

Schedule H

   Owned Real Property and Leased Real Property

Schedule I

   Other Serviced Loans

Schedule J

   [Reserved]

Schedule K

   Computer Equipment Located at Real Property

Schedule L-1

   Other Purchased Assets

Schedule L-2

   Credits and Other Expenses

Schedule M

   Ginnie Mae Loan Criteria

Schedule N

   Owned Transferred IP

Schedule O

   Other Assigned Contracts

Schedule P

   Material Agreements

Schedule Q

   Excluded Contracts and Assets

Schedule R

   Material Employee Benefit Plans

Schedule S

   Business Licenses

Schedule T

   Deemed Eligible Servicing Agreements

Schedule U

   ETS Contracts

Schedule 2.15

   Excludable Servicing Agreements

Schedule 3.1(a)

   Purchase Price

Schedule 4.3

   Seller Consents and Approvals

Schedule 4.9(a)

   Mortgage Loan Data Fields

Schedule 4.9(c)

   Servicing Advances Data Fields

Schedule 5.3

   Purchaser Consents and Approvals

Schedule 6.14(f)

   Terms of the Chapter 11 Plan

Schedule 6.16

   Terms of Consent Order and DOJ/AG Settlement

Schedule 6.31

   Subservicing Agreement Term Sheet

Schedule 8.3(vi)

   Required Seller Consents

Schedule 8.3(viii)

   Necessary Purchaser Business Licenses

EXHIBITS

Exhibit 1

   AFI Letter

Exhibit 2

   Form of Deposit Escrow Agreement

Exhibit 3

   Sale Approval Order

Exhibit 4

   Sale Procedures

Exhibit 5

   Sale Procedures Order

Exhibit 6

   Form of GM Transition License

Exhibit 7

   Term Sheet for Transition Services Agreement between AFI and Purchaser

 

-v-



--------------------------------------------------------------------------------

Exhibit 8

   Shared Services Agreement

Exhibit 9

   Form of Mutual Release

DISCLOSURE MEMORANDUM

 

-vi-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement, dated as of May 13, 2012, is entered into between
Nationstar Mortgage LLC, a Delaware limited liability company (“Purchaser”), and
Residential Capital, LLC (“ResCap”), Residential Funding Company, LLC (“RFC”),
GMAC Mortgage, LLC (“GMAC Mortgage”), each of which is a Delaware limited
liability company, Executive Trustee Services, LLC, a Delaware limited liability
company (“ETS LLC”), ETS of Washington, Inc., a Washington corporation (“ETS WA”
and together with ETS LLC, “ETS”), EPRE LLC, a Delaware limited liability
company (“EPRE”) and the additional sellers identified on Schedule A hereto
(together with ResCap, RFC, GMAC Mortgage and ETS, the “Sellers”).

WHEREAS, Sellers are engaged in the Business (as hereinafter defined);

WHEREAS, Sellers, together with other Affiliates (as hereinafter defined),
intend to file voluntary petitions (“Petitions”) for relief (collectively, the
“Bankruptcy Case”) under Chapter 11 of Title 11, U.S.C. §§ 101, et seq., as
amended (the “Bankruptcy Code”), in the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”) on or shortly after the
date this Agreement is executed;

WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, and as authorized under sections 105, 363 and 365 of the Bankruptcy
Code, Sellers wish to sell to Purchaser, and Purchaser (or Purchaser’s assignee
or assignees pursuant to Section 12.7 hereof) wishes to purchase from Sellers,
the Purchased Assets (as hereinafter defined), and Purchaser is willing to
assume all of the Assumed Liabilities (as hereinafter defined); and

WHEREAS, Sellers, as debtors and debtors-in-possession, will continue in the
possession of their respective assets and in the management of the Business
pursuant to sections 1107 and 1108 of the Bankruptcy Code.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. As used in this Agreement, the following terms have the
meanings set forth below:

“Adjustment Amount” has the meaning specified in Section 3.2(b).

“Adjustment Report” has the meaning specified in Section 3.2(d).

“Advance Facility” has the meaning specified in the definition of “Eligible
Servicing Agreement.”

 

-1-



--------------------------------------------------------------------------------

“Advance Financing Person” has the meaning specified in the definition of
“Eligible Servicing Agreement.”

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with the
Person specified. For purposes of this definition, the term “control” of a
Person means the possession, direct or indirect, of the power to (i) vote 20% or
more of the voting securities of such Person or (ii) direct or cause the
direction of the management and policies of such Person, whether by Contract or
otherwise, and the terms and phrases “controlling,” “controlled by” and “under
common control with” have correlative meanings. Notwithstanding the foregoing,
for purposes of this Agreement, unless otherwise specifically provided,
Affiliates of the Sellers include only direct or indirect Subsidiaries of
ResCap, and other Affiliates of AFI are excluded from the definition of Sellers’
Affiliates and references to Affiliates of AFI exclude Sellers and their
Affiliates.

“Affiliate Purchased Assets” has the meaning specified in Section 2.5(a).

“Affiliate Seller” has the meaning specified in Section 2.5(a).

“AFI” means Ally Financial Inc., a Delaware corporation and the indirect parent
of Sellers.

“AFI Letter” means the letter specified in the last paragraph of Section 6.5.

“AFI Transition Services Agreement” means the transition services agreement to
be entered into by and among AFI, for itself and its Affiliates, and Purchaser
pursuant to which Purchaser and AFI will each will provide certain transition
services from and after the Closing Date, and for which the term sheet is
attached as Exhibit 7 hereto.

“Agency” means a government-sponsored secondary mortgage market enterprise or
Government Entity acquiring, owning or guaranteeing Mortgage Loans, including
for purposes of this Agreement, Fannie Mae, Ginnie Mae, Freddie Mac, FHA and
HUD.

“Agency Consents” means the written consents, approvals or acknowledgements of
Fannie Mae, Freddie Mae or Ginnie Mae containing the provisions set forth in
Schedule 4.3, in form and substance satisfactory to Purchaser.

“Agency Contracts” means the Contracts between any Seller or any Subsidiary of
any Seller and an Agency, and each Agency’s respective seller and servicer
guides utilized by the Agencies and other Investors to whom Sellers have sold
Mortgage Loans and/or for which Sellers service Mortgage Loans, as listed on
Schedule F hereto.

“Agency Loans” means Mortgage Loans being serviced by Sellers pursuant to an
Agency Contract that are owned or guaranteed by Fannie Mae, Freddie Mac or
Ginnie Mae or are intended to be included in a pool to be owned by Fannie Mae or
Freddie Mac or guaranteed by Ginnie Mae, as identified in the Mortgage Loan
Schedule, the Cut-Off Date Mortgage Loan Schedule, or the Closing Date Mortgage
Loan Schedule, as applicable.

 

-2-



--------------------------------------------------------------------------------

“Agency Special Requirements” means the Seller-specific reporting and servicing
procedures required by the Agencies to be performed by Sellers as servicer of
the Agency Loans, as set forth on Schedule B.

“Agreement” or “this Agreement” means this Asset Purchase Agreement, together
with the Exhibits, Schedules and Disclosure Memorandum attached hereto, as any
of them may be amended from time to time.

“Amended Disclosure Memorandum” has the meaning specified in Section 6.13(b).

“Ancillary Agreements” means the Servicing Transfer Agreement and each of the
agreements set forth in Section 2.10.

“Ancillary Income” means all income, revenue, fees, expenses, charges or other
monies from or relating to the Mortgage Loans to which a Servicer is entitled
(other than servicing fees and prepayment charges, premiums or penalties),
including late charges, insufficient funds fees, assumption fees, income from
Optional Products, interest on funds deposited in any Servicing Escrow Account
or Servicing Custodial Account maintained pursuant to the Servicing Agreements,
fees payable to a Seller under HAMP, HARP, HASP or any similar program, loss
mitigation incentive fees, including those payable from an Agency in such
instances for non-HAMP workouts, pay-off fees, modification fees, default
interest, commissions and administrative fees on insurance and similar fees and
charges, and all other incidental fees and charges.

“Antitrust Authority” has the meaning specified in Section 6.17(b).

“Applicable Law” means, as of the time of reference and as applicable, any Law
that is applicable to the Business.

“Applicable Requirements” means and includes, as of the time of reference, with
respect to the origination, purchase, sale and servicing of Mortgage Loans or
the Servicing Agreements or the ETS Contracts, (in each case to the extent
applicable to any particular Mortgage Loan or Servicing Agreement):
(i) contractual obligations of Sellers (except those rendered unenforceable by
the Bankruptcy Code), including with respect to any Servicing under any
Servicing Agreement, Mortgage Loan Document or any other commitment or other
contractual obligation relating to a Mortgage Loan, (ii) applicable
underwriting, servicing and other guidelines of Sellers as incorporated in
Seller/Servicer Guides, (iii) Applicable Laws, (iv) other applicable
requirements and guidelines of any Government Entity or of any Investor, ETS
Customer or Insurer and (v) applicable requirements of MERS.

“Assignment and Assumption Agreement” means one or more assignment and
assumption agreements to be executed by Sellers and Purchaser in respect of
specified Assumed Contracts and Assumed Liabilities, in a customary form as
mutually agreed between Sellers and Purchaser.

“Assignment and Assumption of Lease Agreements” means one or more assignment and
assumption of lease agreements to be executed by applicable Sellers and
Purchaser in respect of the Real Property Leases, in a customary form as
mutually agreed between Sellers and Purchaser.

 

-3-



--------------------------------------------------------------------------------

“Assumed Contracts” has the meaning specified in Section 2.2.

“Assumed Contracts Procedures” means procedures pertaining to the assumption and
assignment of the Assumed Contracts from the Sellers to the Purchaser, as set
forth in the Sale Procedures, which shall include procedures pursuant to which
(i) the Sellers shall (a) file a schedule setting forth each of the Assumed
Contracts and the Sellers’ estimates of the Cure Amounts, if any, with respect
to the Assumed Contracts and (b) provide notice of such schedule to all affected
parties and (ii) all affected parties shall file an objection, if any, to the
Sellers’ proposed assumption and assignment of the Assumed Contracts and the
estimates of Cure Amounts set forth in such schedule by no later than 15
calendar days prior to the Sale Hearing or such earlier date as the Bankruptcy
Court shall order.

“Assumed Liabilities” means:

(i) the Business Employee Liabilities;

(ii) the Liabilities relating to Permitted Liens with respect to Purchased
Assets (to the extent not discharged in the Bankruptcy Case);

(iii) the Liabilities arising under any Assumed Contract to the extent such
Liabilities arise on and after the Closing; and

(iv) all Liabilities of the Business or Purchased Assets arising from the
conduct of the Business on or after the Closing other than any Retained
Liabilities.

“Assumed Pre-Petition Contracts” has the meaning specified in Section 6.14(d).

“Auction” has the meaning specified in the Sale Procedures Order.

“Auction Date” has the meaning specified in the Sale Procedures Order.

“Bankruptcy Case” has the meaning specified in the preamble.

“Bankruptcy Code” has the meaning specified in the preamble.

“Bankruptcy Court” has the meaning specified in the preamble.

“Bankruptcy Exceptions” means (i) as a result of Sellers operating as debtors in
possession under the Bankruptcy Code, (a) Sellers’ inability to maintain the
services of their officers or other employees, including the possibility that a
substantial number of Sellers’ employees have left, or will leave, their
positions, and (b) vendors and counterparties of Sellers failing to continue to
perform their obligations to Sellers, and (ii) any limitation or obligation
imposed on Sellers by Order of the Bankruptcy Court or the DIP Financing
Agreements.

 

-4-



--------------------------------------------------------------------------------

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

“Bill of Sale” means one or more bills of sale to be executed by Sellers and
Purchaser in respect of certain Purchased Assets, in a customary form as
mutually agreed between Sellers and Purchaser.

“Book Value” means, with respect to any asset, the book value of such asset
determined in accordance with the Transaction Accounting Principles, as set
forth on the Schedule of Purchased Assets and Liabilities, the Cut-off Date
Schedule of Purchased Assets and Liabilities or the Closing Date Schedule of
Purchased Assets and Liabilities, as applicable.

“Books and Records” means all books, ledgers, files, reports, plans, records,
manuals, and other materials (in any form or medium) Related to the Business
except those items identified on Schedule Q.

“Break-Up Fee” has the meaning set forth in Section 6.15(a).

“Budget” means the budget annexed to the DIP Order.

“Business” means the business, directly or indirectly, engaged in by Sellers and
Affiliate Sellers of (i) originating Mortgage Loans, including through Sellers’
Consumer Lending Platform; (ii) owning the Other Purchased Assets;
(iii) providing primary servicing, back-up servicing and related activities for
Mortgage Loans and Other Serviced Loans; (iv) providing fee-based subservicing
for Mortgage Loans; (v) providing master servicing for Private Investors in
Private Investor Loans and investors in Other Serviced Loans; (vi) financing and
reselling serviced Mortgage Loans and related capital markets transactions;
(vii) other operations related to the foregoing and (viii) foreclosure trustee
services and recovery services provided to ETS Customers. “Business” expressly
excludes all activities, operations, products, transactions and services that
are conducted under, or in connection with, any Excluded Assets.

“Business Day” means any day of the year, other than any Saturday, Sunday or any
day on which banks located in New York, New York or Dallas, Texas generally are
closed for business.

“Business Employee” means each employee of any Seller whose primary
responsibility is to provide services Related to the Business.

“Business Employee Liabilities” means all Claims and Liabilities of Sellers
related to the Transferred Employees that Purchaser expressly agrees to assume
pursuant to Section 6.7.

“Business Employee List” has the meaning specified in Section 4.13(a) hereof.

“Business Licenses” means the Permits required by Law or by Fannie Mae, Freddie
Mac or Ginnie Mae or other Government Entity in order to engage in the Business.

“Cash Deposit” has the meaning specified in Section 3.4.

 

-5-



--------------------------------------------------------------------------------

“Chapter 11 Plan” shall mean the Chapter 11 plan of reorganization, in form and
substance in accordance with the terms set forth in Schedule 6.14(f) and
otherwise satisfactory to the Sellers and the Purchaser, which shall be
confirmed by the Bankruptcy Court in accordance with section 1129 of the
Bankruptcy Code.

“Chapter 11 Plan Effective Date” shall mean the date upon which all the
conditions to effectiveness of the Chapter 11 Plan shall have been satisfied or
waived and the transaction contemplated hereunder shall have been substantially
consummated.

“Claims” means any right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured, known or unknown;
or any right to an equitable remedy for breach of performance if such breach
gives rise to a right of payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured, known or unknown.

“Closing” has the meaning specified in Section 2.9.

“Closing Date” means the date upon which the Closing occurs, which shall be the
last day of the month.

“Closing Date Mortgage Loan Schedule” means the Mortgage Loan Schedule as of the
close of business on the day immediately preceding the Closing Date.

“Closing Date Schedule of Purchased Assets and Assumed Liabilities” means the
unaudited Schedule of Purchased Assets and Assumed Liabilities as of the Closing
Date.

“Closing Date Servicing Advance Schedule” means the Servicing Advance Schedule
as of the close of business on the day immediately preceding the Closing Date.

“COBRA” means the continuation coverage provisions of the U.S. Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, or any similar provisions
of State or Local Law.

“Commitment Letter” means the letter agreement dated May 13, 2012 between
Purchaser and Newcastle Investment Corp.

“Competing Transaction” has the meaning specified in Section 7.1.

“Computer Equipment” means all equipment and devices (including data processing
hardware and related telecommunications equipment, media, materials, program
documentation and tools) owned or leased by Sellers and located at the Real
Property, including the Computer Equipment set forth on Schedule K, together
with Sellers’ rights under all related warranties, other than the Computer
Equipment identified on Schedule Q.

“Confidential Information” has the meaning specified in Section 6.19(b).

 

-6-



--------------------------------------------------------------------------------

“Confidentiality Agreement” means the confidentiality agreement, dated as of
January 26, 2012, between Purchaser and Fortress Investment Group LLC.

“Confirmation Order” means the order of the Bankruptcy Court confirming the
Chapter 11 Plan in accordance with section 1129 of the Bankruptcy Code.

“Consent” means the Permits, authorizations, consents, waivers, approvals and
licenses from third parties or Government Entities necessary to consummate this
Agreement and the transactions contemplated hereby and for Purchaser to operate
the Business after the Closing.

“Consent Order” means the Consent Order entered into on April 13, 2011, by and
among the FDIC, the FRB and AFI, Ally Bank, ResCap and GMAC Mortgage.

“Consumer Lending Platform” means the assets and operations of Sellers pursuant
to which Sellers originate or broker Mortgage Loans, including traditional
retail loan offices and a call center.

“Consumer Privacy Ombudsperson” has the meaning specified in Section 2.13.

“Contract” means any agreement, consensual obligation, promise, understanding,
arrangement, commitment or undertaking of any nature (whether written or oral
and whether express or implied), including leases, subleases, licenses,
sublicenses, purchase orders, indentures and loan agreements (other than this
Agreement and the Ancillary Agreements) (including each amendment, extension,
exhibit, attachment, addendum, appendix, statement of work, change order and any
other similar instrument or document relating thereto).

“Copyrights” has the meaning specified in the definition of “Intellectual
Property.”

“Core Representations” means:

(i) Section 4.4(a) (Financial Statements);

(ii) Section 4.5 (Absence of Certain Changes or Events);

(iii) Section 4.6 (Title to Assets);

(iv) Section 4.7 (Purchased Assets Used in the Business);

(v) Section 4.8 (Real Property Leases), limited to the first sentence thereof
and clause (ii) of the third sentence thereof;

(vi) Section 4.9(a)-(e) (Mortgage Servicing Portfolio; Servicing Agreements; the
Business);

(vii) Section 4.10 (Material Contracts), limited to the first two sentences
thereof;

(viii) Section 4.14 (Litigation and Claims), limited to clause (ii) thereof;

 

-7-



--------------------------------------------------------------------------------

(ix) Section 4.15 (Intellectual Property), limited to subsection (a) and, with
respect to any Intellectual Property rights included with the Transferred IT
Assets, subsection (c); and

(x) Section 4.17 (Ginnie Mae Loans).

“Cure Amount” means the amount payable in order to cure all defaults on Assumed
Contracts and effectuate the assumption by Sellers of an Assumed Contract and
the assignment to Purchaser pursuant to section 365 of the Bankruptcy Code as
provided in the Sale Approval Order or other Order of the Bankruptcy Court.

“Cut-off Date” means the last day of the month immediately preceding the month
of the expected Closing Date or such other date as Purchaser and Sellers may
agree.

“Cut-off Date Mortgage Loan Schedule” has the meaning specified in
Section 4.9(a).

“Cut-off Date Purchase Price” has the meaning specified in Section 2.11(a).

“Cut-off Date Schedule of Purchased Assets and Assumed Liabilities” means the
unaudited Schedule of Purchased Assets and Assumed Liabilities dated as of the
Cut-off Date.

“Cut-off Date Servicing Advance Schedule” has the meaning specified in
Section 4.9(c).

“Deed of Transfer” means one or more deeds of transfer, each in a customary form
as mutually agreed between Sellers and Purchaser, to be executed by the
applicable Seller and, if required by applicable law, Purchaser in respect of
the Owned Real Property, each of which shall be a special warranty deed, or the
equivalent in the applicable jurisdiction, with a covenant against grantor’s
acts.

“De Minimis Interest” means an insubstantial interest, and shall equal a 0.01%
interest, except as otherwise set forth in Section 2.3(g) of the Disclosure
Memorandum.

“Deposit Escrow Agreement” means an escrow agreement by and among Purchaser,
Sellers and the Escrow Agent, in substantially the form set forth in Exhibit 2
hereto, executed and delivered simultaneously with the execution and delivery
hereof.

“Determination” has the meaning specified in Section 3.3(a).

“DIP Borrowers” means GMACM Borrower LLC, a wholly owned subsidiary of GMAC
Mortgage, and RFC Borrower LLC, a wholly owned subsidiary of RFC.

“DIP Cash Proceeds” has the meaning set forth in Section 2.3(a).

“DIP Financing Agreements” means the Debtor in Possession Loan and Security
Agreements identified on Schedule D hereto, as such agreements may be amended
from time to time.

 

-8-



--------------------------------------------------------------------------------

“DIP Order” means the Final Order or Final Orders (i) approving the DIP
Financing Agreements; (ii) authorizing Debtors’ post-petition financing on a
senior secured, superpriority basis; (iii) authorizing the Debtors’ use of Cash
Collateral (as defined in the DIP Order); and (iv) granting Replacement Liens
and Adequate Protection to Certain Pre-Petition Secured Creditors, entered by
the Bankruptcy Court in the Bankruptcy Case.

“Disclosure Memorandum” has the meaning specified in Section 6.13(a).

“Dispute Notice” has the meaning specified in Section 3.2(c).

“DOJ/AG Settlement” means the Consent Judgment filed with the U.S. District
Court for the District of Columbia on March 12, 2012 to which AFI, ResCap and
GMAC Mortgage are parties.

“Electronic Data File” means test “tape(s),” sale “tape(s)” and/or “transfer
tape(s)” containing Mortgage Loan, Other Serviced Loan and/or servicing
information delivered or to be delivered by Sellers to Purchaser in connection
with the transfer of the Purchased Mortgage Servicing, the Advances and the
Servicing Agreements contemplated hereby.

“Eligible Servicing Agreement” means a Servicing Agreement (including a master
servicing agreement, primary servicing agreement or subservicing agreement) that

(a) is described on Schedule T; or

(b) contains the following provisions:

(i) expressly authorize the servicer, without the consent of any party thereto
and notwithstanding any other limitation set forth therein, to enter into a
financing or other facility (an “Advance Facility”) under which such servicer
assigns or pledges its rights under such servicing agreement to be reimbursed
for any or all servicing advances to a lender or a special-purpose
bankruptcy-remote entity and/or a trustee acting on behalf of holders of debt
instruments or any other Person (any such Person, an “Advance Financing
Person”);

(ii) require the servicer and the Advance Financing Person to notify the related
securitization trustee in writing of the existence of an Advance Facility and
the identity of the Advance Financing Person;

(iii) provide that an Advance Facility notice may only be terminated by the
joint written notice of the servicer and the related Advance Financing Person;

(iv) require the servicer to maintain and provide to any successor servicer and
the related securitization trustee, a detailed accounting on a loan-by-loan
basis as to amounts advanced, by, pledged or assigned to, and reimbursed to any
Advance Financing Person that are recoverable on a loan-level;

(v) to the extent that such servicing agreement is not a Fannie Mae or Freddie
Mac Agency Contract, require that as between a predecessor servicer and

 

-9-



--------------------------------------------------------------------------------

its Advance Financing Person, on the one hand, and a successor servicer and its
Advance Financing Person (if any) on the other hand, reimbursement amounts in
respect of servicing advances on a loan-by-loan basis with respect to each
Mortgage Loan as shall be allocated on a “first-in, first-out” basis (such that
servicing advances of a particular type that were disbursed first in time will
be reimbursed prior to servicing advances of the same type with respect to the
same Mortgage Loan that were disbursed later in time), subject to any exceptions
for a “first-in, first-out” allocation of the kind set forth in the Advance
Facility provisions in any servicing agreement described on Schedule T;

(vi) provide that any rights of set-off that the trust fund, the trustee, the
master servicer or any other Person might have against such servicer under the
related securitization trust document shall not attach to any rights to receive
servicing advances that have been sold, transferred or pledged to an Advance
Financing Person under a servicer advance facility;

(vii) provide that the sections of such servicing agreement that authorize the
servicer to enter into an Advance Facility may not be amended without the
consent of the Advance Financing Person;

(viii) expressly provide that if so required pursuant to the terms of an Advance
Facility, the Servicer may direct the trustee, securities administrator or
master servicer, as applicable, and if so directed in writing such person will
directly pay to the Advance Financing Person or such trustee the reimbursement
amounts payable to the servicer pursuant to the agreement;

(ix) expressly provide that an Advance Financing Person whose obligations are
limited to the financing of servicing advances shall not be required to meet the
qualifications of a successor servicer or subservicer pursuant to the agreement;

(x) expressly provide that in no event shall any reimbursement amounts be
included in the funds available to be distributed to, or distributed to,
security holders;

(xi) expressly provide that upon the direction of and at the expense of the
servicer, the trustee, the securities administrator and the master servicer (as
applicable) each agrees to execute such acknowledgments, certificates and other
documents (in each case, in form and substance reasonably satisfactory to such
party) provided by the servicer recognizing the interests of any Advance
Financing Person or trustee for and on behalf of the Advance Financing Person in
reimbursement amounts; and

(xii) expressly provide that the servicer (and any successor servicer) shall
apply proceeds received in connection with a liquidation of, or final recovery
of amounts under, any mortgage loan, as well as any recovery resulting from a
partial collection of insurance proceeds, liquidation proceeds or

 

-10-



--------------------------------------------------------------------------------

condemnation proceeds in respect of any mortgage loan, to reimburse any
previously unreimbursed servicer advances prior to applying such proceeds to the
payment of interest and principal on such mortgage loan in accordance with the
agreement.

“Enforceability Exceptions” has the meaning specified in Section 4.1.

“EPRE” has the meaning set forth in the preamble.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all regulations and rules issued thereunder, or any successor Law.

“Escrow Agent” means JPMorgan Chase Bank or such other bank or other financial
institution reasonably acceptable to Sellers and Purchaser.

“ETS” has the meaning specified in the preamble.

“ETS Contract Rights” means the rights of ETS LLC or ETS WA to earn compensation
in respect of trustee services or recovery services under the ETS Contracts.

“ETS Contracts” means the Contracts pursuant to which ETS LLC or ETS WA provides
foreclosure trustee services or recovery services listed on Schedule U.

“ETS Customer” means the counterparty or counterparties of ETS LLC or ETS WA
under an ETS Contract.

“ETS LLC” has the meaning specified in the preamble.

“ETS WA” has the meaning specified in the preamble.

“Excluded Assets” has the meaning specified in Section 2.3.

“Expense Reimbursement” means a reimbursement to Purchaser of Purchaser’s
actual, reasonable, documented, out-of-pocket expenses incurred in connection
with the transactions contemplated by this Agreement, including professional
fees, in each case to the extent not reimbursed by Sellers to Purchaser prior to
or upon execution and delivery of this Agreement and not to exceed $10,000,000.

“Fannie Mae” means Fannie Mae, formerly known as The Federal National Mortgage
Association, or any successor thereto.

“FDIC” means the Federal Deposit Insurance Corporation or any successor thereto.

“Fed Funds Rate” means, for any date, the weighted average of the rates set
forth in the weekly statistical release H.15(519) (or any successor publication)
published by the Board of Governors of the Federal Reserve System opposite the
caption “Federal Funds (Effective).”

“Fee-Based Subservicing Agreements” means the subservicing agreements (including
letter agreements) with any counterparty, including any Affiliate of AFI, under
which a Seller

 

-11-



--------------------------------------------------------------------------------

services Mortgage Loans as to which such counterparty owns the related Mortgage
Servicing Rights and, in some cases, agrees to pay over a portion of the related
Servicing Compensation to such counterparty, as set forth in Schedule E hereto.

“FHA” means the Federal Housing Administration of HUD, or any successor thereto.

“FHA Loans” means mortgages insured by the FHA.

“Final Order” means an Order (i) as to which the time to appeal, petition for
certiorari or move for review or rehearing has expired and as to which no
appeal, petition for certiorari or other proceeding for review or rehearing is
pending, or (ii) if an appeal, writ of certiorari, reargument or rehearing has
been filed or sought, the Order has been affirmed by the highest court to which
such Order was appealed or certiorari has been denied, or reargument or
rehearing shall have been denied or resulted in no modification of such Order
and the time to take any further appeal or to seek certiorari or further
reargument or rehearing has expired; provided that the theoretical possibility
that a motion under Rule 59 or Rule 60 of the Federal Rules of Civil Procedure,
or any analogous rule under the Federal Rules of Bankruptcy Procedure, as
amended, or any successor rules, may be filed with respect to such order or
judgment shall not prevent such Order from being considered a Final Order.

“Fixtures and Equipment” means all furniture, furnishings, vehicles, equipment,
Computer Equipment, tools and other tangible personal property owned by any
Seller and located at any Real Property as of the Closing Date, including any of
the foregoing purchased subject to any conditional sales or title retention
agreement in favor of any other Person.

“FRB” means the Board of Governors of the Federal Reserve System.

“Freddie Mac” means Freddie Mac, formerly known as The Federal Home Loan
Mortgage Corporation, or any successor thereto.

“GAAP” means United States generally accepted accounting principles, applied on
a consistent basis.

“Ginnie Mae” means the Government National Mortgage Association, a body
corporate organized and existing under the laws of the United States of America
within HUD, or any successor thereto.

“Ginnie Mae Loans” means Whole Loans owned by a Seller on the Closing Date that
meet the criteria set forth on Schedule M.

“Ginnie Mae MSR Assets” has the meaning specified in Section 2.16.

“GM Transition License” means a license from General Motors to Purchaser and
certain of its Subsidiaries as designated by Purchaser to use “GMAC” as a
trademark or servicemark for transitional purposes, substantially in the form
attached as Exhibit 6.

“GMAC Mortgage” has the meaning specified in the preamble.

 

-12-



--------------------------------------------------------------------------------

“Government Authorization” means any Permit, environmental permit, certificate,
consent, ratification, permission, authorization, approval, confirmation,
decision, endorsement, waiver, certification, registration or qualification
issued, granted, given or otherwise made available by or under the authority of,
or filing with or notice to, any Government Entity or pursuant to any Law,
including any approval to participate in any of its programs relating to
Mortgage Servicing.

“Government Entity” means any United States federal, state or local, or any
supranational, court, judicial or arbitral body, administrative or regulatory
body or other governmental or quasi-Government Entity with competent
jurisdiction (including any political or other subdivision thereof), including
the Agencies, the FHA, HUD, the VA, the FRB, the FDIC, the IRS, any State Agency
and any Antitrust Authority.

“HAMP” means the Treasury Department’s Home Affordable Modification Program
established in connection with the “Making Home Affordable” loan modification
program, as in effect from time to time.

“HARP” means the Treasury Department’s Home Affordable Refinance Program
established in connection with the “Making Home Affordable” loan modification
program, as in effect from time to time.

“HASP” means the Treasury Department’s Homeowner Affordability and Stability
Plan established in connection with the “Making Home Affordable” loan
modification program, as in effect from time to time.

“HELOC” means a Mortgage Loan that is a home equity line of credit.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“HUD” means the Department of Housing and Urban Development of the United States
of America.

“Improvements” means all buildings, structures, facilities and improvements
located on any Owned Real Property, including buildings, structures, facilities
and improvements that are under construction.

“Indebtedness” means (i) all indebtedness for borrowed money or for the deferred
purchase price of property or services (other than current trade Liabilities
incurred in the Ordinary Course of Business and payable in accordance with
customary practices), (ii) any other indebtedness that is evidenced by a note,
bond, debenture or similar instrument, (iii) liabilities under or in connection
with letters of credit or bankers’ acceptances or similar items, (iv) all
obligations under financing leases, (v) all Liabilities secured by any Lien on
any property, and (vi) all guarantee obligations.

“Indemnity Escrow Account” has the meaning specified in Section 2.17.

“Indemnity Escrow Agent” has the meaning specified in Section 2.17.

 

-13-



--------------------------------------------------------------------------------

“Indemnity Escrow Agreement” has the meaning specified in Section 2.17.

“Indemnity Escrow Amount” has the meaning specified in Section 2.17.

“Indemnity Escrowed Funds” has the meaning specified in Section 2.17.

“Independent Accounting Firm” means a nationally recognized independent
accounting firm mutually chosen by Purchaser and ResCap.

“Insurance Policy” means (i) any private mortgage insurance or commitment of any
private mortgage insurer to insure, (ii) any title insurance policy, (iii) any
hazard insurance policy, (iv) any flood insurance policy, (v) any fidelity bond,
direct surety bond, or errors and omissions insurance policy required by private
mortgage insurers, (vi) any surety bonds required by state banking authorities
for licensing purposes or (vii) any surety or guaranty agreement.

“Insurer” means an issuer of an Insurance Policy.

“Intellectual Property” means: (i) registered and unregistered trademarks,
service marks, brand names, certification marks, collective marks, d/b/as,
logos, symbols, trade dress, fictitious names, trade names and other indicia of
origin, in each case, including all applications and registrations for the
foregoing, all renewals of same, and any and all goodwill associated with any of
the foregoing (collectively, “Trademarks”); (ii) patentable inventions and
discoveries and all patents, registrations, invention disclosures and
applications therefor, including divisions, continuations, continuations-in-part
and renewal applications, and including renewals, extensions and reissues;
(iii) trade secrets, confidential information and non-public know-how, including
processes, schematics, business methods, formulae, drawings, prototypes, models,
designs, customer lists and supplier lists (collectively, “Trade Secrets”);
(iv) copyrightable published and unpublished works of authorship (including
databases and other compilations of information), including computer software
and documentation, registered and unregistered copyrights, registrations and
applications therefor, and all renewals, extensions, restorations and reversions
thereof (collectively, “Copyrights”); (v) Internet domain names and
registrations thereof; (vi) Software; and (vii) any other similar type of
intellectual property right.

“Intellectual Property License” means (i) any grant by any Seller to any third
Person of any right of such Seller under its Intellectual Property, and (ii) any
grant by any third Person to one or more Sellers of any right under such third
Person’s Intellectual Property, in each case to the extent Related to the
Business.

“Investor” means an Agency, a Private Investor or any other Person who owns or
holds Mortgage Loans or Other Serviced Loans or any interest therein, serviced
or subserviced by a Seller pursuant to a Servicing Agreement, singly or in the
aggregate

“IRS” means the Internal Revenue Service.

“IT Assets” means IT Inventories, Technical Documentation, Computer Equipment
and Software Contracts whereby licenses are granted to one or more Sellers
and/or their Subsidiaries in each case to the extent Related to the Business.

 

-14-



--------------------------------------------------------------------------------

“IT Inventories” means (i) computer software code (in all media) and materials,
including all software programs; (ii) computer software documentation, including
user materials; and (iii) all other unused or reusable materials, stores, and
supplies related to computer software, in each case to the extent Related to the
Business.

“Knowledge of Sellers” concerning a particular subject, area or aspect of the
Business, the affairs of any Seller, the Purchased Assets or the Assumed
Liabilities, means the actual knowledge of any individual listed on Schedule G
hereto.

“Law” means any law, statute, ordinance, rule, regulation, code, Order, Permit,
or other legal requirement enacted, issued, promulgated, enforced, or entered by
a Government Entity.

“Lease” means each lease or other Contract pursuant to which a Seller leases any
Real Property or personal property, either as lessor or lessee.

“Leased Real Property” means all real property, including leasehold
improvements, that are the subject of the Real Property Leases.

“Liabilities” means any and all Indebtedness, liabilities, costs, Losses,
commitments and obligations of any kind, whether fixed, contingent or absolute,
matured or unmatured, liquidated or unliquidated, accrued or not accrued,
asserted or not asserted, known or unknown, determined, determinable or
otherwise, whenever or however arising (including whether arising out of any
Contract or tort based on negligence or strict liability), and whether or not
the same would be required by GAAP to be reflected in financial statements or
disclosed in the notes thereto.

“Licensed Transferred IP” has the meaning specified in the definition of
“Transferred Intellectual Property.”

“Lien” means any lien, charge, pledge, deed of trust, right of first refusal,
security interest, conditional sale agreement or other title retention
agreement, lease, mortgage, option, proxy, hypothecation, voting trust
agreement, transfer restriction, easement, servitude, encroachment, or other
encumbrance (including the filing of, or agreement to give, any financing
statement under the Uniform Commercial Code of any jurisdiction).

“Loss” or “Losses” means any and all damages, losses, actions, proceedings,
causes of action, Liabilities, claims, Liens, penalties, fines, demands, Taxes,
assessments, awards, judgments, settlements, costs and expenses, including
(i) court costs and similar costs of litigation; (ii) reasonable attorneys’ and
consultants’ fees, including those incurred in connection with (a) investigating
or attempting to avoid the matter giving rise to the Losses or (b) successfully
establishing a valid right to indemnification for Losses; and (iii) interest
awarded as part of a judgment or settlement, if any, but in any event “Loss” or
“Losses” shall exclude punitive damages claimed, incurred or suffered by any
Person (which exclusion does not include any such damages for which such Person
is liable to a third party as a direct, out-of-pocket cost of such Person).

“Material Adverse Effect” means any condition, circumstance, event, state of
facts, change or effect that is materially adverse to the Business or the
Purchased Assets or to Sellers’ ability to effect the transactions contemplated
herein or to perform their obligations under this

 

-15-



--------------------------------------------------------------------------------

Agreement and the Ancillary Agreements; provided that, for purposes of this
Agreement, a Material Adverse Effect shall not include any condition,
circumstance, event, state of facts, change or effect to the Business or the
Purchased Assets resulting from (i) conditions, circumstances, events or changes
to the housing or mortgage market or the mortgage servicing industry; (ii) the
announcement or disclosure of the transactions contemplated herein,
(iii) general economic, regulatory or political conditions or changes in the
United States; (iv) military action or acts of terrorism; (v) changes in Law or
changes in GAAP or in the application of GAAP that become effective after the
date hereof that Sellers are required to adopt in accordance therewith;
(vi) actions taken or not taken, in each case, at the request of Purchaser;
(vii) conditions in or changes to any financial, banking or securities markets
(including any disruption thereof and any decline in the price of any security
or market index); (viii) changes in or with respect to any of the Agencies,
including in their legal organization, responsibilities, oversight obligations
or roles in the mortgage loan and securities markets; or (ix) any effects on the
Business resulting from the fact that Sellers will be operating as
debtors-in-possession under the Bankruptcy Code; and provided further that, in
the case of each of clauses (i), (iii), (iv), (v) and (vii), the Business or the
Purchased Assets are not, or not reasonably likely to be, materially
disproportionately affected by such condition, circumstance, event, state of
facts, change or effect compared to other Persons engaged in the conduct of
businesses similar to the Business.

“Material Contract” means any Assumed Contract to which any Seller is a party or
by which any Seller or any of the Purchased Assets are bound or otherwise
subject (i) not made in the Ordinary Course of Business that is to be performed
in whole or in part after the date of this Agreement; (ii) involving any joint
venture or partnership agreement; (iii) involving an agreement to share profits
or excess cash flows and involving a liability or expenditure of greater than
$250,000 during any 6-month period; (iii) that involves a liability or
expenditure of greater than $250,000 during any 12-month period or $500,000 over
the remaining term of such Contract; (iv) providing for the guarantee,
indemnification, surety or similar obligation of any Person’s obligations (other
than any vendor contracts or Servicing Agreements entered into in the Ordinary
Course of Business); (v) restricting or purporting to limit in any material
respect the ability of any Seller or any of their Affiliates to compete in any
line of business or to operate in any geographic area or that otherwise
restricts in any material respect the Business from being conducted as conducted
as of the date of this Agreement; (vi) entered into with any Government Entity,
involving obligations that will continue following the Closing, other than
Government Authorizations in the Ordinary Course of Business; (vii) granting any
right of first refusal or first offer or similar right or that could require the
disposition of any material assets of any Seller, or that limits the payment or
dividend or other distributions by any Seller; (viii) requiring the purchase or
use of all or substantially all of any Seller’s requirements of a particular
product or service; (ix) that provides for indemnification obligations in excess
of $250,000; or (x) that is a Real Property Lease. Notwithstanding the
foregoing, “Material Contract” does not include any Servicing Agreements or
Mortgage Loan Documents.

“MERS” means the Mortgage Electronic Registration System maintained by Merscorp
Holdings, Inc.

“Minnesota Data Center Interest” means the 51% interest in the Eden Prairie,
Minnesota real property sold by EPRE to AFI pursuant to the Purchase and Sale
Agreement between EPRE and AFI dated May 9, 2012.

 

-16-



--------------------------------------------------------------------------------

“Mortgage Loan Documents” means, for any Mortgage Loan, all documents in the
possession of Sellers or their custodians or other agents pertaining to such
Mortgage Loan, including originals of the Mortgage Note, the mortgage or deed of
trust and all assignments of the mortgage or deed of trust, all endorsements and
allonges to the Mortgage Note, the title insurance policy with all endorsements
thereto, any security agreement and financing statements, any account
agreements, and any assignments, assumptions, modifications, continuations or
amendments to, or affidavits of lost documents relating to, any of the
foregoing.

“Mortgage Loan Schedule” has the meaning specified in Section 4.9(a).

“Mortgage Loan” means any U.S. individual residential (one-to-four family)
mortgage loan or other extension of credit secured by a Lien on U.S. real
property of a borrower originated, purchased or serviced by a Seller or any
Affiliate Seller (which, for avoidance of doubt, may be a charged-off Mortgage
Loan).

“Mortgage Note” means, with respect to a Mortgage Loan, a promissory note or
notes, a loan agreement or other evidence of Indebtedness with respect to such
Mortgage Loan, secured by a mortgage or mortgages or a deed or deeds of trust,
together with any assignment, reinstatement, extension, endorsement or
modification thereof.

“Mortgage Servicing” means all right, title and interest of Sellers in and to:

(A) With respect to Agency Loans:

(i) the right to service (including primary servicing and master servicing)
Agency Loans under the Agency Contracts and Servicing Agreements, including the
right to receive the Servicing Compensation;

(ii) the related servicing obligations as specified in the Agency Contracts and
Servicing Agreements, including the obligations to administer and collect the
payments of or relating to Agency Loans and to remit all amounts and provide
information reporting to others;

(iii) the right of ownership, possession, control and use of any and all
Servicing Files and Mortgage Loan Documents pertaining to the servicing of
Agency Loans as provided in the Agency Contracts and Servicing Agreements;

(iv) the rights with respect to, and obligations to make, and right to
reimbursement for any Servicing Advances with respect to such Agency Loans;

(v) the “clean-up call” right, if any, to purchase Agency Loans upon the
aggregate principal balance thereof being reduced below a specified amount to
the extent provided for in the Agency Contracts and Servicing Agreements;

(vi) any interest on escrow payments, Servicing Escrow Accounts or Servicing
Custodial Accounts allowed by law or other similar payments or accounts with
respect to the serviced Agency Loans to which the master servicer or servicer of
the serviced Agency Loans is entitled and any amounts actually collected by
Sellers with respect thereto;

 

-17-



--------------------------------------------------------------------------------

(vii) all accounts and other rights to payment related to any of the property
described in this definition, including, any rights that Seller may have as
master servicer or servicer to any accounts established pursuant to the
Servicing Agreements and any rights to direct the disposition, disbursement,
distribution or investment of amounts deposited therein;

(viii) all other rights, powers, privileges and obligations of any Seller as
Servicer under the Agency Contracts and Servicing Agreements.

(B) With respect to Private Investor Loans and Other Serviced Loans:

(i) the right to service (including primary servicing and master servicing)
Private Investor Loans and Other Serviced Loans under the relevant Servicing
Agreements, including the right to receive Servicing Compensation;

(ii) the servicing fee and master servicing fee (if any) set forth in each
related Servicing Agreement and the related Mortgage Loan Schedule;

(iii) the rights with respect to, and obligations to make, and right to
reimbursement for any Servicing Advances with respect to such Private Investor
Loans and Other Serviced Loans;

(iv) all rights of Sellers (to the extent owned by Sellers) to exercise “cleanup
calls” and optional repurchase rights relating to delinquent Mortgage Loans as
set forth in the applicable Servicing Agreements;

(v) all agreements or documents creating, defining or evidencing any such master
servicing and servicing rights to the extent they relate to the rights of
Sellers as master servicer or servicer thereunder;

(vi) any interest on escrow payments, Servicing Escrow Accounts or Servicing
Custodial Accounts allowed by law or other similar payments or accounts with
respect to the Serviced Mortgage Loans to which the master servicer or servicer
of the Serviced Mortgage Loans is entitled and any amounts actually collected by
Sellers with respect thereto;

(vii) all accounts and other rights to payment related to any of the property
described in this definition, including, any rights that Seller may have as
master servicer or servicer to any accounts established pursuant to the
Servicing Agreements and any rights to direct the disposition, disbursement,
distribution or investment of amounts deposited therein;

(viii) the nonexclusive right to possess and use any and all Servicing Files,
Mortgage Loan Documents, servicing records, data tapes, computer records, or
other information pertaining to the Private Investor Loans and Other Serviced

 

-18-



--------------------------------------------------------------------------------

Loans and relating to the past, present or prospective master servicing or
servicing of the Private Investor Loans and Other Serviced Loans to the extent
of Sellers’ rights under the Servicing Agreements; and

(ix) all other rights, powers, privileges and obligations of any Seller as
Servicer of Private Investor Loans and Other Serviced Loans, including any
Seller duties as a REMIC Administrator.

“Mortgage Servicing Rights,” or “MSRs,” means financial assets representing the
economic value to Sellers of Mortgage Servicing, including Servicing
Compensation.

“Mutual Release” means a mutual release in the form set forth in Exhibit 9
hereto.

“Necessary Consent” has the meaning specified in Section 2.6.

“Optional Products” means any life, accidental death or accident and health
(disability) insurance or other optional products (including payment products,
such as Paymap) purchased or obtained by a mortgagor in connection with a
Mortgage Loan.

“Order” means, with respect to any Person, any award, decision, injunction,
judgment, stipulation, order, ruling, subpoena, writ, decree, consent decree or
verdict entered, issued, made or rendered by any Government Entity affecting
such Person or any of its properties.

“Ordinary Course of Business” means the ordinary course of business of the
Business during the six months immediately preceding the date of this Agreement
including compliance with the Agency Special Requirements, as modified from time
to time in order to comply with the Consent Order, the DOJ/AG Settlement and any
other change required by any Government Entity or MERS, and, from and after the
Petition Date, in accordance with the Budget.

“Organizational Documents” means: (i) with respect to a limited partnership, the
certificate of limited partnership, limited partnership agreement and
subscription agreements with such partnership’s partners then in effect;
(ii) with respect to a limited liability company, the certificate of formation,
limited liability company agreement, operating agreement and subscription
agreements with such company’s members then in effect; (iii) with respect to a
corporation, the articles or certificate of incorporation and by-laws of such
corporation then in effect; and (iv) with respect to any other entity,
comparable organizational documents of such entity, in each case, as then in
effect.

“Other Purchased Assets” means the assets to be acquired by Purchaser set forth
on Schedule L-1 hereto.

“Other Serviced Loans” means Mortgage Loans (other than Agency Loans or Private
Investor Loans) and other secured and unsecured loans, whether or not
securitized, owned by an Investor or a Seller and serviced by a Seller (as
master servicer, servicer or otherwise), the servicing of which is intended to
be transferred hereunder, as set forth on Schedule I hereto.

 

-19-



--------------------------------------------------------------------------------

“Owned Real Property” means the U.S. real property that is owned by a Seller, as
set forth on Schedule H hereto, and that is being sold, conveyed and transferred
to Purchaser pursuant to this Agreement. Owned Real Property does not include
any REO Property.

“Owned Transferred IP” has the meaning specified in the definition of
“Transferred Intellectual Property.”

“Permits” means permits, concessions, grants, franchises, licenses, variances,
exemptions, exceptions, clearances, registrations, qualifications, filings and
other authorizations and approvals required or issued by any Government Entity
and Related to the Business.

“Permitted Liens” means (i) with respect to Owned Real Property, all defects,
exceptions, restrictions, easements, rights of way and encumbrances disclosed in
policies of title insurance provided to Purchaser prior to the date hereof or
disclosed in title search reports made available by Sellers to Purchaser prior
to the date hereof; (ii) statutory liens for current Taxes, assessments or other
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith by appropriate proceedings or the making of
appropriate demands, notices or filings; provided that an appropriate reserve is
established therefor against the carrying amount of the related assets;
(iii) mechanics’, carriers’, workers’, repairers’ and similar Liens arising or
incurred in the Ordinary Course of Business and the amount or validity of which
is being contested in good faith by appropriate proceedings or the making of
appropriate demands, notices or filings; provided that an appropriate reserve is
established therefor against the carrying amount of the related assets;
(iv) with respect to Owned Real Property, minor survey exceptions, reciprocal
easement agreements and other customary encumbrances on title to real property;
(v) with respect to Leased Real Property, statutory landlord’s Liens under
leases to which any Seller is a party; (vi) with respect to Real Property,
requirements and restrictions of zoning, building and other similar Laws that
are not violated in any material respect by the current use or occupancy of the
Real Property or the activities conducted thereon as of the date hereof;
(vii) rights granted to any licensee of any Transferred Intellectual Property in
the Ordinary Course of Business; (viii) Liens on equipment registered under the
Uniform Commercial Code as adopted in any applicable state or similar
legislation in other jurisdictions by any lessor or licensor of assets to a
Seller (in respect of the Business) or in respect of the purchase price therefor
(it being understood that all such Liens shall be discharged or released at the
Closing); and (ix) Liens that will be and are discharged or released either
prior to, or simultaneously with the Closing; provided that, except in the case
of clause (ii), such exceptions (a) do not render title to the property
encumbered thereby unmarketable and (b) do not, individually or in the
aggregate, materially detract from the value or use of such property for its
current purposes.

“Person” means a natural person, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Government Entity or other entity or organization.

“Petition Date” means the date on which the Petitions in respect of the
Bankruptcy Case are filed with the Bankruptcy Court.

“Petitions” has the meaning specified in the preamble.

 

-20-



--------------------------------------------------------------------------------

“Plan” means any (i) deferred compensation, bonus, retention, severance,
termination pay, or incentive compensation plan, program, agreement or
arrangement; (ii) stock purchase, stock bonus, stock option, restricted stock,
phantom stock or other equity or equity-based compensation plan, program,
agreement or arrangement; (iii) medical, surgical, vision, dental, disability,
hospitalization, life insurance or other “employee welfare benefit plan” (within
the meaning of Section 3(1) of ERISA); (iv) retirement, profit-sharing, savings
or other “employee pension benefit plan” (within the meaning of Section 3(2) of
ERISA); (iv) employment, consulting, retention, change in control, termination
or severance agreement; or (v) other employee benefit plan, fund, program,
agreement or arrangement, in each case, (A) adopted by or contributed to by any
Seller with respect to any Business Employee, (B) with respect to which any
Seller and any Business Employee is a party, or (C) with respect to which any
Seller has any Liability with respect to any Business Employee or Purchaser
could have any Liability.

“Pre-Closing Tax Period” means any taxable period (or the allocable portion of a
Straddle Period) ending on or before the close of business on the Closing Date.

“Private Investor” means a Seller or any person other than an Agency that owns
Mortgage Loans master serviced, serviced or subserviced by Sellers pursuant to a
Servicing Agreement.

“Private Investor Loans” means Serviced Mortgage Loans, other than Agency Loans
or Other Serviced Loans, identified on the Mortgage Loan Schedule, the Cut-off
Date Mortgage Loan Schedule or the Closing Date Mortgage Loan Schedule, as
applicable.

“Private Investor Servicing Agreements” means, with respect to any Private
Investor Loans, the applicable private investor servicing agreement, sale and
servicing agreement, servicing agreement, subservicing agreement or other
agreement, other than an Agency Contract, pursuant to which a Seller services a
Serviced Mortgage Loan, as listed on Schedule E hereto.

“Privileged Documents” has the meaning specified in Section 2.4.

“PSA Amendment” means (a) an amendment to the provisions of any Servicing
Agreement that relates to the replacement of the Servicer or the assignment or
transfer of Mortgage Servicing responsibility, which amendment is determined by
the Sellers and Purchaser to be reasonably necessary or appropriate to be
entered into in connection with obtaining the Agency Consents, (b) an amendment
permitting Purchaser to sell, transfer or assign the right to all or a portion
of Servicing Compensation and other compensation payable to the servicer or
master servicer or to any other Person and (c) any amendment to the terms of any
Servicing Agreement, to cause such Servicing Agreement to be deemed an Eligible
Servicing Agreement.

“Purchase Price” has the meaning specified in Section 3.1(a).

“Purchase Price Adjustment Statement” has the meaning specified in
Section 3.2(a).

“Purchased Assets” has the meaning specified in Section 2.1.

“Purchased Mortgage Servicing” means all of Sellers’ Mortgage Servicing in
respect of Agency Loans, Private Investor Loans and Other Serviced Loans.

 

-21-



--------------------------------------------------------------------------------

“Purchaser” has the meaning specified in the preamble.

“Purchaser Payable Cure Amount” means an amount equal to 50% of the Cure Amount,
but in any event subject to the Purchaser Payment Cap.

“Purchaser Payment Cap” has the meaning set forth in Section 6.25.

“Real Property” means the Owned Real Property and the Leased Real Property.

“Real Property Leases” means the real property leases, subleases, licenses or
other agreements in which the Sellers are lessees or licensees, and subleases,
sublicences or other agreements in which Sellers are sublessees or sublicensees
(or sublessors or sublicensors) that may be assumed by Purchaser pursuant to
this Agreement as set forth on Schedule H hereto.

“Related to the Business” means required for, held for, or used in the conduct
of the Business as conducted by Sellers in the Ordinary Course of Business.

“REMIC” means a real estate mortgage investment conduit within the meaning of
Section 860D(a) of the Tax Code or any other entity or arrangement that has
purported to be a real estate mortgage investment conduit under Section 860D(a)
of the Tax Code irrespective of whether such entity or arrangement qualifies as
a REMIC under Section 860D(a) of the Tax Code.

“REMIC Administrator” means the person designated as such under the terms of the
documents governing the creation and administration of any REMIC, and generally
having the duty to prepare and file tax returns on behalf such REMIC and to
perform tax compliance and administrative duties with respect to such REMIC.

“REMIC Regular Interest” means a regular interest, as defined in
Section 860G(a)(1) of the Tax Code, in a REMIC, or any interest that has been
represented or otherwise held out to be a regular interest in a REMIC
irrespective of whether such interest qualifies as a regular interest in a REMIC
as defined in Section 860G(a)(1) of the Tax Code.

“REMIC Residual Interest” means a residual interest, as defined in
Section 860G(a)(2) of the Tax Code, in a REMIC, or any interest that has been
represented or otherwise held out to be a residual interest in a REMIC
irrespective of whether such interest qualifies as a residual interest in a
REMIC as defined in Section 860G(a)(2) of the Tax Code.

“REO Property” means real property acquired under servicing agreements, whether
or not Servicing Agreements, through foreclosure, acceptance of a deed in lieu
of foreclosure or otherwise in connection with the default or imminent default
of a Mortgage Loan.

“ResCap” has the meaning specified in the preamble.

“Retained Liabilities” means any and all Liabilities of any kind or nature
whatsoever of a Seller or any of its Affiliates (other than any Assumed
Liabilities), including any Liabilities arising under, in connection with or
otherwise related to

 

-22-



--------------------------------------------------------------------------------

(a) any action, inaction, event, state of facts, circumstance or condition
occurring or failing to occur, or existing or failing to exist, on or prior to
the Closing Date and any third-party Claim or defense relating thereto,
regardless of when asserted, including any Claim or defense that is not
discharged in the Bankruptcy Case, as a result of the operation of
Section 363(o) of the Bankruptcy Code or otherwise;

(b) the Cure Amount;

(c) any financial penalties under the Consent Order or the DOJ/AG Settlement and
except as expressly provided in this Agreement, any other payments, Claims and
Liabilities under the Consent Order or the DOJ/AG Settlement;

(d) except as specifically provided in Section 6.7,

(i) any Plan or other employee benefit or compensation plan, policy, program,
agreement or arrangement, including any employment, retention, change in
control, severance or similar agreement;

(ii) salaries, wages, bonuses, vacation or severance pay or other compensation,
payments or benefits earned, accrued or arising prior to or in connection with
the Closing Date or in connection with the Closing, including any such payments
or benefits due on account of a Business Employee’s termination of employment;

(iii) Title IV of ERISA;

(iv) a “multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA;

(v) COBRA;

(vi) any Transferred Employee with respect to any period or event occurring
prior to the date on which he or she becomes an employee of Purchaser or one of
its Affiliates;

(vii) any former or current, active or inactive, employee, officer, agent,
consultant, independent contractor or subcontractor of any Seller with respect
to any period;

(viii) any employment-related grievance or any claim with respect to any
personal injuries sustained in connection with the employment or retention of a
Person by any Seller, including workers’ compensation or disability, regardless
of when such claim is made or asserted; or

(ix) WARN;

(e) any and all lawsuits or governmental examinations, audits or investigations
commenced and claims made or pertaining to the period prior to the Closing Date
(including any and all class actions, qui tam claims, False Claims Act
litigation or other similar litigation);

 

-23-



--------------------------------------------------------------------------------

(f) the origination or securitization of Mortgage Loans by Sellers or any
Affiliate of Sellers, including repurchase obligations relating thereto;

(g) any act or omission of any originator, holder or servicer of Mortgage Loans
occurring prior to the Closing Date;

(h) any Liability related to an Excluded Asset;

(i) any Tax Liabilities with respect to the Business for any Pre-Closing Tax
Period; or

(j) the Agency Special Requirements.

“RFC” has the meaning specified in the preamble.

“Sale Approval Order” means a Final Order or Final Orders of the Bankruptcy
Court issued pursuant to sections 105, 363, and 365 of the Bankruptcy Code, in
substantially the form set forth in Exhibit 3 hereto, authorizing and approving,
among other things, (i) the sale, transfer and assignment of the Purchased
Assets to Purchaser in accordance with the terms and conditions of this
Agreement, free and clear of all Claims and Liens, (ii) the assumption and
assignment of the Assumed Contracts in connection therewith and as a part
thereof and the fixing of the Cure Amounts with respect to the Assumed
Contracts, (iii) that except for the Purchaser Payable Cure Amount, the
Purchaser shall not be liable for any Cure Amount or otherwise obligated to cure
any defaults, known or unknown, arising prior to Closing under any Assumed
Contract (whether or not such Assumed Contract is an Assumed Pre-Petition
Contract) and (iv) that Purchaser is a good faith purchaser entitled to the
protections of Section 363(m) of the Bankruptcy Code. References to the “Sale
Approval Order” in this Agreement shall be deemed to include the Confirmation
Order provided (1) the Confirmation Order has been entered by the Bankruptcy
Court by October 31, 2012, (2) the Chapter 11 Plan Effective Date has occurred
by December 15, 2012, (3) the Confirmation Order contains each of the
provisions, findings, conclusions and determinations set forth in Exhibit 3 in
Purchaser’s sole discretion, (4) the other provisions of the Confirmation Order
are reasonably acceptable to Purchaser, (5) the Confirmation Order has become a
Final Order by December 15, 2012 and (6) Purchaser and Seller agree, in their
reasonable judgment, that the Sale Approval Order should be incorporated into
the Confirmation Order.

“Sale Hearing” has the meaning specified in the Sale Procedures Order.

“Sale Motion” means the motion filed by Sellers with the Bankruptcy Court for
the approval of the Sale Procedures Order and the Sale Approval Order, in form
and substance reasonably satisfactory to Purchaser, and Sellers.

“Sale Procedures” means the Sale Procedures substantially in the form set forth
in Exhibit 4, as such procedures may be amended and approved in the Sale
Procedures Order and in form and substance reasonably satisfactory to Purchaser.

 

-24-



--------------------------------------------------------------------------------

“Sale Procedures Order” means a Final Order of the Bankruptcy Court, in the form
set forth in Exhibit 5, with modifications, if any, to be in form and substance
reasonably satisfactory to Purchaser that, among other things, approves the
Assumed Contracts Procedures and the Sale Procedures, designates Purchaser as a
“stalking horse bidder”, and authorizes Sellers to pay the Break-Up Fee and
Expense Reimbursement in accordance with this Agreement and the Sale Procedures.

“Schedule of Purchased Assets and Assumed Liabilities” means the schedule
setting forth the Book Value of the Purchased Assets and the greater of Book
Value or nominal value of the Assumed Liabilities, calculated in accordance with
the Transaction Accounting Principles as of the date specified therein, as
attached as Schedule C.

“SEC” means the Securities and Exchange Commission.

“Seller/Servicer Guides” means the (i) seller and servicer guides utilized by
the Agencies and other Investors to whom Sellers have sold Mortgage Loans and/or
for which Sellers service Mortgage Loans and (ii) the manuals, guidelines and
related employee reference materials utilized by Sellers to govern their
relationships under which Mortgage Loans originated directly by Sellers are
made.

“Sellers” has the meaning specified in the preamble.

“Separation Services” has the meaning specified in Section 6.28.

“Serviced Mortgage Loan” means any Mortgage Loan for which a Seller is acting as
Servicer under a Servicing Agreement or providing services under an ETS Contract
and any REO Property resulting from the foreclosure or other liquidation of such
a Mortgage Loan.

“Serviced Mortgagor” means the obligor(s) (including any lessee(s), borrower(s)
or guarantor(s)) under a Mortgage Loan for which any Seller is acting as
Servicer.

“Servicer” means the Person responsible for performing loan servicing functions
(including primary servicing and master servicing) with respect to a Mortgage
Loan under the applicable Servicing Agreement.

“Servicing Advance Schedule” has the meaning specified in Section 4.9(c).

“Servicing Advances” means, with respect to each Agency Loan, Private Investor
Loan or Other Serviced Loan, the aggregate outstanding amount that, as of any
date of determination, has been advanced directly by Sellers from their own
funds or from funds advanced under any loan facility (but not with funds
borrowed from any custodial or other accounts under a Servicing Agreement) in
connection with servicing of such Mortgage Loans in accordance with the
applicable Servicing Agreements, including with respect to principal, interest,
Taxes, insurance premiums, corporate and other advances and all accrued but
unpaid interest thereon as permitted by Applicable Requirements and the
applicable Servicing Agreement, including in each case the right to
reimbursement for, and enforce payment of, such Servicing Advances. For the
avoidance of doubt, “Servicing Advances” shall not include any HELOC draws.

 

-25-



--------------------------------------------------------------------------------

“Servicing Agreements” means all Contracts pursuant to which any Seller provides
servicing, including primary servicing or master servicing and related
activities (including duties as a REMIC Administrator), and includes the Agency
Contracts listed on Schedule F, and the Private Investor Servicing Agreements
and Servicing Agreements for Other Serviced Loans, in each case as listed on
Schedule E.

“Servicing Compensation” means any servicing fees and other compensation,
including any Ancillary Income and any excess servicing spread that a servicer
is entitled to receive, collect or retain as Servicer with respect to a Mortgage
Loan or otherwise under any Servicing Agreement and any compensation payable to
ETS under an ETS Contract.

“Servicing Custodial Account” means each trust account or bank account
maintained by a Seller, as Servicer, pursuant to a Servicing Agreement, for the
benefit of an Investor or an ETS Customer.

“Servicing Escrow Accounts” means those accounts established and maintained by a
Seller with commercial banking institutions or savings and loan associations
under Applicable Requirements or the provisions of Servicing Agreements (other
than Servicing Custodial Accounts) for (i) the deposit and retention of all
collections of taxes, assessments, ground rents, hazard and mortgage insurance
or comparable items on account of Mortgage Loans; (ii) the deposit and retention
of buydown funds on account of Mortgage Loans, and (iii) all other escrow or
similar accounts maintained by a Seller with respect to Mortgage Loans.

“Servicing File” means, for each Mortgage Loan, copies of such Mortgage Loan
Documents and all other documents, files and other items related thereto
required to be maintained by the Servicer pursuant to the applicable Servicing
Agreement or ETS pursuant to the applicable ETS Contracts and, if not
specifically set forth in the applicable Servicing Agreement or ETS Contract,
pursuant to the servicing standard identified in such Servicing Agreement or ETS
Contract, respectively.

“Servicing Transfer Agreement” means the agreement to be entered into between
Purchaser and Sellers containing the terms and conditions for the transfer by
Sellers to Purchaser of the Purchased Mortgage Servicing and Servicing Advances,
pursuant to Section 9.1.

“Shared Services Agreement” means the Shared Services Agreement dated May 13,
2012 between AFI and ResCap, attached hereto as Exhibit 8.

“Software” means (a) all computer and computer network software, firmware,
programs, applications and databases in any form, including any content or other
information associated or used therewith, along with all source code, object
code, operating systems, specifications, data, database management code,
utilities, libraries, scripts, graphical user interfaces, menus, images, icons,
forms, methods of processing, software engines, platforms, data formats and all
other code and documentation, whether in human readable form or otherwise, and
all copies of the foregoing in any and all formats or media, in each case owned
by or licensed to Sellers or any Affiliate Seller and only to the extent Related
to the Business; and (b) with respect to the foregoing items, all versions,
updates, corrections, enhancements and modifications thereto.

 

-26-



--------------------------------------------------------------------------------

“Software Contracts” means Contracts to which Sellers or any Affiliate Sellers
are party respecting the ownership, license, acquisition, design, development,
distribution, marketing, development, use, outsourcing or maintenance of
Software, in each case Related to the Business.

“State Agency” means any state agency or regulatory authority with authority to
regulate the activities of Sellers relating to the origination or servicing of
Mortgage Loans determine the servicing requirements with regard to Mortgage Loan
origination, purchasing, servicing, master servicing or certificate
administration performed by Sellers, or to otherwise participate in mortgage
lending.

“Straddle Period” means any taxable period that includes (but not end on) the
Closing Date.

“Subservicing Agreement” means the agreement to be entered into between
Purchaser and Sellers containing the terms and conditions under which Purchaser
shall service, master service or subservice certain assets pursuant to
Section 6.31.

“Sublease Agreement” means any sublease agreement to be entered into between
Purchaser as sublessor and the applicable Seller as sublessee with respect to
any of the Leased Real Property located at the locations set forth on Schedule
H.

“Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, of which (i) at least a
majority of the securities or other interests having by their terms ordinary
voting power to elect a majority of the board of directors or others performing
similar functions with respect to such corporation or other organization is
directly or indirectly owned or controlled by such Person or by any one or more
of its Subsidiaries or (ii) such Person or any other Subsidiary of such Person
is a general partner (excluding any such partnership where such Person or any
Subsidiary of such Person does not have a majority of the voting interest in
such partnership).

“Tax” or “Taxes” means all (i) taxes, charges, fees, duties, levies, penalties
or other assessments imposed by any federal, state, local or foreign Government
Entity, including income, gross receipts, excise, property, sales, gain, use,
license, custom duty, unemployment, capital stock, transfer, franchise, payroll,
withholding, social security, minimum estimated, profit, gift, severance, value
added, disability, premium, recapture, credit, occupation, service, leasing,
employment, stamp and other taxes, any amounts attributable thereto or
attributable to any failure to comply with any requirement regarding Tax
Returns, (ii) liability for the payment of any Taxes as a result of being or
having been on or before the Closing Date a member of an affiliated,
consolidated, combined or unitary group or other association, and (iii) any
transferee or secondary Liability in respect of Taxes, and, in each case, any
interest or penalty thereon or addition thereto, whether disputed or not.

“Tax Code” means the Internal Revenue Code of 1986, as amended.

“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any such document
prepared on a consolidated, combined or unitary basis and also including any
schedule or attachment thereto or amendment thereof.

 

-27-



--------------------------------------------------------------------------------

“Technical Documentation” means all technical and descriptive materials (other
than Inventory) relating to the acquisition, design, development, use, or
maintenance of computer code and Computer Equipment.

“Termination Date” has the meaning specified in Section 11.1(b).

“Texas Data Center Interest” means the 51% interest in the Lewisville, Texas
leased real property assigned by GMAC Mortgage to AFI pursuant to the Assignment
of Leasehold Interest dated May 9, 2012 between GMAC Mortgage and AFI.

“Title Company” means Chicago Title Insurance Company.

“Title Documents” has the meaning specified in Section 6.12.

“Title IV Plan” means an employee pension benefit plan that is subject to
Section 302 or Title IV of ERISA or Section 412 of the Tax Code.

“Trade Secrets” has the meaning specified in the definition of “Intellectual
Property.”

“Trademarks” has the meaning specified in the definition of “Intellectual
Property.”

“Transaction Accounting Principles” means prepared in accordance with GAAP on a
consistent basis and measured and calculated using the same accounting
principles, practices, methodologies and policies used in the preparation of the
Historical Financial Statements, the Schedule of Purchased Assets and Assumed
Liabilities, but subject to and in accordance with Schedule 3.1(a). Calculations
pursuant to the Transaction Accounting Principles shall be subject to customary
year-end closing processes and adjustments regardless of whether the Closing
occurs on a year end, and may take into account all information relevant to the
financial condition of the Business on the Closing Date regardless of whether
such information was obtained or available on the Closing Date or otherwise.
Without limiting the foregoing, all amounts shall be derived from the accounting
records of ResCap using consistent accounts and subaccounts reflected in the
preparation of the Historical Financial Statements and the Schedule of Purchased
Assets and Assumed Liabilities.

“Transfer Taxes” means any federal, state, county, local, foreign and other
excise, sales, use, value added, transfer (including real property transfer or
gains), conveyance, stamp, documentary transfer, filing, recording or other
similar Tax, fee or charge, together with any interest, additions or penalties
with respect thereto and any interest in respect of such additions or penalties,
resulting directly from the transactions contemplated by this Agreement.

“Transferred Employee” has the meaning specified in Section 6.7(c).

“Transferred Employee List” has the meaning specified in Section 6.7(b).

“Transferred Intellectual Property” means all the Intellectual Property Related
to the Business owned by (“Owned Transferred IP”), or licensed to (“Licensed
Transferred IP”), any Seller or any Affiliate Seller in each case except as set
forth on Schedule Q.

 

-28-



--------------------------------------------------------------------------------

“Transferred IP Assignment Agreement” means one or more assignment agreements to
be executed by and between Sellers and Purchaser in respect of Transferred
Intellectual Property, in a customary form as mutually agreed between Sellers
and Purchaser.

“Transferred IT Assets” means the IT Assets other than the IT Assets set forth
on Schedule Q.

“Transferred Rights and Claims” has the meaning specified in Section 2.1(l).

“Transition Services Agreement” has the meaning specified in Section 6.20(a).

“VA” means the Department of Veteran Affairs of the United States of America, or
any successor thereto.

“WARN” means the U.S. Worker Adjustment and Retraining Notification Act of 1988,
as amended, or any similar state or local Law (including, for the avoidance of
doubt, the California Worker Adjustment and Retraining Notification Act, as
amended).

“Whole Loans” means the Mortgage Loans and any collateral, insurance, guaranty
or other credit support arrangement related thereto.

Section 1.2 Interpretation. For purposes of this Agreement:

(a) The headings preceding the text of Articles and Sections included in this
Agreement are for convenience only and shall not be deemed part of this
Agreement or be given any effect in interpreting this Agreement.

(b) The use of the masculine, feminine or neuter gender or the singular or
plural form of words herein shall not limit any provision of this Agreement.

(c) The use of the terms “including” or “include” shall in all cases herein mean
“including, without limitation” or “include, without limitation,” respectively.

(d) Reference to any Person includes such Person’s successors and assigns to the
extent such successors and assigns are permitted by the terms of any applicable
agreement. Reference to a Person in a particular capacity excludes such Person
in any other capacity or individually.

(e) Reference to any agreement (including this Agreement), document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof and, if
applicable, the terms hereof.

(f) Underscored references to Articles, Sections, paragraphs, clauses or
Exhibits shall refer to those portions of this Agreement. The use of the terms
“hereunder,” “hereby,” “hereof,” “hereto” and words of similar import shall
refer to this Agreement as a whole and not to any particular Article, Section,
paragraph or clause of, or Schedule or Exhibit to, this Agreement.

 

-29-



--------------------------------------------------------------------------------

(g) All references to amounts denominated in dollars shall mean U.S. dollars,
except where specifically noted otherwise.

(h) Whenever any payment hereunder is to be paid in “cash,” payment shall be
made in U.S. dollars and the method for payment shall be by wire transfer of
immediately available funds.

(i) A reference to any legislation or to any provision of any legislation shall
include any amendment to, and any modification or reenactment thereof, any
legislative provision substituted therefor and all regulations and statutory
instruments issued thereunder or pursuant thereto.

(j) When calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period shall be excluded. If the
last day of such period is a non-Business Day, the period in question shall end
on the next succeeding Business Day.

(k) Each of the parties has participated in the drafting and negotiation of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if it is drafted by all the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authorship of any of the provisions of this Agreement.

ARTICLE II

PURCHASE AND SALE OF ASSETS

Section 2.1 Purchase and Sale of Assets. On the terms and subject to the
conditions set forth herein, at the Closing, Sellers shall sell, convey,
transfer, assign and deliver (or cause to be sold, conveyed, transferred,
assigned and delivered) to Purchaser, and Purchaser shall purchase from Sellers,
all of Sellers’ right, title and interest in, to and under the following assets
as they exist on the Closing Date (collectively, the “Purchased Assets”),
whether tangible or intangible, real, personal or mixed, Related to the
Business, in each case free and clear of all Claims and Liens except Permitted
Liens, as approved for sale, transfer and assignment pursuant to the Sale
Approval Order:

(a) the Purchased Mortgage Servicing and rights to receive Servicing
Compensation related thereto, including Servicing Compensation that is accrued
and unpaid as of the Closing Date;

(b) except as provided in Section 2.15, the Servicing Advances outstanding as of
the Closing Date;

(c) subject to Schedule M, the Ginnie Mae Loans;

(d) the Owned Transferred IP and Licensed Transferred IP;

 

-30-



--------------------------------------------------------------------------------

(e) the Books and Records;

(f) copies of all Tax Returns and related books, records and workpapers filed by
or on behalf of any REMIC as to which a Seller is REMIC Administrator (and the
duties of which in that capacity the Purchaser will assume), together with all
information technology or software in Sellers’ possession related to the
performance of the duties of the REMIC Administrator, including any such
information technology or software used to assemble or supply information needed
to be provided to any third-party service provider engaged by the REMIC
Administrator to perform any or all of its duties on its behalf;

(g) all REMIC Residual Interests representing a De Minimis Interest in the
residual interests of the related REMIC and required to be held by Purchaser as
the REMIC Administrator of such REMIC;

(h) the Fixtures and Equipment;

(i) the Transferred IT Assets;

(j) the Owned Real Property, including, to the extent transferable, all
easements, Government Authorizations and other rights and interests appurtenant
thereto;

(k) certain other assets listed on Schedule L-1;

(l) credits, prepaid expenses, deferred charges, security deposits, prepaid
items and duties to the extent related to a Purchased Asset or an Assumed
Liability; Schedule L-2 sets forth all such items for which the amount is at
least $100,000 as of the date hereof;

(m) the causes of action, lawsuits, judgments, refunds, choses in action, rights
of recovery, rights of set-off, rights of recoupment, demands and any other
rights or Claims related to the Purchased Assets, the Assumed Liabilities and
any foreclosure, recovery and other loss mitigation activities related to the
Business, including all preference or avoidance claims and actions of any of the
Sellers related thereto, including any such claims and actions arising under
sections 544, 547, 548, 549, and 550 of the Bankruptcy Code (provided that, for
the avoidance of doubt, Sellers shall be entitled to participate in the defense
of any counterclaim that does not constitute an Assumed Liability) (the
“Transferred Rights and Claims”);

(n) all rights of and benefits accruing under the Assumed Contracts and the
Purchased Assets;

(o) all telephone or facsimile numbers used by Sellers in connection with the
Business, which, for the sake of clarity, does not include such numbers for
Sellers’ business locations or individuals that are not transferring to
Purchaser pursuant to this Agreement;

 

-31-



--------------------------------------------------------------------------------

(p) to the extent permitted by Law, all Permits held by Sellers to the extent
primarily Related to the Business or the Purchased Assets;

(q) all signage, marketing materials, art and collectables relating to the
Business;

(r) all rights to receive mail and other communications addressed to Sellers
that pertains to the Business or the Purchased Assets, including any mail and
communications from Serviced Mortgagors, Investors, ETS Customers, trustees,
customers, suppliers, distributors and their respective representatives;

(s) all client lists, customer lists, supplier lists, mailing lists, do not call
lists and other data Related to the Business, including service and warranty
records, operating guides and manuals, studies, and correspondence (electronic
or otherwise);

(t) to the extent transferable, all rights under insurance policies and
insurance proceeds directly relating to Mortgage Loans serviced pursuant to any
Servicing Agreement, all bank accounts, other accounts, safe deposit boxes, lock
boxes and safes Related to the Business, and the responsibility for all cash and
cash equivalents held in or required to be held in such accounts as identified
in clause (i) of Section 2.3(a) (exclusive of the parenthetical reference to
investment income);

(u) to the extent transferable, all guaranties, warranties, indemnities and
similar rights in favor of any Seller or any Affiliate Seller to the extent
Related to the Business or related to any Purchased Asset or Assumed Liability;
and

(v) the goodwill and other intangible assets Related to the Business or related
to the Purchased Assets.

Section 2.2 Assignment of Contracts, Leases and Other Assets. On the terms and
subject to the conditions set forth in this Agreement and any applicable
Ancillary Agreement, each Seller will assign and transfer to Purchaser,
effective as of the Closing Date, all of Sellers’ right, title and interest in,
to and under, and Purchaser will assume, the following Contracts, as approved
for sale, transfer and assignment pursuant to the Sale Approval Order (all of
the following collectively are referred to herein as the “Assumed Contracts” and
included in the term “Purchased Assets” as used herein):

(a) the Real Property Leases;

(b) except as provided in Section 2.15, the Servicing Agreements;

(c) the Intellectual Property Licenses;

(d) the Software Contracts;

(e) other Contracts to which any Seller is a party and that are Related to the
Business, as set forth on Schedule O, but excluding (i) any Plan to the extent
not assumed by Purchaser pursuant to Section 6.7 and (ii) the Consent Order and
the DOJ/AG Settlement Agreement; and

 

-32-



--------------------------------------------------------------------------------

(f) Contracts that are solely Related to the Business entered into or made by
any Seller in the Ordinary Course of Business after the date hereof and before
the Closing Date in accordance with the terms of this Agreement (provided that
Sellers shall have furnished Purchaser a true, correct and complete copy of each
such Contract promptly following the execution and delivery thereof).

Section 2.3 Excluded Assets. Notwithstanding anything herein to the contrary,
Sellers will not sell, assign, convey, transfer or deliver to Purchaser, and
Purchaser will not purchase, acquire or assume or take assignment or delivery
of, any and all assets, Contracts or rights that are not expressly Purchased
Assets or Assumed Contracts, whether tangible, real, personal or mixed
(collectively, the “Excluded Assets”). For the avoidance of doubt, Excluded
Assets include the following:

(a) all cash and cash equivalents, including (i) all restricted cash, amounts
held in Servicing Escrow Accounts and Servicing Custodial Accounts pursuant to
Applicable Requirements or Servicing Agreements (which, for the avoidance of
doubt, will be transferred pursuant to the Servicing Transfer Agreement and are
not assets of Sellers except to the extent such cash represents investment
income related to such accounts, which investment income constitutes Ancillary
Income), (ii) the Cash Deposit, (iii) cash and cash equivalents on deposit in
bank accounts maintained in accordance with the DIP Financing Agreements and
cash received by Sellers that is or was required to be deposited into accounts
maintained pursuant to the DIP Order (the “DIP Cash Proceeds”), but excluding in
all cases cash flows under any Servicing Agreement or any net cash flow
generated by operation of the Business on or after the Closing Date;

(b) all Mortgage Loans, including first and second lien mortgage loans, Whole
Loans, pipeline loans and HELOCs owned or held by Sellers that are not
specifically identified as Purchased Assets;

(c) all trading securities and available for sale securities;

(d) all REO Property owned by a Seller in its corporate capacity;

(e) all Contracts or other instruments that are considered derivatives;

(f) any asset or class of assets excluded from the defined terms set forth in
Sections 2.l and 2.2 by virtue of the limitations expressed or implied therein;

(g) all causes of action, lawsuits, judgments, claims, refunds, choses in
action, rights of recovery, rights of set-off, rights of recoupment, demands and
any other rights or Claims of any nature other than the Transferred Rights and
Claims, including any Claims relating to early payment default claims and any
and all defenses and counterclaims relating to acts or omissions under the
Assumed Contracts that occurred before the Closing;

 

-33-



--------------------------------------------------------------------------------

(h) any of the rights of Sellers under this Agreement or any agreements between
any Seller and Purchaser or any of its Affiliates entered into on or after the
date of this Agreement;

(i) the Consent Order, the DOJ/AG Settlement and the Contracts, including rights
and licenses thereunder; and other assets Related to the Business set forth on
Schedule Q;

(j) all shares or equity interests in any Subsidiaries or Affiliates of the
Sellers;

(k) any and all other assets, whether tangible or intangible, real, personal or
mixed, including Intellectual Property, rights or other items that are not
Related to the Business;

(l) the Purchase Price;

(m) all rights, claims and causes of action relating to any Excluded Asset or
any Retained Liability;

(n) Tax refunds, Tax credits and other Tax benefits relating to Taxes imposed on
any Seller or Affiliate Seller or Taxes for which any of them is liable;

(o) all Tax Returns (including working papers), all Books and Records relating
to outstanding litigation and ongoing discovery and e-discovery obligations of
any Seller and Affiliate Seller and all Books and Records that Sellers are
required by Law to retain, other than copies of such Tax Returns, Books and
Records, and obligations as may relate to Tax Returns filed by a Seller as REMIC
Administrator by or on behalf of any REMIC, and the duties of which in that
capacity the Purchaser will assume;

(p) REMIC Regular Interests and REMIC Residual Interests, other than any REMIC
Residual Interest representing a De Minimis Interest in the residual interests
of the related REMIC and required to be held by Purchaser as the REMIC
Administrator of such REMIC;

(q) all rights, demands, Claims, actions and causes of action constituting
avoidance actions of Sellers’ estates under Chapter 5 of the Bankruptcy Code,
and any other applicable provisions of the Bankruptcy Code, including any and
all proceeds of the foregoing;

(r) other than as set forth in Section 2.1(m), all rights, demands, Claims,
causes of action, objections and defenses of Sellers and its Affiliates under
sections 502 and 503 of the Bankruptcy Code and Bankruptcy Rule 3007 with
respect to the assertion or defense of any claims that may be filed against
Seller and any of its Affiliates that will file a petition for relief under the
Bankruptcy Code;

(s) except as provided in Section 6.7, any Plan;

 

-34-



--------------------------------------------------------------------------------

(t) other than as set forth in Section 2.1, all insurance proceeds that Sellers
have a right to receive as of the Closing or that relate to events,
circumstances or occurrences prior to the Closing (which, for the avoidance of
doubt, includes the proceeds of insurance policies providing coverage for errors
and omissions or for directors, officers and employees, whether such policies
are held by AFI or by one or more of the Sellers);

(u) all Privileged Documents;

(v) any Contracts excluded from Assumed Contracts pursuant to Section 2.15; and

(w) the assets specifically identified on Schedule Q;

Section 2.4 Post-Closing Asset Deliveries. If any Seller or Purchaser, in its
reasonable discretion, determines after the Closing that any Books and Records
or other materials or assets constituting Purchased Assets are still in the
possession of such Seller or any Affiliate Seller, such Seller shall, or shall
cause such Affiliate Seller to, promptly deliver them to Purchaser at no
additional cost or expense to Purchaser. If any Seller or Purchaser, in its
reasonable discretion, determines after the Closing that Books and Records or
other materials or assets constituting Excluded Assets were delivered to
Purchaser in error, Purchaser shall promptly return them to the applicable
Seller at Sellers’ sole cost and expense. In furtherance and not in limitation
of the foregoing (and notwithstanding any provision in this Agreement to the
contrary), each of Sellers and Purchaser acknowledges and agrees that it is
neither Sellers’ nor Purchaser’s intention to sell, assign or transfer
possession of any documents or communications of Sellers that are subject to
Sellers’ attorney-client privilege and/or the work-product immunity doctrine
(the “Privileged Documents”). If it is discovered that any such Privileged
Documents have been inadvertently or unintentionally turned over to Purchaser,
Purchaser agrees, upon Sellers’ request, to promptly turn over to Sellers or
destroy such Privileged Documents, in each case at Sellers’ sole cost and
expense; provided, that (i) Purchaser shall in no way be obligated or
responsible for reviewing, identifying or making a determination that any
documents or communications in its possession are Privileged Documents and
(ii) Purchaser shall not be obligated to take any actions under this Section 2.4
that may subject it to any liability or otherwise be in violation with any
applicable Law.

Section 2.5 Conveyance of Assets by Affiliate Sellers.

(a) Notwithstanding anything to the contrary contained in this Agreement, if it
is determined by Sellers and Purchaser before, at or after the Closing that any
direct or indirect Subsidiary of ResCap (an “Affiliate Seller”) owns or
possesses any assets or properties that would be deemed to be Purchased Assets
if such Affiliate Seller were a Seller under this Agreement (such assets and
properties, the “Affiliate Purchased Assets”), then Sellers shall, upon
Purchaser’s request, promptly cause such Affiliate Seller to transfer, assign,
convey and deliver to Purchaser such Affiliate Purchased Assets in accordance
with the terms and conditions of this Agreement; provided that Purchaser shall
not be obligated to pay any additional amounts to Sellers in consideration for
the transfer of such Affiliate Purchased Assets to Purchaser other than those
amounts that

 

-35-



--------------------------------------------------------------------------------

Purchaser is obligated to pay to Sellers pursuant to Section 3.1. Unless
otherwise consented to by Purchaser, any Affiliate Seller shall be required to
be a debtor in the Bankruptcy Case.

(b) To the extent that any Affiliate Purchased Assets are transferred, assigned,
conveyed and delivered by an Affiliate Seller to Purchaser pursuant to this
Section 2.5, then each representation and warranty set forth in Article IV shall
be deemed to be applicable to such Affiliate Seller as if such Affiliate Seller
were a Seller and to such Affiliate Purchased Assets as if such Affiliate
Purchased Assets were Purchased Assets.

(c) Article IX and the Servicing Transfer Agreement shall also govern the
transfer of any Mortgage Servicing owned by Affiliate Sellers, as set forth
therein.

Section 2.6 Non-Assignable Purchased Assets; Necessary Consents. Notwithstanding
any other provision of this Agreement to the contrary, this Agreement shall not
constitute an agreement to assign or transfer and shall not effect the
assignment or transfer of any Purchased Asset if an attempted assignment
thereof, without the approval, authorization or consent of, or granting or
issuance of any license or permit by, any third party thereto (each such action,
a “Necessary Consent”), would constitute a breach thereof or in any way
adversely affect the rights of Purchaser thereunder, unless the Bankruptcy Court
has entered a Final Order (which may include the Sale Approval Order) whose
effectiveness has not been stayed providing that (i) such Necessary Consent is
not required or (ii) the Purchased Assets shall be assigned or transferred
regardless of any such Necessary Consent and there shall be no breach or adverse
effect on the rights of Purchaser thereunder for the failure to obtain any such
Necessary Consent. As Purchaser may reasonably request, if the Bankruptcy Court
has not entered such an Order, Sellers and Purchaser will use their commercially
reasonable efforts to obtain the Necessary Consents with respect to any such
Purchased Asset or any claim or right or any benefit arising thereunder for the
assignment thereof to Purchaser. If any such Necessary Consent is not obtained,
or if an attempted assignment thereof would be ineffective or would adversely
affect the rights of any Seller thereunder so that Purchaser would not in fact
receive all such rights, such Seller and Purchaser will cooperate in a mutually
agreeable arrangement under which Purchaser would obtain the benefits and assume
the obligations thereunder in accordance with this Agreement, including, to the
extent that such an arrangement would be permitted by Law and the related
Contract, subcontracting, sub-licensing, or sub-leasing to Purchaser, or under
which such Seller would enforce for the benefit of Purchaser, with Purchaser
assuming such Seller’s obligations in accordance with this Agreement, any and
all rights of such Seller against a third party thereto.

Section 2.7 Assumption of Certain Liabilities. On the terms and subject to the
conditions set forth herein and as additional consideration for the Purchased
Assets, at the Closing, Purchaser shall assume and be responsible for all of the
Assumed Liabilities and Sellers shall have no further obligations with respect
thereto. Other than the Assumed Liabilities, Purchaser shall not assume any
Liability of any nature or kind whatsoever of Sellers.

Section 2.8 Retained Liabilities. Sellers shall retain and be responsible for
all Retained Liabilities and Purchaser shall not have any obligation of any
nature or kind with respect thereto.

 

-36-



--------------------------------------------------------------------------------

Section 2.9 Closing. Subject to the terms and conditions of this Agreement, the
closing (the “Closing”) of the transactions contemplated hereby shall take place
at the offices of Morrison & Foerster LLP, 1290 Avenue of the Americas, New
York, New York 10104 on the second Business Day following the date on which the
conditions set forth in Sections 8.1, 8.2 and 8.3 (other than those conditions
that by their nature can be satisfied only at the Closing but subject to the
fulfillment or waiver of those conditions) have been satisfied or waived, but no
earlier than 18 Business Days following the Cut-off Date nor, at Purchaser’s
option, later than the last Business Day of the month in which such conditions
are satisfied or waived, or at such other time and place as the parties hereto
may mutually agree. At the Closing, Purchaser shall deliver the Purchase Price
in accordance with Sections 2.11 and 3.1, the transfer of title to the Purchased
Assets and Assumed Contracts and the assumption of the Assumed Liabilities shall
take place, and the appropriate parties shall take all actions required under
Sections 2.10, 2.11 and 2.12 and all other actions not previously taken but
required to be taken hereunder at or prior to the Closing Date. It is a
condition of the Closing that all matters of payment and the execution and
delivery of documents by any party to the others pursuant to the terms of this
Agreement be concurrent requirements, and that nothing will be complete at the
Closing until everything required as a condition precedent to the Closing has
been paid, executed and delivered, as the case may be.

Section 2.10 Ancillary Agreements. At the Closing, Sellers shall duly execute
and deliver to Purchaser, and Purchaser shall duly execute and deliver to
Sellers, as applicable, each of the following agreements:

(a) Bills of Sale;

(b) Deeds of Transfer for Owned Real Property;

(c) Assignment and Assumption Agreements;

(d) Assignment and Assumption of Lease Agreements;

(e) Transferred IP Assignment Agreement(s);

(f) the Transition Services Agreement;

(g) the Subservicing Agreement;

(h) Transfer Tax forms, if applicable, in the form required by Law;

(i) if requested by Purchaser, the GM Transition License;

(j) the Indemnity Escrow Agreement;

(k) such other agreements as may be entered into between the parties in
connection with this Agreement;

(l) all instruments or documents necessary to change the names of the
individuals who have access to or are authorized to make withdrawals from or

 

-37-



--------------------------------------------------------------------------------

dispositions of all bank accounts, other accounts, safe deposit boxes, lock
boxes and safes Related to the Business or related to the Purchased Assets
(together with all keys and combinations to all safe deposit boxes, lock boxes
and safes Related to the Business and all keys related to the Purchased Assets);

(m) and any other documents that may be required by the Sale Approval Order or
pursuant to any other direction by the Bankruptcy Court to be effected on or
prior to the Closing.

Section 2.11 Deliveries by Purchaser.

(a) At the Closing, Purchaser shall deliver to Sellers the following:

(i) the Purchase Price calculated as of the Cut-off Date in accordance with
Section 3.1 (the “Cut-off Date Purchase Price”), in immediately available funds
by wire transfer to an account or accounts designated by Sellers at least two
Business Days prior to the Closing Date (less the sum of the Cash Deposit as
applied in accordance with Section 3.4(a), and the Indemnity Escrow Amount);

(ii) the certificate to be delivered pursuant to Section 8.2(iii);

(iii) Ancillary Agreements duly executed by Purchaser;

(iv) the Purchaser Payable Cure Amount in immediately available funds by wire
transfer to an account or accounts designated by Sellers at least two Business
Days prior to the Closing Date;

(v) if a Mutual Release is requested by any Person that is a director or officer
of any Seller as of the Closing Date and executed and delivered by such director
or officer, such Mutual Release duly executed by Purchaser; and

(vi) such other customary instruments of transfer and assumption and other
instruments or documents, in form and substance reasonably acceptable to
Sellers, as may be necessary to effectuate the assignment of any Assumed
Contracts or other Purchased Assets, the assumption of the Assumed Liabilities
by Purchaser or to give effect to this Agreement or any Ancillary Agreement.

Section 2.12 Deliveries by Sellers.

(a) At the Closing, Sellers shall deliver, or cause to be delivered, to
Purchaser the following:

(i) the certificates to be delivered pursuant to Section 8.3(iii);

(ii) a receipt acknowledging payment of the Cut-off Date Purchase Price payable
in accordance with Section 3.1(c);

 

-38-



--------------------------------------------------------------------------------

(iii) affidavits of Sellers’ non-foreign status, in form and substance
reasonably satisfactory to Purchaser, that comply with Section 1445 of the Tax
Code and the regulations thereunder;

(iv) the Title Documents;

(v) Ancillary Agreements duly executed by the applicable Sellers;

(vi) if the Confirmation Order is received, a certified copy of the Confirmation
Order, which shall be a Final Order; and

(vii) such other customary instruments of transfer and assumption and other
instruments or documents, in form and substance reasonably acceptable to
Purchaser, as may be necessary to effect this Agreement, including Sellers’
assignment of the Assumed Contracts or other Purchased Assets to Purchaser (or
its assignee), or as may be required to give effect to any Ancillary Agreement.

Section 2.13 Consumer Privacy Matters. The sale, if any, of customer lists,
customer data and other consumer privacy information pursuant to this Agreement
is subject to and shall conform to the recommendations of any consumer privacy
ombudsperson that may be appointed pursuant to section 332 of the Bankruptcy
Code (the “Consumer Privacy Ombudsperson”) (to the extent that appointment of a
Consumer Privacy Ombudsperson is determined to be necessary) in connection with
the transactions contemplated in this Agreement.

Section 2.14 “As Is, Where Is” Transaction. Purchaser hereby acknowledges and
agrees that, except as expressly set forth in this Agreement, Sellers make no
representations or warranties whatsoever, express or implied, with respect to
any matter relating to the Purchased Assets. Without in any way limiting the
foregoing, Sellers hereby disclaim any warranty (express or implied) of
merchantability or fitness for any particular purpose as to any portion of the
Purchased Assets. Purchaser further acknowledges that it is proceeding with its
acquisition of the Purchased Assets based solely upon its independent
inspections and investigations and the representations and warranties herein and
in the Ancillary Agreements. Accordingly, except as expressly set forth in this
Agreement, Purchaser will accept the Purchased Assets on the Closing Date “AS
IS” and “WHERE IS”.

Section 2.15 Exclusion of Assumed Contracts.

(a) From the date hereof until two Business Days prior to the Closing Date,
Purchaser shall have the right, upon written notice to Sellers, to exclude any
Contract (other than a Servicing Agreement) from the Assumed Contracts for any
reason. For a period of not less than 60 days following the Closing, Sellers
shall not reject any Leased Real Property that is not assumed and transferred to
Purchaser at Closing.

(b) From the date hereof until two Business Days prior to the Closing Date,
Purchaser shall have the right, upon written notice to Sellers, to exclude any
Servicing Agreement set forth in Schedule 2.15 and the related Servicing
Advances.

 

-39-



--------------------------------------------------------------------------------

(c) Any Contract excluded by Purchaser pursuant to this Section 2.15 shall be
deemed to no longer be an Assumed Contract, shall be deemed to be an Excluded
Asset and any Liability thereunder shall be deemed to be a Retained Liability.
Any Schedules hereto shall be amended to reflect any changes made pursuant to
this Section 2.15. For the avoidance of doubt, (i) any exclusion of an Assumed
Contract under Section 2.15(a) shall not result in a change to the Purchase
Price and (ii) any exclusion of a Servicing Agreement under Section 2.15(b)
shall be reflected in the calculation of the Purchase Price as provided in
Schedule 3.1(a).

Section 2.16 Ginnie Mae MSR Assets Auction. Sellers may seek a separate auction
in the Bankruptcy Case of the MSRs related to the Agency Loans guaranteed by
Ginnie Mae and the related Servicing Advances (the “Ginnie Mae MSR Assets”). The
terms of the auction of the Ginnie Mae MSR Assets shall be in form and substance
reasonably satisfactory to Purchaser. If Sellers elect to have a separate
auction of the Ginnie Mae MSR Assets, then Purchaser shall be designated as a
“stalking horse bidder” and each of the Break-Up Fee, Expense Reimbursement and
the Cash Deposit shall be allocated 8.44% to the Ginnie Mae MSR Assets and
91.56% to the other Purchased Assets.

Section 2.17 Indemnity Escrow Agreement. At the Closing, Purchaser and Sellers
shall execute and deliver an escrow agreement in a customary form as mutually
agreed between Sellers and Purchaser (the “Indemnity Escrow Agreement”), which
agreement shall designate an escrow agent (the “Indemnity Escrow Agent”) and
provide for the establishment of an escrow account (the “Indemnity Escrow
Account”) in the initial amount equal to 1% of the Purchase Price (the
“Indemnity Escrow Amount”). The Indemnity Escrow Amount, together with income
earned thereon as provided in the Indemnity Escrow Agreement (the “Indemnity
Escrowed Funds”) shall be held by the Indemnity Escrow Agent pursuant to the
Indemnity Escrow Agreement as a source of funds for amounts owing to Purchaser
Indemnitees under Article XI (Indemnification) and, in Purchaser’s sole
discretion, Section 3.2 (Purchase Price Adjustment). On the Closing Date,
Purchaser shall deliver to the Indemnity Escrow Agent payment, by wire transfer
to the Indemnity Escrow Account, immediately available funds in an amount equal
to the Indemnity Escrow Amount.

ARTICLE III

PURCHASE PRICE; ADJUSTMENT; ALLOCATION

Section 3.1 Purchase Price; Payment of Purchase Price.

(a) Subject to the terms and conditions of this Article III, as aggregate
consideration for the Purchased Assets, Purchaser will assume the Assumed
Liabilities and pay an amount in cash equal to the amount calculated in
accordance with Schedule 3.1(a), all as determined as of the Closing Date (the
“Purchase Price”).

(b) As soon as reasonably practical following the Cut-off Date, but in no event
later than seven Business Days following the Cut-off Date (and, in any event, at
least three Business Days prior to the Closing Date), Sellers shall deliver to
Purchaser the Cut-off Date Schedule of Purchased Assets and Assumed Liabilities
prepared in good

 

-40-



--------------------------------------------------------------------------------

faith in accordance with the Transaction Accounting Principles, applied
consistently with their application in connection with the preparation of the
Balance Sheet, and the Cut-off Date Mortgage Loan Schedule and the Cut-off Date
Servicing Advance Schedule, prepared in good faith consistently with the
preparations of the Mortgage Loan Schedule and the Servicing Advance Schedule,
respectively. No less than two Business Days prior to the Closing Date, Sellers
will provide Purchaser a statement of Sellers’ good faith calculation of the
Purchase Price as of the Cut-off Date prepared on an unaudited basis in
accordance with the Transaction Accounting Principles and, with respect to
principal balance, Book Value and other amounts to be determined by reference to
the Books and Records, on a basis consistent with the Cut-off Date Schedule of
Purchased Assets and Assumed Liabilities, the Cut-off Date Mortgage Loan
Schedule and the Cut-off Date Servicing Advance Schedule. The Cut-off Date
Schedule of Purchased Assets and Assumed Liabilities, the Cut-off Date Mortgage
Loan Schedule, the Cut-off Date Servicing Advance Schedule and the calculation
of the Cut-off Date Purchase Price shall be subject to approval by Purchaser,
such approval not to be unreasonably withheld, conditioned or delayed.

Section 3.2 Purchase Price Adjustment; Final Payment.

(a) Post-Closing Determination. As soon as reasonably practical following the
Closing Date, but in no event later than 120 days following the Closing Date,
Purchaser shall deliver to Sellers (i) the Closing Date Schedule of Purchased
Assets and Assumed Liabilities, prepared in accordance with the Transaction
Accounting Principles, the Closing Date Mortgage Loan Schedule and the Closing
Date Servicing Advance Schedule, and (ii) a statement (the “Purchase Price
Adjustment Statement”) setting forth Purchaser’s calculation (prepared on an
unaudited basis in accordance with the Transaction Accounting Principles and,
with respect to principal balance, Book Value and other amounts to be determined
by reference to the Books and Records, on a basis consistent with the Closing
Date Schedule of Purchased Assets and Assumed Liabilities, the Closing Date
Mortgage Loan Schedule and the Closing Date Servicing Advance Schedule) of the
Purchase Price as of the Closing Date. Sellers shall provide Purchaser and its
representatives full cooperation, including full access to books, records and
employees in connection with the preparation of the Purchase Price Adjustment
Statement.

(b) Purchase Price True-up. Subject to Section 3.2(d), within 60 days of
delivery of the Purchase Price Adjustment Statement (or within 15 days of the
final determination of the Purchase Price in accordance with Section 3.2(d)),
(i) if the Purchase Price is less than the Cut-off Date Purchase Price, then
Sellers shall pay to Purchaser an amount equal to such shortfall; and (ii) if
the Purchase Price is greater than the Cut-off Date Purchase Price, then
Purchaser shall pay to Sellers an amount equal to such excess (in either event,
the “Adjustment Amount”). The Adjustment Amount will (A) bear simple interest
from the Closing Date to the date of payment at an interest rate equal to the
Fed Funds Rate per annum as published in The Wall Street Journal as of the
Closing Date and (B) be paid by wire transfer of immediately available funds to
an account or accounts designated by the recipient thereof.

 

-41-



--------------------------------------------------------------------------------

(c) Objections. Unless Sellers deliver written notice to Purchaser of an
objection to all or a part of the Purchase Price Adjustment Statement (a
“Dispute Notice”) prior to the expiration of the 60-day period provided in
Section 3.2(b) above, the Purchase Price Adjustment Statement shall become
binding in its entirety at the end of such 60-day period. The Dispute Notice
shall set forth, in reasonable detail on a line-item by line-item basis, the
basis for such dispute, the amounts involved and Sellers’ determination of the
Purchase Price. If Sellers deliver a Dispute Notice to Purchaser within such
period and the parties are unable to agree as to all issues in the Dispute
Notice within the ten Business Day period immediately following the day after
the Dispute Notice is received by Purchaser, then the Dispute Notice may be
submitted by either Sellers or Purchaser to an Independent Accounting Firm to
resolve the disputed items set forth therein in accordance with Section 3.2(d).

(d) Dispute Resolution. An Independent Accounting Firm shall conduct a review of
the Dispute Notice and any supporting documentation submitted by either
Purchaser or Sellers. The parties shall direct the Independent Accounting Firm
to, as promptly as practicable and in no event later than 60 days following its
receipt of the Dispute Notice, deliver to Sellers and Purchaser a report (the
“Adjustment Report”) setting forth in reasonable detail the Independent
Accounting Firm’s determination with respect to the issues specified in the
Dispute Notice, and the revisions, if any, to be made to the Purchase Price
Adjustment Statement together with supporting calculations. The Independent
Accounting Firm has no authority to review or raise items not expressly
identified in the Dispute Notice. With respect to each disputed line item, such
determination, if not in accordance with the position of either Sellers or
Purchaser, shall not be in excess of the higher, nor less than the lower, of the
amounts advocated by either Sellers or Purchaser in the Dispute Notice or the
Purchase Price Adjustment Statement, respectively, with respect to such disputed
line item. Such Adjustment Report and the revisions, if any, to be made to the
Purchase Price Adjustment Statement shall be final and binding on the parties,
absent arithmetical error, and shall be deemed a final arbitration award that is
enforceable against each of the parties in any court of competent jurisdiction,
and the Purchase Price shall be adjusted according to such Adjustment Report and
paid in accordance with Section 3.2(b). The fees and expenses of the Independent
Accounting Firm shall be borne 50% by Sellers and 50% by Purchaser.

Section 3.3 Allocation of the Purchase Price for Tax Purposes.

(a) The Purchase Price and the Assumed Liabilities shall be allocated among the
Purchased Assets in accordance with Section 1060 of the Tax Code and the
Treasury Regulations thereunder in a manner consistent with an allocation
schedule (the “Allocation Schedule”), which Allocation Schedule shall be
prepared by Purchaser and provided to Sellers for their review and the parties’
mutual agreement within 120 days after the Closing Date. The parties shall
cooperate reasonably in attempting to reach such a mutual agreement. If the
Allocation Schedule is not mutually agreed upon within such period, the parties
shall submit such dispute to an Independent Accounting Firm for a decision that
shall be rendered in a timely manner in order to permit the timely filing of all
applicable Tax forms. The Independent Accounting Firm’s review shall be final
and binding on the parties except as otherwise required by a “determination”
within the

 

-42-



--------------------------------------------------------------------------------

meaning of Section 1313(a) of the Tax Code or similar provision of other Tax law
(a “Determination”). The fees and expenses of the Independent Accounting Firm
shall be borne 50% by Sellers and 50% by Purchaser. The parties agree to adjust
the Allocation Schedule as appropriate to reflect amounts released to Sellers
from the Indemnity Escrow Account.

(b) Each of Sellers and Purchaser shall (i) be bound by such allocation for
purposes of determining Taxes (but not for any other purpose), (ii) prepare and
file, and cause its Affiliates to prepare and file, its Tax Returns on a basis
consistent with such allocation, and (iii) take no position, and cause its
Affiliates to take no position, inconsistent with such allocation on any
applicable Tax Return, except in each case as otherwise required by a
Determination. If the allocation set forth on the Allocation Schedule is
disputed by any Government Entity with taxing authority, the party receiving
notice of such dispute shall promptly notify the other party hereto concerning
the existence of, material developments regarding, and resolution of such
dispute.

Section 3.4 Deposit. Upon execution of this Agreement, Purchaser will execute
and deliver the Deposit Escrow Agreement to Sellers and the Escrow Agent and,
upon execution and delivery thereof by each of the other parties thereto,
Purchaser will deliver to the Escrow Agent, pursuant to the terms of the Deposit
Escrow Agreement and within two Business Days following the date hereof,
$72,000,000 in immediately available funds (the “Cash Deposit”). Any Cash
Deposit shall be held by the Escrow Agent in an interest-bearing account
reasonably acceptable to Purchaser and Sellers. For the avoidance of doubt, the
Cash Deposit shall not be the property of any Seller during such time that the
Cash Deposit is held by the Escrow Agent. The Cash Deposit shall be held by the
Escrow Agent to serve as an earnest money deposit under this Agreement to be
released as follows:

(a) Effect of Closing. If the Closing occurs, Sellers and Purchaser shall
jointly instruct the Escrow Agent to, on the Closing Date, apply the Cash
Deposit, together with all accrued investment income thereon, toward the payment
of the Cut-off Date Purchase Price in accordance with the terms of the Escrow
Agreement.

(b) Effect of Termination. If this Agreement is terminated prior to the Closing
Date, the Escrow Agent shall deliver the Cash Deposit in accordance with the
terms of the Deposit Escrow Agreement.

(c) Effect of Auction of Ginnie Mae MSR Assets. If Purchaser is topped as the
“stalking horse” bidder at completion of the auction (if any) for the Ginnie Mae
MSR Assets, then the Escrow Agent shall deliver 8.44% of the Cash Deposit to
Purchaser in accordance with the Deposit Escrow Agreement no later than the
Business Day immediately following the completion of the Ginnie Mae MSR auction.

 

-43-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLERS

Except as disclosed to Purchaser by Sellers in the Disclosure Memorandum,
Sellers jointly and severally represent and warrant to Purchaser, as of the date
hereof and as of the Closing Date (except to the extent any such representations
and warranties shall have been expressly made as of a particular date, in which
case such representations and warranties shall be made only as of such date), as
follows:

Section 4.1 Organization and Authority. Each Seller is a legal entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and has all requisite corporate
or other organizational power and authority to own, lease, hold and operate its
properties and assets and to carry on its business as presently conducted. Each
Seller has the corporate or other organizational power, authority and right to
enter into and deliver this Agreement and the Ancillary Agreements to which it
is a party, to perform its obligations hereunder and thereunder, and to complete
the transactions contemplated hereby and thereby (subject to entry of the Sale
Procedures Order, the Sale Approval Order and the Confirmation Order). The
execution and delivery of this Agreement and the Ancillary Agreements and the
consummation of the transactions contemplated hereby and thereby have been duly
and (subject to entry of the Sale Procedures Order, the Sale Approval Order and
the Confirmation Order) validly authorized by all appropriate corporate or other
organizational authority, and no other corporate or other organizational action
on the part of any Seller is necessary to authorize the execution, delivery and
performance by such Seller of this Agreement or any of the Ancillary Agreements
or the consummation of the transactions contemplated hereby or thereby. This
Agreement constitutes the valid and legally binding obligations of each Seller,
enforceable against each Seller in accordance with its terms, except (i) as such
enforceability may be limited by principles of public policy and subject to
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar Laws of general applicability relating to or affecting creditor’s rights
or by general equity principles (the “Enforceability Exceptions”); (ii) that
enforceability of the provisions hereof requiring consummation of the
transactions contemplated hereby is subject to entry of the Sale Approval Order
or any other Order by the Bankruptcy Court; and (iii) that enforceability of all
other provisions hereof is subject to entry of the Sale Procedures Order, the
Confirmation Order and any other action by the Bankruptcy Court. Each Ancillary
Agreement, when required by this Agreement to be delivered to Purchaser, will be
duly and validly executed and delivered by each Seller that will be a party
thereto, and upon such execution and delivery (assuming such Ancillary Agreement
constitutes a valid and binding obligation of each other party thereto) will
constitute the legal, valid and binding obligation of such Seller, enforceable
against such Seller in accordance with its respective terms, subject to the
Enforceability Exceptions.

Section 4.2 Non-Contravention. Assuming all Consents, declarations, filings or
registrations set forth on Schedule 4.3 have been obtained or made, as
applicable, and receipt of the Sale Approval Order and the Confirmation Order,
the execution, delivery and performance of this Agreement and the Ancillary
Agreement by Sellers and the consummation of the transactions contemplated
hereby and thereby and the compliance by Sellers with the applicable terms and
conditions hereof and thereof, do not and will not (a) conflict with or violate,
result in

 

-44-



--------------------------------------------------------------------------------

a material breach or violation of or default (or an event which with notice or
the passage of time or both would become a material breach or default) under,
give rise to a right of termination, cancellation, acceleration of any material
obligation or loss of any material benefit under (i) the organizational or
governing documents of any Seller, (ii) any Law or Order applicable to Sellers,
or (iii) any terms, conditions or provisions of any Servicing Agreement or
Material Contract or (b) result in the creation of any Lien, other than
Permitted Liens, on the Purchased Assets.

Section 4.3 Consents and Approvals. Upon entry of the Sale Approval Order and
the Confirmation Order and the satisfaction of the conditions set forth therein,
no material Consent of, or declaration, filing or registration with, any
Government Entity or any other Person is required to be obtained or made, as
applicable, by any Seller in connection with the execution, delivery and
performance of this Agreement and the Ancillary Agreements, or the consummation
of the transactions contemplated hereby or thereby, except for Consents,
declarations, filings and registrations listed on Schedule 4.3; provided that
Sellers are not making any representation with respect to any Consent, including
Permits, or declarations, filings or registrations with, any Government Entity
or any other Person that must be or may be made by Purchaser (as a result of
facts and circumstances specific to Purchaser) in order to acquire the Purchased
Assets or to operate the Business.

Section 4.4 Financial Statements.

(a) Sellers have delivered to Purchaser on or before the date hereof (i) the
Schedule of Purchased Assets and Assumed Liabilities as of February 29, 2012,
(ii) the audited consolidated balance sheet of ResCap as of December 31, 2011
and 2010 and the audited consolidated statements of income and cash flows for
the two years ended December 31, 2011 (including the notes thereto) and
(iii) the unaudited condensed consolidated balance sheet of ResCap at March 31,
2012 and the unaudited condensed consolidated statements of income and cash
flows for the three months ended March 31, 2012 and 2011 (including the notes
thereto) (the financial statements in clauses (ii) and (iii) collectively, the
“Historical Financial Statements”). The information set forth in the Schedule of
Purchased Assets and Assumed Liabilities was derived from the accounting records
of ResCap using accounts and subaccounts consistent with those used in preparing
ResCap’s Historical Financial Statements. The Historical Financial Statements
were prepared in accordance with GAAP and fairly present in all material
respects the consolidated financial condition, results of operations and cash
flows of ResCap and its subsidiaries as of the dates thereof and for the periods
covered thereby except that in the financial statements identified in clause
(iii) reflect all adjustments that are necessary for the fair presentation of
the results for the interim periods presented, which adjustments are of a normal
recurring nature.

(b) Except as disclosed or reserved against in the Historical Financial
Statements, Sellers and their subsidiaries do not, with respect to the Business
or the Purchased Assets, have any material Liabilities other than
(A) Liabilities or obligations incurred in the Ordinary Course of Business since
February 29, 2012, (B) Liabilities incurred in connection with the preparation
and negotiation of this Agreement, in accordance with this Agreement or the DIP
Financing Agreements or in connection with the transactions expressly
contemplated by this Agreement, including the filing of the Bankruptcy Case, or
(C) for future performance under any Contracts to which any of them is a party
or bound that were entered into in the Ordinary Course of Business.

 

-45-



--------------------------------------------------------------------------------

(c) The books, records and accounts of Sellers accurately and fairly reflect, in
reasonable detail, the transactions in and dispositions of the assets of
Sellers, and Sellers maintain internal accounting controls that provide
reasonable assurance that (i) transactions are recorded as necessary to permit
preparation of their financial statements and to maintain accountability for
their assets, (ii) transactions are executed, and access to their assets is
permitted, only in accordance with management’s authorization, and (iii) as part
of the Sellers’ account reconciliation process, the reporting of their assets is
compared with existing assets at regular intervals and appropriate action is
taken with respect to any differences.

Section 4.5 Absence of Certain Changes or Events. Since February 29, 2012,
Sellers have operated the Business only in the Ordinary Course of Business and
(a) there has not been any condition, event, change or occurrence that,
individually or in the aggregate, has had, or is reasonably likely to have, a
Material Adverse Effect and (b) Sellers have not taken any action that, if taken
after the date hereof, would constitute a violation of Section 6.5.

Section 4.6 Title to Assets. Following entry of the Sale Approval Order, at the
Closing, Sellers shall transfer to Purchaser good, valid and marketable title
(and, in the case of the Owned Real Property, insurable fee simple title) to, or
a valid lease or license interest in, the Purchased Assets free and clear of any
Claim or Lien, other than Permitted Liens. To the Knowledge of Sellers, the
Improvements are in all material respects (A) in good operating condition and
repair (ordinary wear and tear excepted) and (B) suitable and adequate for
continued use in the manner in which they are presently being used. True and
complete copies of the most recent title commitments, surveys, appraisals and
policies of title insurance or the equivalent currently in force in the
possession of Sellers with respect to the Owned Real Property have been made
available to Purchaser.

Section 4.7 Purchased Assets Used in Business. Except for the Excluded Assets
listed on Schedule Q and the services to be provided by Sellers under the
Transition Services Agreement, and by AFI under the AFI Transition Services
Agreement, the Purchased Assets, whether real or personal, tangible or
intangible, comprise all of the assets, properties and rights that are used by
Sellers and their Affiliates as of the date of this Agreement and necessary to
conduct the Business in the manner presently conducted.

Section 4.8 Real Property Leases. Schedule H is a true, accurate and complete
list of each Real Property Lease and copies of such leases, subleases and other
agreements. have been made available to Purchaser. Each Real Property Lease is
in full force and effect and is a valid and binding obligation of each Seller
party thereto (assuming such Real Property Lease is the valid and binding
obligation of the other party or parties to such Real Property Lease),
enforceable against such Seller in accordance with its terms subject to the
Enforceability Exceptions. Except as set forth on Schedule H, (i) there are no
security deposits under the Real Property Leases; (ii) Sellers have not
assigned, transferred or pledged any interest in any of the Real Property
Leases; and (iii) there are no leases, subleases, licenses or other agreements
granting to any Person the right of use or occupancy of any portion of the
Leased Real Property (except under the Real Property Leases).

 

-46-



--------------------------------------------------------------------------------

Section 4.9 Mortgage Servicing Portfolio; Servicing Agreements; the Business.

(a) Mortgage Servicing Portfolio. Sellers have delivered to Purchaser Electronic
Data Files Tapes dated as of February 29, 2012 that provide loan level
information with respect to the Agency Loans, the Private Investor Loans, and
the Other Serviced Loans, with the loan level fields being those described on
Schedule 4.9(a) (collectively, the “Mortgage Loan Schedule,” which term
includes, except where the context requires otherwise, updated data tapes to be
prepared as of the close of business on the day immediately preceding the
Cut-off Date (the “Cut-off Date Mortgage Loan Schedule”)), each to be delivered
as provided in Article III. The information set forth in the Mortgage Loan
Schedule is true, complete and correct in all material respects as of the date
thereof and the information in each of the Cut-off Date Mortgage Loan Schedule
to be prepared and delivered to Purchaser in accordance with Article III will be
true, complete and correct in all material respects as of the Cut-off Date.

(b) Agency Contracts; Servicing Agreements; ETS Contracts. Schedule E sets forth
a true, correct and complete list of all Servicing Agreements as of the date
hereof. Schedule F sets forth a true, correct and complete list of all Agency
Contracts as of the date hereof. Schedule U sets forth a true, correct and
complete list of all ETS Contracts as of the date hereof. True, correct and
complete copies of the Servicing Agreements, the Agency Contracts and the ETS
Contracts have been made available to Purchaser in the electronic data room on
or before the date hereof. Except as set forth on set forth on Section 4.09(a)
of the Disclosure Memorandum, (i) each Agency Contract, Servicing Agreement and
ETS Contract is a legal, valid and binding obligation of each Seller that is a
party thereto, and, to the Knowledge of Sellers, each other party thereto,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by the Enforceability Exceptions; (ii) none of the
other parties to any of the Agency Contracts, Servicing Agreements or ETS
Contracts has provided written notice as of May 11, 2012 to any of Sellers that
such party will be terminating any of the Agency Contracts, Servicing Agreements
or ETS Contracts (or otherwise seeking to terminate such Agency Contracts,
Servicing Agreements of ETS Contracts, including the Purchased Mortgage
Servicing under any of the Servicing Agreements); and (iii) to the Knowledge of
Sellers, no other party thereto is or, with the lapse of time or giving of
notice or both, would be, in violation or default of any Agency Contract,
Servicing Agreement or ETS Contract. The Agency Contracts, Servicing Agreements
or ETS Contracts set forth all of the provisions with respect to fees and other
income and set forth in all material respects all of the other terms and
conditions of Sellers’ rights and obligations relating to the servicing of the
Mortgage Loans identified in the Mortgage Loan Schedule, and there are no other
Contracts that modify or affect the Agency Contracts, the Servicing Agreements,
the Servicing Compensation, the Purchased Mortgage Servicing, the related MSRs,
the ETS Contracts or the ETS Contract Rights. Subject to entry of the Sale
Approval Order, Sellers, as applicable, own the entire right, title and interest
in and to (i) the ETS Contracts and the ETS Contract Rights, (ii) the Purchased
Mortgage Servicing, the related MSRs and the right to service the Agency

 

-47-



--------------------------------------------------------------------------------

Loans, subject to the Agency Contracts and the applicable Seller/Servicer
Guides, and (iii) the Private Investor Loans and the Other Serviced Loans,
subject to the applicable Servicing Agreements, free and clear of all Liens
except for the rights of subservicers under the Contracts set forth on
Section 4.9(b) of the Disclosure Memorandum and the rights of the counterparties
under the Fee-Based Subservicing Agreements. Except as set forth on
Section 4.9(b) of the Disclosure Memorandum and subject to any actions by
Purchaser that may be required in order to satisfy the conditions of Sections
8.1(vi) and 8.1(vii), the execution and delivery of Assignment and Assumption
Agreement(s) pursuant hereto and the transfer, assignment and delivery of the
Servicing Agreements in accordance with the Servicing Transfer Agreement, in
each case, in accordance with the terms and conditions of this Agreement, shall
grant to Purchaser ownership of all of the Purchased Mortgage Servicing and the
related MSRs, and all of the ETS Contract Rights.

(c) Servicing Advances. Sellers have delivered to Purchaser Electronic Data
Files dated as of February 29, 2012 that set forth the amount of each Servicing
Advance (shown, (i) in the case of P+I Advances (as defined in the applicable
Servicing Agreement) on an aggregate portfolio basis, net of any unscheduled
principal and interest payments and (ii) in the case of T&I and Corporate
Advances (as defined in the applicable Servicing Agreement) on a loan-level
basis, gross of any unscheduled principal and interest payments) with the data
fields identified in Schedule 4.9(c) (the “Servicing Advance Schedule,” which
term includes, except where the context requires otherwise, an updated version
of such schedule to be prepared as of the close of business on the day
immediately preceding the Cut-off Date (the “Cut-off Date Servicing Advance
Schedule”)), each to be delivered as provided in Article III. Each Servicing
Advance is a valid and subsisting amount owing to a Seller, made in accordance
with and payable at the times and in accordance with the provisions of the
applicable Servicing Agreement, and is a legal, valid and binding reimbursement
right, and is enforceable against such securitization trust or owner in
accordance with its terms, and is not subject to any Claims, defenses or set-off
arising from acts or omissions of the Sellers that could be asserted against
Purchaser. Each Servicing Advance is entitled to be paid, has not been repaid in
whole and has not been compromised, adjusted (except by partial payment),
extended, satisfied, subordinated, rescinded, amended or modified. No Servicing
Advance has been sold, transferred, assigned or pledged (other than a pledge
that has been released as of the Closing including pursuant to the DIP Financing
Agreements) by the related Seller to any Person other than the Purchaser. All of
the Servicing Advances included in the Purchased Assets relate to Mortgage Loans
that are being serviced by a Seller pursuant to a Servicing Agreement. The
information set forth in the Servicing Advance Loan Schedule is true, complete
and correct in all material respects as of the date thereof and the information
in the Cut-off Date Servicing Advance Schedule to be prepared and delivered to
Purchaser in accordance with Article III will be true, complete and correct in
all material respects as of Cut-off Date, in each case in accordance with the
applicable Servicing Agreement.

(d) Servicing Files. The Servicing Files included in the Purchased Assets
contain true, correct and complete copies of all documents, instruments and
information necessary to service the Serviced Mortgage Loans and Other Serviced
Loans serviced by Seller in accordance with the Applicable Requirements in all
material respects.

 

-48-



--------------------------------------------------------------------------------

(e) Servicing Escrow Accounts and Servicing Custodial Accounts. All Servicing
Escrow Accounts and Servicing Custodial Accounts are maintained in accordance
with the Applicable Requirements in all material respects.

Section 4.10 Material Contracts. Schedules H and P set forth a true, accurate
and complete list, organized under the applicable sub-headings, of all Material
Contracts as of the date hereof (excluding Servicing Agreements). True, correct
and complete copies of the Material Contracts have been made available to
Purchaser on or before the date hereof. Except as set forth in Section 4.10 of
the Disclosure Memorandum, (i) each Material Contract is a legal, valid and
binding obligation of each Seller that is a party thereto, and, to the Knowledge
of Sellers, each other party thereto, enforceable against the applicable Seller
in accordance with its terms, except as such enforceability may be limited by
the Enforceability Exceptions and after the Bankruptcy Case commences, the
Bankruptcy Exceptions; (ii) none of the other parties to any of the Material
Contracts has provided written notice as of May 11, 2012 to any of Sellers that
such party will be terminating, any of the Material Contracts (or otherwise
seeking to terminate any Material Contracts, including the Purchased Mortgage
Servicing under any of the Servicing Agreements); and (iii) to the Knowledge of
Sellers, no other party thereto is or, with the lapse of time or giving of
notice or both, would be, in violation or default of an Material Contract.
Following the assumption and cure and subsequent assignment of the Material
Contracts by Sellers to Purchaser in accordance with the provisions of
Section 365 of the Bankruptcy Code and the Sale Approval Order or Confirmation
Order, as applicable, there will not be any existing defaults by any Seller
under any of the Material Contracts and no events that (whether with or without
notice, lapse of time or the happening or occurrence of any other event) would
constitute a default under any Material Contract by any Seller. For the
avoidance of doubt Sellers are not making any representation or warranty in this
Section 4.10 with respect to any Servicing Agreement.

Section 4.11 Compliance with Law, Licensing and Data Security.

(a) Except as set forth in Section 4.11(a) of the Disclosure Memorandum, since
January 1, 2011, (i) Sellers have operated the Business in compliance, and are
in compliance in all respects, with all Laws and the guides, programs and
policies of the Agencies that are applicable to the Business or the ownership
and operation of the Purchased Assets, except where any failure to comply with
such Laws, individually or in aggregate, would not reasonably be expected to
have a Material Adverse Effect; and (ii) the Sellers have not received any
notification from any Government Authority that any Seller or any of its
Affiliates is not in compliance with such Laws, guides, programs or policies,
except as set forth in the Consent Order or the DOJ/AG Settlement.

(b) Schedule S sets forth a true, accurate and complete list of all active
Business Licenses held by Sellers as of May 3, 2012. Each Seller and each
employee or officer of each Seller has all material Government Authorizations
of, and has made all material filings, applications and registrations with, all
Government Entities that are required in order for such employee or officer to
conduct his or her activities for the applicable Seller in the conduct of the
Business and each Seller and each employee or officer of each Seller have
received all required approvals as a result of such material filings. Since
January 1, 2011, the Sellers have not received any notification from any

 

-49-



--------------------------------------------------------------------------------

Government Authority that any Seller or any of their Affiliates is not in
compliance with the terms of such Origination and Servicing Licenses and no
suspension, cancellation or restriction of any such Business Licenses is
threatened.

(c) Except as set forth in Section 4.11(c) of the Disclosure Memorandum, since
January 1, 2011 no Seller, nor, to the Knowledge of Sellers, any agent, servicer
or contractor thereof with respect to its Contracts with Sellers, has
experienced any actual, suspected or threatened breach in data security
involving personally identifiable information of Serviced Mortgagors.

Section 4.12 Employee Benefits.

(a) Schedule R contains a complete and correct list of each material Plan
applicable to the Business Employees. The Sellers have made available to
Purchaser upon its request true, complete and correct copies of each such
material Plan and any related summary plan description (or, in the absence of
such documents, a detailed description thereof).

(b) Except as set forth in Section 4.12(b) of the Disclosure Memorandum, neither
the execution of this Agreement nor the consummation of the transactions
contemplated herein will (either alone or in connection with any other event)
(i) entitle any Business Employee to any payment or compensation, or
(ii) accelerate the time of payment, funding or vesting of, or increase the
amount of, compensation due to any Business Employee. No amount paid or payable
(whether in cash, in property, or in the form of benefits) to any Business
Employee in connection with the transactions contemplated hereby (either alone
or in connection with any other event) will be subject to Section 280G of the
Code.

(c) To the Knowledge of the Sellers, each Plan that is intended to be qualified
under Section 401(a) of the Code has obtained a currently effective favorable
determination letter from the IRS regarding its qualification or is entitled to
rely on a favorable advisory or opinion letter from the IRS regarding the master
or prototype form on which it is established, or an application for such a
determination letter has been or shall be submitted to the IRS by AFI, and the
Sellers have provided a copy of each such letter to Purchaser to the extent any
were issued. To the Knowledge of the Sellers, nothing has occurred that would be
reasonably expected to cause any such Plan to fail to qualify under
Section 401(a) of the Code.

Section 4.13 Employees.

(a) With respect to each Business Employee, Sellers have provided Purchaser with
a list (the “Business Employee List”) setting forth, to the extent such
information is permitted to be disclosed under applicable Law: (i) title or
job/position; (ii) job designation (i.e., salaried or hourly); (iii) location of
employment and Employer; (iv) employment status (active, on leave or on unpaid
leave); (v) annual base rate of compensation and target bonus amount for the
current fiscal year to which he or she is entitled, including any retention or
similar plans adopted prior to the Bankruptcy Case or

 

-50-



--------------------------------------------------------------------------------

approved by the Bankruptcy Court, and any bonus amount that he or she has
received for the fiscal year immediately prior to the date hereof; and (vi) if
applicable, any material, individual specific provisions relating to such
person’s employment (e.g., golden parachute, etc.).

(b) There are no collective bargaining or other labor union agreements that have
been in existence or currently are in existence, or that have been negotiated or
that are being negotiated by any Seller, to which any Seller is or may become a
party or by which any of them has been bound, is bound, or may become bound.
There are no unfair labor practice charges or complaints pending or, to the
Knowledge of Sellers, threatened against any Seller with respect to employees of
a Seller.

(c) As of the date hereof, all bonuses and other compensation required to be
paid on or prior to the date hereof and payable to Business Employees have been
paid in full; and no Seller is liable for any arrears of wages or any Taxes or
penalties for failure to comply with any of the foregoing.

(d) Each Business Employee is employed at will and may terminate his or her
employment or be terminated from such employment at any time for any or no
reason with or without prior notice except as may be required by applicable law.

Section 4.14 Litigation and Claims. Except as listed on Section 4.14 of the
Disclosure Memorandum, as of the date hereof, (i) there is no action, suit,
demand, inquiry, proceeding, claim, cease and desist letter, hearing or
investigation by or before any Government Entity pending, or, to the Knowledge
of Sellers, threatened in respect of the Business that could materially and
adversely affect the ability of Sellers to complete the transactions
contemplated by this Agreement, and (ii) no Purchased Asset is subject to any
Order other than the Consent Order or the DOJ/AG Settlement.

Section 4.15 Intellectual Property.

(a) The Transferred IT Assets that are (i) material to the conduct of the
Business and (ii) located at the Real Property have been disclosed to Purchaser
by Sellers in the electronic data room on or before the date hereof. Schedule K
sets forth a true, accurate and complete list of (i) the material
network-telecommunications, storage and server equipment that are Transferred IT
Assets and (ii) the other material Computer Equipment that are Transferred IT
Assets.

(b) Schedule N contains a complete and accurate list of all registrations and
applications included within the Owned Transferred IP (including United States
patents, patent applications, Trademark registrations or pending applications to
register Trademarks filed in or issued by, as the case may be, the United States
Patent and Trademark Office, Copyright registrations or pending applications to
register Copyrights filed in or issued by the United States Copyright Office, or
such other filing offices, domestic or foreign, and domain name registrations
but excluding the registrations and applications set forth on Schedule Q).
Except as disclosed in Section 4.15(b) of the Disclosure Memorandum, all such
Owned Transferred IP is: (i) valid, subsisting, in

 

-51-



--------------------------------------------------------------------------------

proper form and enforceable, and have been maintained, including the submission
of all necessary filings and fees in accordance with the legal and
administrative requirements of the appropriate jurisdictions, from the date
hereof and continuing for the 90 day period after the Closing Date, and
(ii) have not lapsed, expired or been abandoned. To the Knowledge of Sellers, no
Transferred Intellectual Property or any registration or application therefor is
the subject of any opposition, interference, cancellation proceeding or other
legal proceeding (including litigation) or governmental proceeding before any
Government Entity in any jurisdiction, or of any outstanding Order, judgment,
decree or agreement that materially and adversely affects the ownership,
validity, registrability, or enforceability of the Transferred Intellectual
Property or Sellers’ use thereof or rights thereto.

(c) Schedule N contains a complete and accurate list of all material Licensed
Transferred IP. With respect to the Transferred Intellectual Property, except as
listed on Section 4.15(c) of the Disclosure Memorandum: (i) Sellers own and
possess all right, title and interest in and to, or have a valid, binding and
enforceable license to use, such Transferred Intellectual Property; (ii) no
material claim by any third party contesting the validity, enforceability, use
or ownership of any of the Transferred Intellectual Property has been made in
writing and delivered to a Seller or, to the Knowledge of Sellers, is
threatened; (iii) to the Knowledge of Sellers, none of the Transferred
Intellectual Property is being infringed upon or violated by any third party;
(iv) Sellers have not received any material written notices from any third party
claiming that any Transferred Intellectual Property infringes upon and/or
misappropriates such third party’s; and (v) to the Knowledge of Sellers, Sellers
have not infringed, misappropriated or otherwise violated any Intellectual
Property of any third parties in the United States.

(d) With respect to the IT Inventories and Technical Documentation portion of
the Transferred IT Assets used by Sellers in the conduct of the Business, except
as listed on Section 4.15(d) of the Disclosure Memorandum, each was either:
(i) developed by employees of a Seller within the scope of their employment,
(ii) developed by a third Person, and all ownership rights therein have been
assigned or otherwise transferred to or vested in a Seller pursuant to written
agreements, (iii) licensed from third parties, or (iv) are in the public domain.
Software Contracts that are Transferred IT Assets and constitute Material
Contracts have been disclosed to Purchaser by Sellers in writing on the date
hereof. To the Knowledge of Sellers, except as listed on Section 4.15(d) of the
Disclosure Memorandum, Sellers have the legal power to convey to Purchaser under
this Agreement the rights granted to Sellers (as applicable) under any license
or assignment for any Transferred IT Assets and, to the Knowledge of Sellers, no
Seller is subject to any contractual, legal or other restriction on the use of
such Transferred IT Assets, except to the extent that such Transferred IT Assets
are governed by Software Contracts and/or Intellectual Property Licenses that
contain restrictions on the use of such Transferred IT Assets.

Section 4.16 Brokers, Finders and Financial Advisors. Except for Centerview
Partners LLC, whose fees will be paid by ResCap in the Bankruptcy Case, no
Person has acted, directly or indirectly, as a broker, finder or financial
advisor for Sellers or any Affiliate Seller, or will be entitled to any brokers’
or finders’ fee or any other commission or similar fee from Sellers or any
Affiliate Seller, in connection with the transactions contemplated by this
Agreement and no Person is entitled to any fee or commission or like payment in
respect thereof.

 

-52-



--------------------------------------------------------------------------------

Section 4.17 Ginnie Mae Loans. The Sellers represent and warrant as of the
Closing Date:

(a) Each of the Ginnie Mae Loans comply in all material respects with Sellers’
underwriting policies in effect as of the origination date of each such Ginnie
Mae Loan. The origination, sale, and servicing of the Ginnie Mae Loans by
Sellers comply with all Applicable Requirements with respect to the Ginnie Mae
Loans in all material respects.

(b) With respect to each Ginnie Mae Loan originated by Sellers, (i) the loan
files includes customer information and originals or copies of all material
documents (either in physical or electronic form) that are required in order to
service such Loan in accordance with Applicable Requirements, (ii) the loan
files have been kept by Sellers in the Ordinary Course of Business, and
(iii) the loan files are true, complete and accurate in all material respects.
No payment of principal or interest is more than 60 days past due on any Ginnie
Mae Loan and all of the information provided to Purchaser by or on behalf of the
Sellers in each Servicing File is complete and accurate in all respects.

(c) Each Ginnie Mae Loan is a first lien residential Mortgage Loan, subject only
to (i) the Lien of current real property taxes and assessments, (ii) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record as of the date of recording of the mortgage, (iii) such exceptions
appearing of record that are acceptable to mortgage lending institutions
generally in the area wherein the property subject to the mortgage is located or
specifically reflected in any appraisal obtained in connection with the
origination of the related Ginnie Mae Loan, and (iv) other matters to which like
properties are commonly subject that do not materially interfere with the
benefits of the security intended to be provided by such mortgage.

(d) There is no material default, breach, violation, fraud or event permitting
acceleration existing under any Ginnie Mae Loan. The Sellers have not waived any
such default, breach, violation or event permitting acceleration of any Ginnie
Mae Loan.

(e) No material provision of any Ginnie Mae Loan has been waived, altered or
modified in any respect, except by instruments or documents identified in the
Servicing File relating to such Ginnie Mae Loan.

(f) No Ginnie Mae Loan is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury and the exercise of any
right under any Ginnie Mae Loan will not render such Ginnie Mae Loan
unenforceable in whole or in part or subject to any right of rescission (other
than the statutory right of rescission), setoff, counterclaim or defense,
including the defense of usury.

(g) No Ginnie Mae Loan has been satisfied or subordinated in whole or in part or
rescinded (other than pursuant to a statutory right of rescission), and no
collateral securing a Ginnie Mae Loan has been released from the Lien of the
related mortgage in whole or in part.

 

-53-



--------------------------------------------------------------------------------

(h) None of the Ginnie Mae Loans provides for recourse to the Sellers that would
constitute an Assumed Liability.

(i) No Seller has taken any act or failed to take any act that it is required to
take in order for any mortgage insurance with respect to each Ginnie Mae Loan to
remain in full force and effect.

(j) No Seller has received any written notice from any Person that alleges a
breach of any representation, warranty or covenant made by the Sellers with
respect to any Ginnie Mae Loan for which a repurchase of, or any indemnity
obligation relating to, such Ginnie Mae Loan could be required nor, to the
Knowledge of Sellers, does there exist any such breach for which a repurchase
of, or any indemnity obligation relating to, any such Ginnie Mae Loan may be
required.

Section 4.18 Tax Matters.

(a) Except as set forth in Section 4.18(a) of the Disclosure Memorandum, each
Seller has withheld and paid, or set aside in accounts for such purpose, or
accrued or reserved on the Balance Sheet, all material Taxes required to have
been withheld and paid in connection with amounts paid to employees or
independent contractors.

(b) Except as set forth in Section 4.18(b) of the Disclosure Memorandum, for
U.S. federal income tax purposes, no equity or other ownership interests in any
Person are included in the Purchased Assets.

(c) No REMIC Residual Interests are included in the Purchased Assets, except for
the De Minimis Interests required to be held by Purchaser as the REMIC
Administrator of such REMIC.

(d) Attached hereto, as Section 4.18(d) of the Disclosure Memorandum, is an
accurate and complete list of entities or arrangements for which any Seller
acts, and the Purchaser will act, as REMIC Administrator.

(e) Except as set forth in Section 4.18(e) of the Disclosure Memorandum, as to
each of the entities or arrangements identified as a REMIC in Section 4.18(c) of
the Disclosure Memorandum, for which any Seller acts as the Servicer or REMIC
Administrator (in the case of clause (i) below) or as REMIC Administrator (in
the case of clauses (ii) and (iii) below), in the capacity or capacities as such
identified in Section 4.18(e) of the Disclosure Memorandum, such REMIC:

(i) has engaged in no “prohibited transactions” (as defined in
Section 860F(a)(2) of the Code) and has never received any contributions after
its startup day subject to the tax imposed by Section 860G(d) of the Code;

 

-54-



--------------------------------------------------------------------------------

(ii) has timely elected to be classified as a REMIC and has timely filed all Tax
Returns required to be filed by such REMIC; and;

(iii) has never itself been examined by, or itself entered into any closing
agreement with the IRS, and is not bound by any closing agreement entered into
between the Sellers and the IRS.

Section 4.19 Shared Services Agreement. Exhibit 8 sets forth a true and accurate
copy of the Shared Services Agreement, except for the specific statements of
work thereto. The terms of the final statements of work to the Shared Services
Agreement, as agreed to between ResCap and AFI as of the date hereto, are not
materially adverse, individually or in the aggregate, to ResCap relative to the
terms of the statements of work as provided to Purchaser prior to the date
hereof.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Except as disclosed to Sellers by Purchaser in writing on the date hereof,
Purchaser represents and warrants to Sellers, as of the date hereof and as of
the Closing Date (except to the extent any such representations and warranties
shall have been expressly made as of a particular date, in which case such
representations and warranties shall be made only as of such date), as follows:

Section 5.1 Organization and Authority. Purchaser has been duly incorporated,
and is validly existing and in good standing under the Laws of its jurisdiction
of incorporation, has all corporate power and authority to execute and deliver
this Agreement and the Ancillary Agreements to which it is a party and to
consummate the transactions contemplated hereby and thereby, and has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of this Agreement and the Ancillary Agreements. This
Agreement has been, and the Ancillary Agreements to which it is a party will be,
duly and validly executed and delivered by Purchaser and this Agreement
constitutes, and each of the Ancillary Agreements to which it is a party will
constitute, the legal, valid and binding obligation of Purchaser, enforceable
against Purchaser in accordance with its terms, except as such enforceability
may be limited by the Enforceability Exceptions.

Section 5.2 Non-Contravention. The execution, delivery and performance of this
Agreement and the Ancillary Agreements by Purchaser and the consummation of the
transactions contemplated hereby and thereby and the compliance by Purchaser
with the applicable terms and conditions hereof or thereof, do not and will not
conflict with or violate, result in a material breach of or default (or an event
which with notice or the passage of time or both would become a material breach
or default) under, give rise to a right of termination, cancellation,
acceleration of any material obligation or loss of any material benefit under
(i) the organizational or governing documents of Purchaser or (ii) assuming all
Consents, declarations, filings or registrations set forth on Schedule 5.3 have
been obtained or made, as applicable, any Law or Order applicable to Purchaser.

 

-55-



--------------------------------------------------------------------------------

Section 5.3 Consents and Approvals. No Consent of, or declaration, filing or
registration with, any Government Entity or any other Person is required to be
obtained or made, as applicable, by Purchaser in connection with the execution,
delivery and performance of this Agreement and the Ancillary Agreements, or the
consummation of the transactions contemplated by this Agreement or by any of the
Ancillary Agreements, except for Consents, declarations, filings and
registrations (i) listed on Schedule 5.3, or (ii) Consents, the failure to have
which, individually or in the aggregate, would not reasonably be expected to
materially impact the ability of Purchaser to consummate the transactions
contemplated hereby and satisfy all its obligations hereunder.

Section 5.4 Financing Purchaser has available cash, the Commitment Letter and
debt commitment letters, which together are sufficient to enable it to
consummate the transactions contemplated hereby. Purchaser has delivered to the
Sellers true, complete and correct copies of the Commitment Letter and the debt
commitment letters entered into as of the date hereof in connection with the
transactions contemplated herein pursuant to which the respective signatories
thereto have committed, subject to the terms and conditions set forth therein,
to provide Purchaser with certain funds in the amounts described in the
Commitment Letter and such debt commitment letters at the Closing. None of the
Commitment Letter or debt commitment letters delivered to Sellers has been
amended or modified (other than any amendment or modification consented to by
Sellers), no such amendment or modification is contemplated by Purchaser, or, to
the knowledge of Purchasers, the signatories thereto, and the commitments
contained in the Commitment Letter and such debt commitment letters have not
been withdrawn or rescinded in any respect. There are no side letters or other
Contracts that would modify the obligations under the Commitment Letter or any
debt commitment letter delivered to Sellers other than as expressly set forth in
the Commitment Letter or such debt commitment letter delivered to the Sellers.
There are no conditions precedent or other contingencies related to the funding
of the full amount of the Commitment Letter or any debt commitment letter
delivered to Sellers, other than as expressly set forth in or expressly
contemplated by the Commitment Letter or any such debt commitment letter. No
event has occurred that, with or without notice, lapse of time or both, would or
would reasonably be expected to constitute a default or breach on the part of
Purchaser under the Commitment Letter or any debt commitment letter delivered to
Sellers other than any such default or breach that has been irrevocably waived
by the applicable other signatories thereto or otherwise cured in a timely
manner by Purchaser to the satisfaction of such other signatories. Purchaser
will have at and after the Closing funds sufficient to (i) pay the Purchase
Price and (ii) satisfy all of the other payment obligations of Purchaser
contemplated hereunder.

Section 5.5 Non-reliance. Purchaser has not relied and is not relying on any
representations, warranties or other statements whatsoever, whether written or
oral (from or by the Sellers, or any Person acting on their behalf) other than
those expressly set out in this Agreement (or other related documents referred
to herein) and acknowledges and agrees that, except for any fraud claim, it will
not have any right or remedy rising out of any representation, warranty or other
statement not expressly set out in this Agreement.

Section 5.6 Brokers, Finders and Financial Advisors. No agent, broker,
investment banker, financial advisor or other firm or Person is or will be
entitled to any brokers’ or finder’s fee or any other commission or similar fee
in connection with the transactions contemplated hereby as a result of any
action taken by Purchaser.

 

-56-



--------------------------------------------------------------------------------

ARTICLE VI

PRE-CLOSING MATTERS AND OTHER COVENANTS

Section 6.1 Subsequent Actions; Further Assurances. Subject to the Bankruptcy
Exceptions, Sellers and Purchaser shall use commercially reasonable efforts to
take, or cause to be taken, all appropriate action to do, or cause to be done,
all things reasonably necessary, proper or advisable under applicable Law or
otherwise to consummate and make effective the transactions contemplated by this
Agreement and the Ancillary Agreements as promptly as practicable, including,
(i) opposing any objections to, appeals from or petitions to reconsider or
reopen any such approval by Persons not a party to this Agreement and
(ii) obtaining any Final Orders approving the transactions contemplated by this
Agreement or the Ancillary Agreements, if required. Purchaser shall not amend or
modify the Commitment Letter or any debt commitment letter entered into as of
the date hereof in connection with the transactions contemplated and delivered
to Sellers, except with the consent of Sellers (not to be unreasonably withheld
or delayed). If at any time after the Closing, Purchaser shall consider or be
advised that any assurances or any other actions or things are necessary or
desirable (a) to vest, perfect or confirm ownership (of record or otherwise) in
Purchaser, as applicable, its title or interest in the Purchased Assets or
(b) otherwise to carry out this Agreement or the Ancillary Agreements, Sellers
shall use commercially reasonable efforts to execute and deliver all bills of
sale, instruments of conveyance, UCC filings, powers of attorney, assignments,
assurances and orders and take and do all such other actions and things as may
be reasonably requested by Purchaser, in order to vest, perfect or confirm any
and all right, title and interest in, to and under such rights, properties or
assets in the Purchased Assets.

Section 6.2 Third Party Consents. Sellers and Purchaser shall use commercially
reasonable efforts to obtain, as soon as reasonably practicable, all Necessary
Consents, including from Government Entities and Insurers; provided that
Purchaser shall not be required to agree to actions, conditions or restrictions
that would materially impair the value to Purchaser of the Business or the
Purchased Assets or have a materially adverse effect on the business of
Purchaser or its Affiliates. Each party hereto shall promptly provide the other
parties with copies of any communication, including any written objection,
litigation or administrative proceeding that challenges the transactions
contemplated hereby received by such party from any Government Entity or any
other Person regarding transactions contemplated hereby. For the avoidance of
doubt, if and to the extent a rating agency “no-downgrade” letter is expressly
required under any Servicing Agreement (if and to the extent required under
Order of the Bankruptcy Court) and is not obtained by Closing, such Servicing
Agreement and the related Servicing Advance shall not be transferred as part of
the Purchased Assets at Closing and Purchaser shall not be required to pay for
such assets as part of the Purchase Price.

Section 6.3 Access to Information; Interim Financial Information.

(a) From and after the date of this Agreement until the Closing Date, Sellers
shall afford to Purchaser and its accountants, counsel, environmental
consultants,

 

-57-



--------------------------------------------------------------------------------

financing sources and other representatives reasonable access, upon reasonable
notice during normal business hours, to the personnel, properties, books,
Contracts, Tax Returns and records of Sellers (to the extent Related to the
Business) and during such period shall furnish to Purchaser any information
concerning the Purchased Assets and Sellers (to the extent relating to the
Business) that is reasonably available to Sellers, as Purchaser may reasonably
request; provided, however, that such access shall not unreasonably disrupt the
business of Sellers and that nothing herein will obligate Sellers to violate any
applicable Law.

(b) From the date of this Agreement until the Closing Date, Sellers will deliver
to Purchaser (i) such financial and operating information Related to the
Business as is provided (and no later than two Business Days after being so
provided) to the board of directors of ResCap in the Ordinary Course of
Business, (ii) as soon as reasonably practicable, but in no event later than 30
days after the end of each calendar month during the period from the date hereof
to the Closing Date, unaudited monthly financial statements and operating or
management reports of ResCap (with such statements and reports to be in the same
form as made available pursuant to the DIP Financing Agreements), and (iii) as
soon as reasonably practicable, but in no event later than 45 days after the end
of each calendar quarter during the period from the date hereof to the Closing
Date, unaudited quarterly financial statements and operating or management
reports of ResCap (with such statements and reports to be in the same form as
made available pursuant to the DIP Financing Agreements).

Section 6.4 Records; Post-Closing Access to Information.

(a) Each of Sellers and Purchaser shall, for a period of seven years after the
Closing Date, preserve and retain in accordance with their respective document
retention policies, as amended from time to time, and shall cause its respective
Affiliates in accordance with their respective document retention policies, as
amended from time to time, to preserve and retain, all agreements, documents,
books, records and files (including any documents relating to any governmental
or non-governmental actions, suits, proceedings or investigations) relating to
the Business prior to the Closing Date; provided, that if at the end of the
seven years, any third-party charge, complaint, action, suit, proceeding,
hearing, investigation, claim or demand identified in Section 6.4(c) is ongoing,
the parties shall maintain and preserve all such information relating thereto
until one year after such action, suit, proceeding or investigation has been
finally concluded.

(b) From and after the Closing Date, each party shall, and shall cause its
Affiliates to, afford the other party and its counsel, accountants and other
authorized representatives, with five Business Days’ prior notice, reasonable
access during normal business hours to the respective premises, properties,
personnel, Books and Records and to any other assets or information that such
other party reasonably deems necessary, including in connection with the
Bankruptcy Case or any report or Tax Return required to be filed under
applicable Law (but so as not to unduly disrupt the normal course of operations
of Purchaser), including preparing or defending any Tax Return and any interim
or annual report or other accounting statements.

 

-58-



--------------------------------------------------------------------------------

(c) If and for so long as any party hereto is contesting or defending against
any third-party charge, complaint, action, suit, proceeding, hearing,
investigation, claim or demand, including in the Bankruptcy Case, in connection
with (i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction involving
the Business and the Purchased Assets, or the Excluded Assets and Retained
Liabilities, in any respect, each other party hereto shall (A) reasonably
cooperate with and assist it and its counsel and other advisors in the contest
or defense, (B) make available its personnel (including for purposes of fact
finding, consultation, interviews, depositions and, if required, as witnesses)
and (C) provide such information, testimony and access to its books and records,
in each case as shall be reasonably requested in connection with the contest or
defense, all at the sole cost and expense (not including employee compensation
and benefits costs) of the contesting or defending party. For the avoidance of
doubt, this Section 6.4(c) shall not apply with respect to disputes between the
parties hereto.

(d) Purchaser agrees, at Sellers’ cost and expense, to make available, at the
reasonable request of Sellers, any books and records that may be included in the
Purchased Assets to the extent they may relate to Excluded Assets and, if
necessary, to provide such original books and records to any purchaser of such
Excluded Assets and to retain only a copy thereof, subject to the delivery by
such purchaser of a non-disclosure agreement as reasonably requested by
Purchaser.

(e) Notwithstanding anything to the contrary in this Agreement, each of the
parties will comply with federal and state laws and regulations regarding the
confidentiality and privacy relating to information collected and used in
connection with the application for and processing and servicing of Mortgage
Loans.

Section 6.5 Interim Operations of the Business. Sellers covenant and agree that,
after the date hereof and prior to the Closing, subject to the Bankruptcy
Exceptions and except as (i) set forth in Section 6.5 of the Disclosure
Memorandum, (ii) expressly provided in or as a result of the consummation of
this Agreement, (iii) provided in the DIP Financing Agreements, (iv) ordered by
the Bankruptcy Court or (v) may be agreed in writing by Purchaser:

(a) the Business shall be conducted in the Ordinary Course of Business in
compliance with the Applicable Requirements and Sellers shall, and shall cause
each Affiliate Seller to, use commercially reasonable efforts to preserve the
Business organization and ongoing operations, including with respect to the
relationships between and among such Seller and its Affiliates and AFI and its
Affiliates, keep available the services of the current officers and employees of
the Business and maintain the existing relationships with customers, suppliers,
creditors, business partners and others having business dealings with the
Business;

(b) Sellers and Affiliate Sellers shall (i) maintain the Purchased Assets in
good repair and condition (subject to normal wear and tear); (ii) pay all Taxes,
accounts payable and other expenses with respect to the Business and the
Purchased Assets as they become due and payable; (iii) maintain proper business
and accounting records relative to the Business, consistent with past practice;
and (iv) maintain commercially reasonable procedures for protection of the
Transferred Intellectual Property;

 

-59-



--------------------------------------------------------------------------------

(c) Sellers and Affiliate Sellers shall not (i) modify or amend, or release,
assign or waive any material rights or claims under, or materially accelerate or
delay the performance under, any Assumed Contract; provided, however, Sellers
and Affiliate Sellers may modify or amend any Assumed Contract that is not
material to the Business (other than a Servicing Agreement), following
commercially reasonable efforts to provide notice and consult with Purchaser
regarding such action, or (ii) enter into any Contract Related to the Business
that, if any Seller had entered into such Contract immediately prior to the date
of this Agreement, would be a Material Contract or a Servicing Agreement;
provided that Sellers may enter into customary insurance Contracts, including
director and officer liability insurance and, provided there is no adverse
impact to the Business, Sellers may reduce or limit the services that are
provided to them by AFI and its Affiliates as part of their management of their
estates in the Bankruptcy Case. For the avoidance of doubt, nothing in this
Agreement shall prevent Sellers from engaging in loss mitigation activities,
defending and/or settling routine litigation matters, or making payments to
former mortgagors pursuant to the Consent Order or from offering and effecting
refinancing of or modifications to Mortgage Loans as required by the terms of
the DOJ/AG Settlement, or by HAMP, HARP, HASP or any similar program that the
Sellers have or may develop in the Ordinary Course of Business; provided that
Sellers shall promptly provide copies to Purchaser of any reports provided under
the DOJ/AG Settlement to the monitor appointed to oversee Sellers’ compliance
with the DOJ/AG Settlement with respect to such agreements, arrangements and
actions;

(d) Sellers and Affiliate Sellers shall not transfer, sell, lease, license,
mortgage, pledge, surrender, encumber, divest, cancel, abandon, subject to any
Lien (other than Permitted Liens) or allow to lapse or expire, permit the
destruction of, or material damage or loss to, or otherwise dispose of any of
the Purchased Assets, other than immaterial amounts of personal property sold or
otherwise disposed for fair value in the Ordinary Course of Business;

(e) Except as would not give rise to any Assumed Liabilities, Sellers and
Affiliate Sellers shall not (i) incur Liabilities, expenses, Indebtedness or
other obligations Related to the Business except in the Ordinary Course of
Business or (ii) enter into any new Contract to incur, assume or guarantee any
Indebtedness other than the DIP Financing Agreements;

(f) Sellers and Affiliate Sellers shall not cancel any debts or waive any
material claims or rights (including the cancellation, compromise, release or
assignment of any Indebtedness owed to, or claims held by, any of Seller and its
Subsidiaries) that constitute Purchased Assets except as required by the Consent
Order, the DOJ/AG Settlement or the programs referenced in clause (c) above;

(g) Sellers and Affiliate Sellers shall not terminate or permit to lapse any
material Permits that are necessary for the operation of the Business;

 

-60-



--------------------------------------------------------------------------------

(h) Sellers and Affiliate Sellers shall not make any capital expenditure Related
to the Business, including acquiring, leasing or licensing or creating or
permitting to exist any Lien other than a Permitted Lien on any assets or
property that are Purchased Assets or making any investment in, or making any
loan or capital contribution to, any Person, in each case with a value in excess
of $500,000 individually or $5 million in the aggregate;

(i) Sellers and Affiliate Sellers shall not (A) change any method, practice or
principle of accounting, except as may be required from time to time by GAAP
(without regard to any optional early adoption date); provided, that if any such
changes are required, the Sellers shall promptly provide written notice to
Purchaser with respect thereto, or (B) materially write-up, write-down or
write-off the Book Value of any Purchased Asset except as required by GAAP;

(j) Sellers and Affiliate Sellers shall not with respect to the Purchased
Assets, make or change any election in respect of Taxes, adopt or change any
accounting method in respect of Taxes or otherwise, enter into any closing
agreement, settle any claim or assessment in respect of Taxes, or consent to any
extension or waiver of the limitation period applicable to any claim or
assessment in respect of Taxes, except as required by Law or GAAP;

(k) Sellers and Affiliate Sellers shall not change their servicing practices in
any material respect, except as required by Applicable Law, the Consent Order or
the DOJ/AG Settlement;

(l) Sellers shall not (1) reject or terminate any Assumed Contract or seek
Bankruptcy Court approval to do so or (2) fail to use commercially reasonable
efforts to oppose any action by a third party to terminate (including any action
by a third party to obtain Bankruptcy Court approval to terminate) any Assumed
Contract; provided that, prior to the Closing Date, Sellers may reject or
terminate any Assumed Contract (other than any Servicing Agreement) that is both
not material to the Business and is readily replaceable (and so replaced) at not
more than the same cost, without disruption to the operation of the Business and
otherwise on terms and conditions consistent with such rejected or terminated
Assumed Contract, following commercially reasonable efforts to consult with
Purchaser regarding such rejection or termination;

(m) With respect to any Purchased Asset, Sellers shall not, and shall use their
best efforts to ensure that any Affiliates shall not: (1) agree to allow any
form of relief from the automatic stay in the Bankruptcy Case; (2) fail to use
commercially reasonable efforts to oppose any action by a third party to obtain
relief from the automatic stay in the Bankruptcy Case; (3) agree to a rejection
of any Assumed Contract except as provided in the proviso in clause (l) above;
or (4) fail to use commercially reasonable efforts to oppose any action by a
Person (other than Purchaser) seeking to have an Assumed Contract rejected,
except as provided in the proviso in clause (l) above;

(n) Sellers and Affiliate Sellers shall not take, or agree to or commit to take,
any action that would or is reasonably likely to result in any of the conditions
set forth in

 

-61-



--------------------------------------------------------------------------------

Article VIII, not being satisfied, or would make any representation or warranty
of Sellers contained herein inaccurate in any material respect at, or as of any
time prior to, the Closing Date or that would materially impair the ability of
Sellers or Purchaser to consummate the Closing in accordance with the terms
hereof or materially delay such consummation;

(o) Sellers and Affiliate Sellers shall not amend any of their Organizational
Documents or enter into or amend any limited liability company, joint venture,
partnership, strategic alliance, stockholders’ agreement, co-marketing,
co-promotion, joint development, operating agreement or similar arrangement
Related to the Business or with respect to the Purchased Assets;

(p) Sellers and Affiliate Sellers shall not (i) transfer the employment of any
individual not providing services Related to the Business as of the date hereof
to a role in which he or she will provide services Related the Business; or
(ii) cause any employee who provides services Related to the Business as of the
date hereof to cease to provide services Related to the Business, if either of
the foregoing shall unreasonably interfere with the Business or Purchaser’s
access to employees as reasonably necessary for purposes of making the
Employment Offers;

(q) Sellers and Affiliate Sellers shall not modify the base salary, wages,
benefits or other compensation of any employee who provides services Related to
the Business or take any action that would accelerate, create or increase a
right to payment to any Business Employee under any Plan, other than for
increases in base salary or wages in the Ordinary Course of Business;

(r) Sellers and Affiliate Sellers shall not (i) enter into or amend any
employment, change in control, retention, severance or similar agreement with
respect to any individual who provides services Related to the Business,
(ii) adopt, amend or terminate any Plan (or any plan, program, agreement, or
agreement that would be a Plan if in effect as of the date hereof), other than
to comply with law, or (iii) enter into any collective bargaining or similar
agreement;

(s) Except in connection with the Bankruptcy Case, Seller shall not pay,
discharge, settle or otherwise satisfy any Liabilities (i) with any third party
(other than a Government Entity) involving an amount greater than $100,000, or
(ii) with any Government Entity involving an amount greater than $100,000 unless
such settlement does not impose restrictions materially more onerous than any
similar settlement between such Government Entity and two or more of the top ten
mortgage servicers in the United States (based on unpaid principal balance
serviced, as determined by Inside Mortgage Finance for 2011); provided that this
clause (s) does not apply to payments made pursuant to Sellers’ Contracts in the
Ordinary Course of Business;

(t) Sellers and Affiliate Sellers shall not accelerate the rate of collection of
accounts receivable Related to the Business other than in the Ordinary Course of
Business and in accordance with acceptable servicing practices; and

 

-62-



--------------------------------------------------------------------------------

(u) With respect to clauses (c)-(t), Sellers and Affiliate Sellers shall not
enter into any Contract to do any of the foregoing.

Simultaneously with the execution and delivery of this Agreement, AFI has
provided a letter to Purchaser (the “AFI Letter”), a copy of which is attached
as Exhibit 1.

Section 6.6 Servicing Approvals and Licenses. Promptly following execution of
this Agreement, in each case to the extent not already obtained by Purchaser,
Purchaser shall have filed or shall file all applications and use commercially
reasonable efforts to (i) be approved as (A) a Title II Supervised Mortgagee and
servicer for FHA Loans by HUD; (B) an approved seller and servicer of
residential mortgages by Freddie Mac and Fannie Mae; (C) an “issuer” by Ginnie
Mae; and (D) a VA-approved lender; (ii) obtain all necessary licenses in all
states in which it proposes to conduct the Business; (iii) enter into master
mortgage insurance contracts with Insurers and take such other actions
reasonably and customarily required to obtain the approval of any Insurer under
a mortgage insurance policy to the transfer of Mortgage Servicing and MSRs
contemplated hereby; and (iv) obtain all other material Permits and Business
Licenses that are necessary to own or administer the Business, including the
Purchased Mortgage Servicing and related MSRs (or, where legally permissible,
any waiver of or exemption from any of the foregoing by such Agency, Government
Entity or Insurer). All such actions shall be at Purchaser’s cost and expense,
and Sellers shall cooperate with, and use commercially reasonable efforts to
provide assistance to, Purchaser in all such efforts.

Section 6.7 Employee Matters.

(a) Transferred Employees. With respect to each Business Employee, not later
than 30 days prior to the expected Closing Date, Sellers shall provide Purchaser
with an updated version of the Business Employee List referenced in
Section 4.13(a), reflecting the Business Employees then currently employed by a
Seller and any changes in the information set forth therein. Sellers shall
further update such Business Employee List as of the day immediately preceding
the Closing Date.

(b) Not later than ten days prior to the Closing Date, Purchaser shall provide a
list to Sellers of those Business Employees who will be offered employment by
Purchaser effective as of the Closing Date (the “Transferred Employee List”). No
Seller shall preclude Purchaser from offering employment to any Business
Employee or solicit any such Business Employee to refuse such offer of
employment.

(c) Prior to the Closing Date, Purchaser shall provide each Business Employee on
the Transferred Employee List with an offer (the “Employment Offer”) of
employment, effective as of the later of the Closing Date or the date such
Business Employee accepts such Employment Offer. Each Business Employee who
accepts Purchaser’s offer of employment and who becomes an employee of Purchaser
shall be a “Transferred Employee.” Sellers shall cooperate with Purchaser in
effecting the Transferred Employees’ transfer of employment from Sellers to
Purchaser as contemplated hereby.

 

-63-



--------------------------------------------------------------------------------

(d) For at least one year following the Closing, Purchaser shall employ the
Transferred Employees on terms and conditions not less favorable in the
aggregate than those provided by Purchaser to similarly situated employees of
Purchaser, including with respect to salary or wages, paid time off, bonus
opportunity and employee benefits. Sellers shall retain all responsibility for
providing severance compensation and benefits to each Business Employee
(including each Business Employee who is a Transferred Employee) to the extent
such Business Employee is or becomes entitled to such severance compensation and
benefits pursuant to any severance plan, program, agreement or arrangement
maintained by a Seller or any Affiliate thereof. Sellers shall retain all
responsibility for paying retention bonuses or similar compensation to the
extent not expressly assumed by Purchaser pursuant to this paragraph.

(e) Unless prohibited by Law, all unused vacation and paid time off of the
Transferred Employees accrued as of the Closing Date shall, effective as of the
Closing Date or, if later, the date on which such Transferred Employee becomes
an employee of Purchaser, be transferred to and assumed by Purchaser, and
following the Closing Date, Purchaser shall recognize and provide all such
unused paid time off to the extent such paid time off is reflected in the
Closing Date Schedule of Purchased Assets and Assumed Liabilities. Sellers shall
be responsible for paying out any earned and unused paid time off of (i) the
Business Employees who are not Transferred Employees, and (ii) Transferred
Employees to the extent such paid time off cannot be assumed by Purchaser in
accordance with applicable Law (unless a Transferred Employee consents to such
assumption by Purchaser, if allowed under applicable Law) or are not reflected
in the Closing Date Schedule of Purchased Assets and Assumed Liabilities.

(f) Unless prohibited by Law, with respect to each Transferred Employee,
Purchaser agrees to assume and honor all accrued but unpaid bonus compensation
to the extent (i) such bonus compensation is reflected in the Closing Date
Schedule of Purchased Assets and Assumed Liabilities and (ii) all terms and
conditions applicable to such bonus compensation (including, the name of the
recipient, the amount, as updated through the Closing Date, and the time and
form of payment) are set forth on Section 4.13(a) of the Disclosure Memorandum.
Sellers shall be responsible for paying all accrued but unpaid bonus
compensation to the extent not assumed by Purchaser pursuant to this paragraph
(including any amounts owed to Transferred Employees that are greater than the
amount reflected on the Closing Date Schedule of Purchased Assets and Assumed
Liabilities due to fluctuations in the value of equity on which such amounts are
based or otherwise).

(g) Purchaser shall also recognize each Transferred Employee’s service at such
Seller for all purposes (other than benefit accruals under defined benefit plans
or retiree medical arrangements) under any Plans maintained by Purchaser for the
benefit of the Transferred Employees to the extent such service was recognized
under the same or comparable Plans that covered the Transferred Employees
immediately prior to the Closing Date.

(h) From and after the Closing Date, Sellers shall retain all (i) employment
obligations with regard to those employees and former employees of Sellers (or
who are

 

-64-



--------------------------------------------------------------------------------

otherwise Related to the Business) who are not Transferred Employees, and
(ii) all liabilities related to any Transferred Employees to the extent such
liability is not expressly assumed by Purchaser in this Section 6.7.

(i) The Sellers shall cause, effective as of the Closing Date, each Transferred
Employee to become fully vested in his or her account balance under the Ally
Financial Inc. Retirement Savings Plan (the “Seller 401(k) Plan”). To the extent
not already provided for under the Seller 401(k) Plan, the Sellers shall amend,
or cause to be amended, the Seller 401(k) Plan to provide for, with respect to
any Transferred Employee who elects a “direct rollover” of his or her full
account balance, the distribution and rollover of any promissory note evidencing
a loan outstanding under the Seller 401(k) Plan.

(j) Without limiting the generality of Section 12.8, nothing in this Section 6.7
shall (a) be treated as an amendment of, or undertaking to amend, any employee
benefit plan, (b) obligate Purchaser, Seller or any of their respective
Affiliates to retain the employment of any particular employee or (c) confer any
rights or benefits on any person, including any Transferred Employee, other than
the parties to this Agreement. Purchaser shall be entitled to rely on
information provided by Sellers with respect to any Business Employee
Liabilities and the performance of its obligations under this Section 6.7.

(k) If and to the extent Sellers are not “liquidating fiduciaries in bankruptcy”
within the meaning of the Worker Adjustment and Retraining Notification Act
(“WARN”), Sellers shall assume any liabilities, obligations and commitments in
respect of WARN and any similar state and local laws, if any, as a result of the
transactions contemplated by this Agreement in respect of Business Employees who
are not Transferred Employees.

Section 6.8 Notices of Certain Events. From the date hereof until the Closing
Date,

(a) A Seller shall promptly notify Purchaser of:

(i) any written notice or other written communication from any Person (including
any notices or communications filed with the Bankruptcy Court other than notices
or other written communications that provide for a copy to be provided to
Purchaser) alleging that the consent of such Person is or may be required in
connection with the transactions contemplated by this Agreement, or objecting to
the consummation of any of the transactions contemplated by this Agreement;

(ii) any written notice or other written communication from any Government
Entity in connection with the transactions contemplated by this Agreement;

(iii) any change or fact with respect to any of Sellers’ representations,
warranties or obligations hereunder of which Seller becomes aware that, with
notice or lapse of time or both, will or is reasonably expected to result in a
material breach by Sellers of this Agreement or otherwise result in any of the
conditions set forth in Article VIII becoming incapable of being satisfied; and

 

-65-



--------------------------------------------------------------------------------

(iv) any Material Adverse Effect (but without giving effect to clause (ix) of
the definition of Material Adverse Effect).

(b) Purchaser shall promptly notify Sellers of:

(i) any written notice or other written communication from any Person (other
than notices or other written communications directed to Sellers or to the
Bankruptcy Court, with a copy provided to Purchaser) alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement, or objecting to the consummation of any of the
transactions contemplated by this Agreement;

(ii) any written notice or other written communication from any Government
Entity (other than notices or other written communications directed to Sellers
or to the Bankruptcy Court, with a copy provided to Purchaser) in connection
with the transactions contemplated by this Agreement; and

(iii) any change or fact with respect to any of Purchaser’s representations,
warranties or obligations hereunder of which it becomes aware that, with notice
or lapse of time or both, will or is reasonably expected to result in a material
breach by Purchaser of this Agreement or otherwise result in any of the
conditions set forth in Article VIII becoming incapable of being satisfied.

No disclosure by any party hereto pursuant to this Section 6.8 shall be deemed
to amend or supplement the Disclosure Schedule with respect thereto or prevent
or cure any misrepresentation or breach of warranty for purposes of this
Agreement.

Section 6.9 Tax Matters.

(a) If the transactions contemplated hereby are not approved in connection with
the Chapter 11 Plan, Sellers shall pay and be responsible for all Transfer Taxes
imposed in connection with the closings of the transactions contemplated hereby,
and Purchaser shall reimburse Sellers for such payments up to the Purchaser
Payment Cap. Sellers and Purchaser shall cooperate to timely prepare, and
Sellers shall file or cause to be filed any returns or other filings relating to
such Transfer Taxes (unless Purchaser is required by applicable Law to file the
return), including any claim for exemption or exclusion from the application or
imposition of any Transfer Taxes.

(b) Sellers and Purchaser shall cooperate with each other and furnish or cause
to be furnished to each other, upon request, as promptly as practicable, such
information (including access to books and records) and assistance relating to
the Purchased Assets and Assumed Liabilities as is reasonably requested for the
preparation or filing of any Tax Returns and for the satisfaction of legitimate
Tax or accounting requirements.

(c) Purchaser shall assume the duties of REMIC Administrator for any and all
REMICs for which a Seller is acting as REMIC Administrator, including the
preparation, filing, and other obligations related to the Tax Returns for such
REMICs.

 

-66-



--------------------------------------------------------------------------------

Section 6.10 Insurance. Purchaser and Sellers shall not take any action that may
adversely affect the rights of the other with respect to any outstanding claims
made or for new claims that may be made against insurance policies purchased or
maintained by Purchaser for the benefit of itself and its Subsidiaries and
Affiliates that the other may or will have as of the Closing Date and shall use
commercially reasonable efforts to cooperate with the other in the settlement or
other resolution of such claims.

Section 6.11 Mortgage Loan Schedules and Servicing Advance Schedules. Sellers
shall deliver to Purchaser (i) an updated version of the Mortgage Loan Schedule
and the Servicing Advance Schedule within 15 Business Days after the end of each
month during the period from the date hereof to the Closing Date, and (ii) the
Cut-off Date Mortgage Loan Schedule and the Cut-off Servicing Advance Schedule
as provided in Section 3.1(b).

Section 6.12 Title Documents and Surveys. Sellers shall deliver to Purchaser
prior to the Closing the following documents in respect of the Owned Real
Property in form and substance reasonably acceptable to the Title Company and
Sellers: (i) Owner’s Affidavit; (ii) No Change to Survey Affidavit, if
applicable; (iii) gap indemnity; and (iv) at least ten (10) Business Days prior
to Closing, financial and other information regarding on-going construction, if
any (collectively, the “Title Documents”). Sellers shall reasonably cooperate
with Purchaser so that Purchaser may obtain, at Purchaser’s sole cost and
expense, ALTA surveys for the Owned Real Property.

Section 6.13 Schedules and Disclosure Memorandum.

(a) Concurrently with the execution and delivery of this Agreement, Sellers are
delivering to Purchaser the Schedules to be provided by Sellers identified in
the Table of Contents (the “Schedules”) and a disclosure memorandum (the
“Disclosure Memorandum”) that sets forth all of the items that it deems to be
necessary or appropriate (i) as an exception to a provision of this Agreement,
(ii) in response to an express disclosure requirement contained in a provision
hereof or (iii) as an exception to one or more representations or warranties
contained in Article IV, as applicable, or to one or more of the covenants of
Sellers contained in this Agreement; provided that the mere inclusion of an item
in the Schedules or Disclosure Memorandum as an exception to a provision or
representation or warranty shall not be deemed an admission by any Seller or
Purchaser, as applicable, that such item represents a material exception or
event, state of facts, circumstance, development, change or effect or that such
item would reasonably be expected to have or result in a Material Adverse
Effect; provided, further, that any disclosures or exceptions made with respect
to a section or subsection of this Agreement shall be deemed to qualify not only
the specific section(s) referenced but also such other sections or subsections
that may be affected thereby to the extent the relevance of such disclosure or
exception to such other sections or subsections is readily apparent on its face.
Notwithstanding the foregoing, (x) until May 31, 2012, Sellers may update any of
Schedules N, O, P or U hereunder to add any new Assumed Contracts (excluding
Servicing Agreements, Real Property Leases and other vendor contracts identified
as “critical” on Schedule P) not previously referenced in such Schedule that
should have been set forth in such Schedule as of the date hereof (it being
understood that amendments to Contracts referenced in such Schedule as of the
date hereof shall not be

 

-67-



--------------------------------------------------------------------------------

added to the Schedule pursuant to this Section 6.13(a)); and (y) until 60 days
following the date hereof, Sellers may update Schedule K to reflect the
inventory to be conducted by Sellers to determine the allocation of any Computer
Equipment between Sellers and AFI, and to the extent any storage, servers or
network telecommunications equipment shall be removed from Schedule K, then
Sellers shall provide reasonably adequate information to Purchaser that
evidences AFI’s ownership of such equipment, and provide Purchaser at Closing
with replacement equipment of the same quality as such removed equipment or
replacement value for such removed equipment.

(b) Sellers and Purchaser agree that, with respect to Sellers’ representations
and warranties contained in this Agreement, Sellers shall have the obligation
until the Closing to correct, supplement or amend no later than five Business
Days prior to the expected Closing Date the Disclosure Memorandum with respect
to any matter arising or discovered after the date of this Agreement (whether or
not existing or known at the date of this Agreement) that causes the
representations and warranties of Sellers to be untrue or inaccurate in any
respect (as so amended, the “Amended Disclosure Memorandum”); provided, however,
that, in no event shall any such correction, supplement or amendment be taken
into account when determining the accuracy, truth and correctness of the
representations and warranties of Sellers for purposes of Article VIII,
including the certificates to be delivered pursuant to Section 8.3(iii), except
for the updates explicitly required by the representations set forth in Sections
4.9(a) and (c) (which required updates shall only be taken into account when
determining the accuracy, truth and correctness of such representations and
warranties as of the Closing Date); and provided further that there is no
obligation to update any representation that is as of a specified date.

Section 6.14 Bankruptcy Actions.

(a) As soon as practicable, but not later than two Business Days after the date
hereof, Sellers shall file Petitions for relief under Chapter 11 of the
Bankruptcy Code. On the Petition Date, Sellers shall file, together with other
customary “first day” motions, the Sale Motion with the Bankruptcy Court.

(b) Sellers shall, and Sellers shall cause all of their Subsidiaries to, comply
with all of the obligations of Sellers under the Sale Procedures Order (after
entry of such Order by the Bankruptcy Court) and the Sale Approval Order (after
the entry of such Order by the Bankruptcy Court).

(c) Sellers shall use reasonable efforts to comply (or obtain an order from the
Bankruptcy Court waiving compliance) with all requirements under the Bankruptcy
Code and Bankruptcy Rules in connection with obtaining approval of the
transactions contemplated by this Agreement. Sellers shall serve on all required
Persons in the Bankruptcy Case, including (i) all Persons who are known to
possess or assert a Claim or Lien against or interest in any of the Purchased
Assets, (ii) the IRS, (iii) all applicable state attorneys general, and local
Government Entities, (iv) all applicable state and local Government Entities
with taxing authority, (v) all other Persons required by any order of the
Bankruptcy Court, (vi) all parties to Assumed Contracts, and (vii) using its

 

-68-



--------------------------------------------------------------------------------

commercially reasonable efforts to serve all third party investor beneficiaries
of Assumed Contracts and any other Persons that Purchaser reasonably may
request, any notice of the Sale Motion, the Sale Hearing, the Sale Procedures
Order, the Sale Approval Order, and all objection deadlines in accordance with
all applicable Bankruptcy Rules, the Sale Procedures Order, and any applicable
local rules of the Bankruptcy Court.

(d) As provided in the Sale Procedures Order (including the Assumed Contracts
Procedures), Sellers shall move to assume and assign to Purchaser (or
Purchaser’s designee or designees) the Assumed Contracts that are executory
contracts capable of being assumed pursuant to section 365 of the Bankruptcy
Code (collectively, the “Assumed Pre-Petition Contracts”) and shall (A) provide
notice thereof to (i) all counterparties to such contracts, (ii) any third party
beneficiary to such contracts as requested by Purchaser (which third party
beneficiaries shall be identified by Sellers using their best efforts),
(iii) any other specific and identified Person that Purchaser requests, and
(iv) any other Person as may be required by applicable Bankruptcy Rules, the
Sale Procedures Order, and any applicable local rules of the Bankruptcy Court
and any other Person requested by Sellers; and (B) use their commercially
reasonable efforts to provide notice thereof to Investors and
certificateholders. Sellers have the right to reject any Contract that is not an
Assumed Contract in accordance with the Bankruptcy Code. Sellers shall request a
ruling in the Sale Approval Order that the Purchaser shall not be liable for any
Cure Amount or otherwise obligated to cure any defaults, known or unknown,
arising prior to Closing under any Assumed Contract (whether or not such Assumed
Contract is an Assumed Pre-Petition Contract).

(e) Sellers shall pay Cure Amounts in the time and manner specified by the Sale
Approval Order.

(f) The Chapter 11 Plan, any and all exhibits and attachments to the Chapter 11
Plan, the Disclosure Statement with respect to the Chapter 11 Plan and the
Orders approving the same (including the Confirmation Order), to the extent any
of the foregoing impact the transactions contemplated under this Agreement,
shall be in accordance with the terms set forth in Schedule 6.14(f) and
reasonably acceptable in form and substance to Purchaser.

Section 6.15 Stalking-Horse Bidder Matters.

(a) In the event that this Agreement is terminated pursuant to Section 10.1(e),
Sellers shall pay to Purchaser a cash amount equal to $72,000,000 (the “Break-Up
Fee”), and the Expense Reimbursement in cash, which shall each be treated as
priority administrative expenses in the Bankruptcy Case. The Break-Up Fee and
the Expense Reimbursement will be due and payable on the Business Day
immediately following such termination. Notwithstanding anything to the contrary
contained in this Agreement, (1) upon payment of the Break-Up Fee and the
Expense Reimbursement in accordance herewith, Sellers and their respective
Representatives and Affiliates shall be fully released and discharged from any
Liability under or resulting from this Agreement and, neither Purchaser nor any
other Person shall have any other remedy or cause of action under or relating to
this Agreement, including for reimbursement of expenses and

 

-69-



--------------------------------------------------------------------------------

(2) Sellers’ obligations hereunder shall be joint and several. Notwithstanding
this Section 6.15(a), if Purchaser is the Next-Highest Bidder (as such term is
defined in the Sale Procedures) and Purchaser closes under this Agreement as a
result of a failure to close under a Competing Transaction, then Sellers shall
have no obligation to pay, and Purchaser shall not be entitled to receive, the
Break-Up Fee.

(b) Notwithstanding Section 6.15(a), Sellers’ agreement to pay the Break-Up Fee
and Expense Reimbursement is subject to Bankruptcy Court approval of this
Agreement, including approval of payment of the Break-Up Fee and Expense
Reimbursement, which approval shall be requested in the Sale Motion. Sellers
acknowledge and agree that (i) approval of the Break-Up Fee and Expense
Reimbursement is an integral part of this Agreement; (ii) in the absence of
Sellers’ obligation to pay the Break-Up Fee and Expense Reimbursement, Purchaser
would not have entered into this Agreement; (iii) entry of the Purchaser into
this Agreement is necessary for preservation of the estate of Sellers and is
beneficial to Sellers because, in Sellers’ business judgment, it will enhance
Sellers’ ability to maximize the value of their assets for the benefit of their
creditors; (iv) the Break-Up Fee and Expense Reimbursement are reasonable in
relation to Purchaser’s efforts and to the magnitude of the transactions
contemplated by this Agreement and Purchaser’s lost opportunities resulting from
the time spent pursuing such transactions; and (v) time is of the essence with
respect to entry of the Sale Procedures Order by the Bankruptcy Court,
approving, among other things, the Sale Procedures and the payment of the
Break-Up Fee and Expense Reimbursement.

(c) If Purchaser is topped as the “stalking horse” bidder at completion of the
auction (if any) for the Ginnie Mae MSR Assets, then 8.44% of the Break-Up Fee
and Expense Reimbursement (up to 8.44% of the $10,000,000 cap) will be due and
payable on the Business Day immediately following the completion of the Ginnie
Mae MSR auction.

Section 6.16 Consent Order and DOJ/AG Settlement. From and after the Closing
Date, Purchaser agrees to comply with the mandated servicing standards as set
forth in the DOJ/AG Settlement regarding the Purchased Mortgage Servicing, as
set forth on Schedule 6.16. Purchaser also agrees to use its commercially
reasonable efforts to cooperate with and assist Sellers and their counsel and
other advisors with (i) Sellers’ foreclosure review obligations under the
Consent Order and the reporting and oversight program with respect thereto as
such obligations are finally approved by the FRB and (ii) Sellers’ other
obligations under the DOJ/AG Settlement Order regarding the compliance with the
soft dollar menu options relating to providing borrower assistance including,
with respect to each of subparagraphs (i) and (ii) hereof, by making available
all necessary Books and Records such as relevant Mortgage Loan Documents, and by
providing such other information as shall be reasonably requested by Sellers or
their counsel and other advisors in connection with such obligations; provided
that out-of-pocket third party costs and expenses and reasonable additional
incremental overhead costs incurred by Purchaser or its Affiliates in connection
therewith, including costs and expenses of the compliance monitor and any
requests or demands of Purchaser by such monitor, shall be paid directly by the
Sellers, and in the event incurred by Purchaser, will be promptly reimbursed by
Sellers. Notwithstanding anything to the contrary herein, the parties agree that
any remediation

 

-70-



--------------------------------------------------------------------------------

payments to borrowers or any penalties that Sellers may incur as a result of any
failure of Purchaser or its Affiliates to comply with the terms of the Consent
Order and the DOJ/AG Settlement shall remain the liability of Sellers, except in
the case of gross negligence or willful misconduct by Purchaser or its
Affiliates, provided that Sellers shall provide prompt notice following receipt
of notice from any Governmental Entity alleging that Purchaser’s conduct
constitutes gross negligence or willful misconduct.

Section 6.17 Antitrust Clearances and Obligations.

(a) Each of Purchaser and Sellers shall promptly after the date of this
Agreement and in any event by July 1, 2012, prepare and file all notification
and report forms required to be filed under the HSR Act with respect to the
transactions contemplated by this Agreement, and request early termination of
the waiting period under the HSR Act. Purchaser, on the one hand, and Sellers,
on the other hand, shall be responsible for payment of their own fees and
expenses incurred in connection with or relating to the review of the
transactions contemplated hereby pursuant to the HSR Act or their efforts to
consummate the transactions contemplated hereby pursuant to this Section 6.17,
and shall each bear the cost of 50% of the applicable filing fee under the HSR
Act.

(b) Each of Purchaser and Sellers shall (i) respond as promptly as practicable
to any inquiries or requests for additional information or documentation
received from the Federal Trade Commission, the Department of Justice, any
attorney general of any state of the United States, or any other antitrust or
competition authority of any jurisdiction (“Antitrust Authority”); (ii) keep the
other party reasonably informed of any communication received by such party
from, or given by such party to, any Antitrust Authority regarding the
transactions contemplated by this Agreement, and any communication received or
given in connection with any proceeding by a private party regarding the
transactions contemplated by this Agreement, in each case in a manner that
protects attorney-client or attorney work product privilege; (iii) provide
copies of any written communications received from or given to any Antitrust
Authority unless prohibited by applicable Law; and (iv) permit the other party
to review and incorporate the other party’s reasonable comments in any
communication given by it to any Antitrust Authority or in connection with any
proceeding by a private party related to Antitrust Laws with any other person,
in each case regarding the transactions contemplated under this Agreement and in
a manner that protects attorney-client or attorney work product privilege.

(c) Purchaser further agrees that it shall, to the extent necessary to obtain
the waiver or consent from any Antitrust Authority required to receive the Sale
Approval Order or to avoid the entry of or have lifted, vacated or terminated
any award, writ, injunction, judgment, order or decree entered, issued, made, or
rendered by any Antitrust Authority that is in effect and has the effect of
making illegal or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement, take the following actions: (i) propose,
negotiate, offer to commit and effect (and if such offer is accepted, commit to
and effect), by consent decree, hold separate order or otherwise, and in
connection with the consummation of the transactions contemplated by this
Agreement, the sale, divestiture or disposition (including by licensing any
Intellectual Property) of

 

-71-



--------------------------------------------------------------------------------

any Purchased Assets and/or any other assets or businesses of Purchaser or any
of its Subsidiaries or controlled Affiliates (or equity interests held by
Purchaser or any of its controlled Affiliates in entities with assets or
businesses); (ii) terminate any existing relationships and contractual rights
and obligations; (iii) otherwise offer to take or offer to commit to take any
action that it is capable of taking and, if the offer is accepted, take or
commit to take such action, that limits its freedom of action with respect to,
or its ability to retain, any of the Purchased Assets and/or any other assets or
businesses of Purchaser or any of its Subsidiaries or controlled Affiliates (or
equity interests held by Purchaser or any of its controlled Affiliates in
entities with assets or businesses); and (iv) take promptly, in the event that
any permanent or preliminary injunction or other order is entered or becomes
reasonably foreseeable to be entered in any proceeding that would make
consummation of the transactions contemplated by this Agreement unlawful or that
would prevent or delay consummation of the transactions contemplated by this
Agreement, any and all steps (including the appeal thereof, the posting of a
bond or the taking of the steps contemplated by clauses (i), (ii) and (iii) of
this Section 6.17(c)) necessary to vacate, modify or suspend such injunction or
order. For the avoidance of doubt, Purchaser’s obligations under this
Section 6.17 shall be absolute and not qualified by “commercially reasonable
efforts.” The Parties agree that Sellers’ obligations under this Section 6.17
shall not include any obligation on the part of Sellers or their respective
Subsidiaries or controlled Affiliates to commit to or effect, by consent decree,
hold separate orders, trust or otherwise the sale or disposition of such of its
assets or businesses (including the Purchased Assets) as may be required to be
divested in order to avoid the entry of, or to effect the dissolution of, any
decree, order, judgment, injunction, temporary restraining order or other order
in any suit or proceeding.

(d) Neither Purchaser nor Sellers shall, after the entry of the Sale Approval
Order, agree to accept any agreement that would have the effect of delaying the
consummation of any action contemplated by this Agreement without the written
consent of the other Party. For the avoidance of doubt, no Party shall commit to
or agree with any Antitrust Authority to stay, toll or extend any applicable
waiting period under the HSR Act or other applicable Laws, without the prior
written consent of the other Parties.

(e) Neither Purchaser nor any of its controlled Subsidiaries shall take any
action or acquire any assets or securities of any other Person or agree to
acquire assets or securities of any other Person if such action, acquisition or
agreement would reasonably be expected to impair Purchaser’s ability to
consummate the transactions contemplated hereby.

Section 6.18 Post-Closing Amounts Received and Paid. All amounts that are
received by a Seller or any Seller Affiliates in respect of any of the Purchased
Assets with respect to a period following the Closing shall be received by such
Person as agent, in trust for and on behalf of Purchaser, and following the
Closing, Sellers shall, on a monthly basis, pay, or cause to be paid, by wire
transfer of immediately available funds to Purchaser all such amounts received
by or paid to any such Seller or any of their respective Affiliates, and shall
provide Purchaser with information as to the nature and source of all such
payments, including any invoice related thereto. All amounts that are received
by Purchaser or any of its Affiliates following the Closing in respect of any
Excluded Assets with respect to a period prior to the

 

-72-



--------------------------------------------------------------------------------

Closing shall be received by such Person as agent, in trust for and on behalf of
Sellers, and Purchaser shall, on a monthly basis, pay or cause to be paid all
such amounts over to Sellers by wire transfer of immediately available funds and
shall provide Seller with information as to the nature and source of all such
payments, including any invoice relating thereto.

Section 6.19 Confidentiality.

(a) After the Closing, Sellers will, and will cause their respective
Subsidiaries and instruct their respective Affiliates to, hold in confidence and
not use in any manner detrimental to the Business all Confidential Information
concerning the Business, the Purchased Assets, the Assumed Liabilities or the
Assumed Contracts, except to the extent that such information can be shown to
have been (i) in the public domain prior to the Closing or (ii) in the public
domain at or after the Closing through no fault of Sellers or any of their
Affiliates or any of their respective representatives. If, after the Closing,
Sellers or any of their Affiliates or any of their respective representatives
are legally required to disclose any Confidential Information, Sellers shall to
the extent permitted by Law (A) promptly notify Purchaser to permit Purchaser,
at its expense, to seek a protective order or take other appropriate action and
(B) cooperate as reasonably requested by Purchaser in Purchaser’s efforts to
obtain a protective order or other reasonable assurance that confidential
treatment will be accorded such Confidential Information, but only at
Purchaser’s sole cost and expense. If, after the Closing and in the absence of a
protective order, Sellers or any of their Affiliates or any of their respective
Representatives are compelled as a matter of Law to disclose any such
Confidential Information to a third party, such Person may disclose to the third
party compelling disclosure only the part of such Confidential Information as is
required by Law to be disclosed; provided, however, that to the extent permitted
by Law, prior to any such disclosure, such Person consults in good faith with
Purchaser and its legal counsel as to such disclosure and the nature and wording
of such disclosure.

(b) For purposes of Section 6.19(a), “Confidential Information” shall mean any
confidential information concerning the Business, the Purchased Assets, the
Assumed Liabilities or the Assumed Contracts, including, without limitation,
methods of operation, products, prices, fees, costs, markets or other
specialized information or proprietary matters.

(c) If the Closing does not occur, each party shall, upon the written request of
the other party, return to the other party or destroy (such destruction to be
confirmed in writing to the other party upon written request) all materials,
documentation, data, records and other papers and copies thereof (whether on
paper or in electronic, magnetic, photographic, mechanical or optical storage)
that constitutes Confidential Information of the other party, and not use any
such information or knowledge for any purpose whatsoever, provided that a party
may maintain such information to the extent required by Law or such party’s
established document retention policies (including any requirement to retain
email on an automated email archival system) or relating to the safeguarding or
backup storage of electronic data or in connection with a legal dispute with the
other party.

 

-73-



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, the parties to this Agreement acknowledge
that each of them (and each of their employees, representatives, or other
agents) has been and is permitted to disclose to any and all persons, without
limitation of any kind, the federal tax treatment and structure of this
Agreement (including Confidential Information) and all materials of any kind
(including opinions or other tax analyses) that are or have been provided to
them relating to such federal tax treatment and structure. This provision is
intended to qualify for the presumption that this Agreement is not offered under
conditions of confidentiality as set forth in Treasury Regulation
Section 1.6011-4(b)(3) and shall be interpreted to authorize disclosure only to
the extent necessary to so qualify.

(e) In connection with the delivery by Purchaser to Sellers of the copy of the
Commitment Letter, Sellers shall comply with the confidentiality terms of the
Commitment Letter.

Section 6.20 Real Property Matters and Transition Services.

(a) With regard to any Real Property not included in the Purchased Assets or
Assumed Contracts as of the Closing Date, Purchaser shall be permitted to occupy
and have access thereto (in the same manner as the Business occupied and had
access to such property prior to Closing) for a period of not less than 60 days
following the Closing. For such 60 day period, Seller shall maintain and shall
not reject any such Real Property. If requested by AFI, access and occupancy to
such Real Property shall also be granted to AFI and its Subsidiaries in the same
manner as AFI and its Subsidiaries had occupied and access to such property
prior to Closing.

(b) Prior to the Closing Date, if the Sellers request a sublease with respect to
any Leased Real Property to be transferred to Purchase at Closing, Sellers and
Purchaser will undertake good faith efforts to negotiate the terms of any
Sublease Agreement with respect to any such Leased Real Property.

(c) Sellers and Purchaser agree that, promptly after the date hereof, Sellers
and Purchaser will be begin to negotiate in good faith and will use their
commercially reasonable efforts to finalize, as promptly as practicable, a
transition services agreement between Sellers, on the one hand, and Purchaser,
on the other (the “Transition Services Agreement”), pursuant to which Purchaser
will provide Sellers such transition services as may be mutually agreed upon by
the parties, taking into account the anticipated Purchased Assets, Excluded
Assets, Transferred Employees (and any employees that will not become
Transferred Employees) in each case, as of the Closing Date. Fees for such
transition services shall be based on any actual, out-of-pocket costs and
expenses incurred by Purchaser and its Subsidiaries in performing such services
plus the allocable portion of internal costs incurred in performing such
services, including employee compensation and other costs, overhead and
administrative costs. Purchaser will provide such transition services for a
period not to exceed the lesser of (x) the closing of the Bankruptcy Case or
(y) six months after the Closing Date.

 

-74-



--------------------------------------------------------------------------------

(d) On or prior to the Closing Date, effective as of the Closing Date, Purchaser
expects to enter into the AFI Transition Services Agreement with AFI.

Section 6.21 Required Financial Information. At Purchaser’s cost and expense,
Sellers shall reasonably cooperate with Purchaser in a timely manner as
reasonably requested by Purchaser in connection with Purchaser’s preparation of
historical financial statements and pro forma financial information in respect
of the Business as required by Regulation S-X under the Securities Act of 1933,
as amended, and the timely filing of the necessary financial statements and pro
forma financial information with the SEC under the Securities Act of 1933, as
amended, or the Securities Exchange Act of 1934, as amended, and for securities
offerings by Purchaser and its Affiliates in which such financial information is
reasonably necessary or advisable including (i) permitting Purchaser to use any
audited or unaudited financial statements available, (ii) facilitating the
delivery from Seller’s independent public accountants relevant consent letters
necessary in connection with the foregoing and (iii) if any requested financial
statements are not available, assisting in the preparation of such audited or
unaudited financial statements. Not later than 10 days following the Auction,
Sellers shall deliver the following financial statements to Purchaser, to the
extent not previously provided: any Historical Financial Statements; the audited
consolidated balance sheet of ResCap as of December 31, 2009; unaudited
condensed consolidated balance sheets of ResCap at any quarter end following
March 31, 2012 and the unaudited condensed consolidated statements of income and
cash flows for any quarterly periods following March 31, 2012.

Section 6.22 PSA Amendments. Prior to Closing, Sellers shall use commercially
reasonable efforts (i) to obtain any PSA Amendment requested by Purchaser and
(ii) to obtain amendments requested by Purchaser to any Servicing Agreement with
respect to servicing fees that are substantially similar to the amendments with
respect to servicing advances under clauses (i), (v) and (vi) of the definition
of Eligible Servicing Agreement, but Sellers shall not be required to seek any
investor consent for such amendment for servicing fees. Purchaser agrees to
provide Sellers such assistance as Sellers may reasonably request to obtain any
PSA Amendment or other amendments to Servicing Agreements as requested by
Purchaser.

Section 6.23 Mortgage Loans Documents. Prior to Closing, Sellers shall use
commercially reasonable efforts to obtain originals of the Mortgage Notes, the
mortgage or deed of trust and all assignments thereof that are not currently
included in the Mortgage Loan Documents (at Sellers’ cost).

Section 6.24 Copies of Assumed Contracts. To the extent not provided to
Purchaser as of the date hereof, Sellers shall provide to Purchaser true,
correct and complete copies of all Assumed Contracts entered into prior to the
date hereof, no later than 60 days after the date hereof but in any case at
least 45 days prior to the Closing Date.

Section 6.25 Purchaser Payment Cap. Notwithstanding any of the terms of this
Agreement, the aggregate amount that Purchaser shall be liable for under the
Purchaser Payable Cure Amount, the Transfer Taxes under Section 6.9, the
transfer costs under Section 9.2 and any other Section referencing the Purchaser
Payable Cure Amount shall not in the aggregate exceed $10,000,000 (the
“Purchaser Payment Cap”), and Sellers shall be liable for any such Cure Amount,
Transfer Taxes and transfer costs in excess of the Purchaser Payment Cap.

 

-75-



--------------------------------------------------------------------------------

Section 6.26 DIP Financing Agreements. Concurrently with the execution of this
Agreement, Sellers shall enter (or cause their Subsidiaries to enter) into the
DIP Financing Agreements, which includes a grant by Sellers to the lenders
thereunder of a lien on Sellers’ rights under the Deposit Escrow Agreement,
subject to the terms and conditions described therein.

Section 6.27 Transfer of Assets to DIP Borrowers. In accordance with the terms
and conditions of the DIP Financing Agreements, promptly after approval of such
agreements by the Bankruptcy Court, the Sellers will transfer the Purchased
Assets identified in the relevant DIP Financing Agreements to the respect DIP
Borrowers, and from and after that transfer, the DIP Borrowers will be
“Additional Sellers” hereunder.

Section 6.28 Separation Services.

(a) Following the date hereof, Sellers shall, and shall cause its Subsidiaries
to, continue the separation of the Business from AFI and its Affiliates (other
than ResCap and its Subsidiaries) (the “Separation Services”). Sellers
acknowledge and agree that the Separation Services are intended to permit
Sellers to deliver at Closing to the Purchaser the Business and Purchased Assets
as a stand-alone business separate from AFI, and with as minimal support from
AFI as is necessary for Purchaser to operate the Business following the Closing.
Purchaser and ResCap shall designate representatives to have biweekly meetings
to discuss the Separation Services and to resolve any issues which may arise
during the performance of the Separation Services.

(b) If Purchaser is selected as the highest bid at the Auction or is the only
bidder under the Sale Procedures, then Sellers shall use commercially reasonable
efforts to effect the Separation Services as reasonably directed by Purchaser in
order to enable Purchaser to operate the Business in the ordinary course at
Closing without the need of any services provided by AFI and its Affiliates
(other than ResCap and its Subsidiaries). In connection with the Separation
Services, the parties shall undertake good faith efforts to agree on a migration
plan to the extent reasonably necessary in order to effect the Separation
Services by Closing.

(c) Prior to Closing, the Sellers shall acquire good and valid title to the
servers, software, computer equipment, systems and related information
technology as contemplated by Sellers shared services and transition plan (as
the same may be amended by mutual agreement of the parties hereto), such assets
to be at least the same quality as currently in place and as used in the
Ordinary Course of Business, and shall be included as part of the Purchased
Assets under this Agreement. To the extent that Sellers shall not have acquired
any such assets prior to Closing, the Purchase Price shall be reduced by the
contemplated costs for such assets and Schedule 3.1(a) shall be amended
accordingly.

Section 6.29 Repurchase. Purchaser shall have the right to cause Sellers to
repurchase from Purchaser any Ginnie Mae Loan that is not eligible to be FHA or
VA insured within 60 days after the Closing Date. The closing of the repurchase
of any Ginnie Mae Loan shall take place on a date mutually agreed upon between
Sellers and Purchaser, but in any event, within seven days after receipt of
notice by Seller from Purchaser that it is exercising its right to cause such
repurchase. The repurchase price for any Ginnie Mae Loan sold to Sellers shall
be the same price at which Purchaser acquired the Ginnie Mae Loan at Closing.

 

-76-



--------------------------------------------------------------------------------

Section 6.30 Rebranding. Following the Closing Date, Purchaser shall proceed
expeditiously to complete the rebranding of items used in the Business into a
name or names designated by Purchaser. No later than 120 days following the
Closing, Purchaser shall have completed such rebranding with respect to signage,
letterhead, account statements, business cards, email accounts, marketing
materials, VRU scripts and similar items. Until such rebranding is completed,
Purchaser shall be authorized to continue to use such items bearing the names of
Sellers, provided that to the extent covered by the GM Transition License, such
use shall be governed by the terms thereof . The costs of such rebranding shall
be borne by Purchaser and not be subject to the Purchaser Payment Cap.

Section 6.31 Subservicing Agreement.

(a) Sellers and Purchaser shall use their respective reasonable best efforts to
promptly negotiate in good faith and finalize, within 30 days following the date
hereof, the terms and conditions of the Subservicing Agreement under which
Purchaser shall agree to service, master service or subservice on Sellers’
behalf such types of assets of Sellers that Sellers serviced, master serviced or
subserviced prior to the Closing in the Ordinary Course of Business. For the
avoidance of doubt, servicing and subservicing of such asset types includes
(i) Mortgage Loans including charged-off assets, (ii) unsecured loans,
(iii) FHA/VA delinquent loans and related servicing advances, (iv) REO property,
and (v) repayment of advances to various facilities. Master servicing includes
loan accounting, investor reporting, claims administration, servicer management
(collectively “Master Servicing Oversight”), bond administration, bond modeling
and REMIC tax administration for its own portfolio and its clients. For the
avoidance of doubt, this includes (i) Master Servicing Oversight, bond
administration, bond modeling and REMIC tax administration for U.S. mortgage
backed transactions, (ii) bond administration for Canadian mortgage
securitizations, (iii) bond administration and bond modeling for transactions in
which Seller acts as master servicer for Ally auto loan securitizations,
(iv) back up servicing and (v) administration of master servicing P&I advances.
Such Subservicing Agreement shall be consistent with the terms of this
Section 6.31 and contain customary terms and conditions for transactions of this
type, including representations and warranties, covenants and indemnification
provisions, and further contain the terms and conditions set forth in Schedule
6.31.

ARTICLE VII

BANKRUPTCY COURT MATTERS

Section 7.1 Competing Transaction. From the date hereof until the earlier of the
entry of the Sale Procedures Order and the termination of this Agreement, no
Seller shall and each Seller shall cause its Affiliates and such Seller’s and
Affiliates’ respective officers, directors, managers, employees, representatives
and agents not to, directly or indirectly, (i) engage in substantive
negotiations or discussions with, or enter into any agreement or understanding
with, any Person (other than Purchaser and its Affiliates, agents and
representatives) concerning any transaction (or series of transactions)
involving the direct or indirect sale, transfer or other disposition of the
Purchased Assets (each a “Competing

 

-77-



--------------------------------------------------------------------------------

Transaction”), or (ii) furnish any non-public information concerning any of the
Purchased Assets; provided, however, that notwithstanding the foregoing, Seller
and its Affiliates shall be permitted to (a) communicate with prospective
bidders concerning the proposed sale process, including the proposed timetable
and the requirements for Qualified Bids (as defined in the Sale Procedures
Order), and (b) enter into confidentiality agreements with prospective bidders
(no more favorable to such bidders than the Confidentiality Agreement) and take
such other actions that may facilitate a prospective bidder’s ability
immediately to commence (or resume) diligence as soon as the Sale Procedures
Order has been entered. Following entry of the Sale Procedures Order, other than
pursuant to and in compliance with the terms and conditions of the Sale
Procedures Order, in no event may Sellers or their respective Affiliates
initiate contact with, or solicit or encourage submission of any inquiries,
proposals or offers by, any Person (other than Purchaser and its Affiliates,
agents and representatives) with respect to a Competing Transaction or accept an
offer or proposal from any Person (other than Purchaser and its Affiliates,
agents and representatives) with respect to a Competing Transaction.

Section 7.2 Bankruptcy Court Filings. As promptly as practicable but no later
than two Business Days following the execution of this Agreement, Sellers shall
file Petitions for relief under Chapter 11 of the Bankruptcy Code and shall
file, together with other customary “first day” motions, the Sale Motion with
the Bankruptcy Court. Subject to Section 7.1, Sellers shall thereafter pursue
diligently the entry of the Sale Procedures Order and the Sale Approval Order,
including resolving any objections lodged to the Sellers’ proposed Cure Amounts
relating to Assumed Pre-Petition Contracts. Purchaser agrees that it will
promptly take such actions as are reasonably requested by Sellers to assist in
obtaining entry of the Sale Procedures Order and the Sale Approval Order and all
parties hereto shall use their respective reasonable best efforts to obtain a
finding of adequate assurance of future performance by Purchaser or its designee
or designees under the Assumed Pre-Petition Contracts, and demonstrating that
each of Purchaser and such designees is a “good faith” purchaser under section
363(m) of the Bankruptcy Code, including furnishing affidavits or other
documents or information for filing with the Bankruptcy Court. In the event the
entry of the Sale Procedures Order or the Sale Approval Order shall be appealed,
Sellers and Purchaser shall use their respective reasonable efforts to defend
such appeal.

ARTICLE VIII

CONDITIONS

Section 8.1 Conditions to Obligations of Purchaser and Sellers. The respective
obligations of each party to consummate the Closing shall be subject to the
satisfaction, or waiver by Purchaser and Sellers, on or prior to the Closing
Date of all of the following conditions precedent:

(i) Sale Procedures Order. The Sale Procedures Order (a) shall have been entered
by the Bankruptcy Court and not be subject to any stay of effectiveness,
(b) shall not have been modified or amended in any manner materially adverse to
Purchaser unless agreed to in writing by Purchaser in its sole discretion and
(c) shall have become a Final Order; provided, however, that the condition set
forth in clause (c) shall be waivable only by Purchaser on behalf of both
parties.

 

-78-



--------------------------------------------------------------------------------

(ii) Sale Approval Order. The Sale Approval Order (a) shall have been entered by
the Bankruptcy Court and not be subject to any stay of effectiveness, (b) shall
not have been modified or amended in any manner adverse to Purchaser unless
agreed to in writing by Purchaser in its sole discretion and (c) shall have
become a Final Order.

(iii) Confirmation Order. The Confirmation Order shall have been entered by the
Bankruptcy Court and not be subject to any stay of effectiveness, and the
Chapter 11 Plan Effective Date shall have occurred as of or concurrently with
the Closing Date; provided, that if the Confirmation Order has not been entered
by October 31, 2012, or the Chapter 11 Plan Effective Date has not occurred, by
December 15, 2012, then this condition precedent shall be deemed to be waived by
all parties.

(iv) No Law, Judgments, Etc. No Government Entity of competent jurisdiction
shall have enacted, issued, promulgated, enforced or entered any Law or any
decree, judgment, injunction or other Order, which is in effect and that
restricts, prevents, prohibits, makes illegal or enjoins the consummation of the
transactions contemplated by this Agreement. No proceeding or investigation by
any Government Entity or other Person shall have been instituted that restricts,
prevents, prohibits, makes illegal, enjoins or results in material damages in
respect of the consummation of the transactions contemplated by this Agreement
or any Ancillary Agreement.

(v) Injunctions. No Government Entity shall have issued an Order enjoining,
restraining or prohibiting the completion of the transactions contemplated
hereby and no suit, action or proceeding shall have been instituted by a
Government Entity or any other Person that would reasonably be expected to have
a Material Adverse Effect on the Business or enjoin, restrain, prohibit or
otherwise challenge the transactions contemplated by this Agreement, or that
would be reasonably likely to prevent or make illegal the consummation of the
transactions contemplated by this Agreement, and no Government Entity shall have
notified Purchaser or Sellers in writing that this Agreement or the consummation
of the transactions contemplated by this Agreement would in any manner
constitute a violation of any Law and that it intends to commence any suit,
action, or proceeding to restrain, enjoin or prohibit the transactions
contemplated by this Agreement.

(vi) Agency Approvals. Purchaser shall be approved as (A) a Title II Supervised
Mortgagee and servicer for FHA Loans by HUD; (B) an approved seller and servicer
of residential mortgages by Freddie Mac and Fannie Mae; (C) an “issuer” by
Ginnie Mae; and (D) a VA-approved lender in all applicable jurisdictions.

 

-79-



--------------------------------------------------------------------------------

(vii) Antitrust Clearances. The waiting period applicable to the transactions
contemplated by this Agreement under the HSR Act shall have expired or been
terminated.

Section 8.2 Conditions to Obligations of Sellers. The obligations of Sellers to
consummate the Closing shall be subject to the satisfaction or waiver, at or
prior to the Closing Date, of the following conditions:

(i) Warranties of Purchaser True as of Closing Date. The representations and
warranties of Purchaser contained herein that are qualified by materiality or
Material Adverse Effect shall be accurate, true and correct in all respects, and
all other representations and warranties of Purchaser contained herein shall be
accurate, true and correct in all material respects, in each case on and as of
the date hereof and as of the Closing Date as though made at and as of such time
(except to the extent expressly made as of an earlier date, in which case as of
such date).

(ii) Compliance with Covenants. Purchaser shall have performed and complied in
all material respects with each of the covenants and agreements contained in
this Agreement required to be performed and complied with by it on or prior to
the Closing Date.

(iii) Certificate. Sellers shall have received a certificate, signed by a duly
authorized officer of Purchaser and dated the Closing Date, to the effect that
the conditions set forth in Sections 8.2(i) and 8.2(ii) have been satisfied.

Section 8.3 Conditions to Obligations of Purchaser. The obligations of Purchaser
to consummate the Closing shall be subject to the satisfaction or waiver, at or
prior to the Closing Date of each of the following conditions:

(i) Warranties of Sellers True as of Closing Date. The representations and
warranties of Sellers or any Affiliate Seller contained herein that are
qualified by materiality or Material Adverse Effect (including the
representation set forth in clause (a) of Section 4.5) shall be accurate, true
and correct in all respects, and all other representations and warranties of
Sellers or any Affiliate Seller contained herein shall be accurate, true and
correct in all material respects, in each case on and as of the date hereof and
as of the Closing Date as though made at and as of such time (except to the
extent expressly made as of an earlier date, in which case as of such date).

(ii) Compliance with Covenants. Sellers shall have performed and complied with
the covenants set forth in Sections 6.14(d) and (f) in all respects, and shall
have performed and complied in all material respects with each of the covenants
and agreements contained in this Agreement required to be performed and complied
with by them on or prior to the Closing Date.

 

-80-



--------------------------------------------------------------------------------

(iii) Certificate. Purchaser shall have received certificates, signed by duly
authorized officers of Sellers and dated the Closing Date, to the effect that
the conditions set forth in Sections 8.3(i) and 8.3(ii) have been satisfied.

(iv) Sale Approval Order. With respect to obligations and benefits that can be
realized prior to the Closing Date, Sellers shall have complied, in all material
respects, with all of their obligations under, and Purchaser shall have received
the benefits of, the Sale Approval Order.

(v) Agency Consents. The Agency Consents described in Schedule 4.3 in form and
substance reasonably satisfactory to Purchaser shall have been duly obtained,
and shall not be subject to the satisfaction of any condition that has not been
satisfied or waived and shall be in full force and effect.

(vi) Other Third Party Consents. The Consents set forth on Schedule 8.3(vi)
shall have been duly obtained, made or given, shall be in form and substance
reasonably satisfactory to Purchaser, shall not be subject to the satisfaction
of any condition that has not been satisfied or waived and shall be in full
force and effect.

(vii) Agreements with AFI. AFI shall have executed and delivered to Purchaser
the AFI Transition Services Agreement incorporating the provisions of the Term
Sheet attached as Exhibit 7 with such changes therein as AFI and Purchaser shall
agree.

(viii) Licenses. Purchaser shall have each of the Business Licenses set forth on
Schedule 8.3(viii) or, with respect to any such Business License, shall have
received a written waiver by the relevant licensing Governmental Entity to
operate the Business without such Business License, pending the final issuance
thereof.

(ix) Data Center Interests. AFI shall have sold the Minnesota Data Center
Interest to EPRE and re-assigned the Texas Data Center Interest to GMAC
Mortgage, in each case on or prior to Closing, and such Data Center Interests
shall be transferable at Closing to Purchaser, such that it owns good, valid and
marketable title to 100% of the Eden Prairie Owned Real Property and 100% of the
Lewisville, Texas Leased Real Property, in each case free and clear of all
Claims and Liens (other than Permitted Liens) other than in accordance with
Section 9.1 of the Purchase and Sale Agreement, dated May 9, 2012 between AFI
and EPRE.

ARTICLE IX

TRANSFER OF SERVICING

Section 9.1 Transfer of Purchased Mortgage Servicing and MSRs.

 

-81-



--------------------------------------------------------------------------------

(a) Sellers and Purchaser shall use their respective reasonable best efforts to
promptly negotiate in good faith and finalize, within 30 days following the date
hereof, the terms and conditions of the Servicing Transfer Agreement, which
shall be consistent with this Section 9.1 and contain customary terms for
transactions of this type regarding the transfer of mortgage loan servicing,
including related servicing transfer instructions, and shall include, among
other provisions: (i) an agreement by Sellers to take such actions as are
reasonably required to change the named party to Purchaser or its designee on
documents related to the Purchased Mortgage Servicing that are currently in the
name of a Seller, in its capacity as Servicer, including on all financing
statements and insurance policies; (ii) authorization for Purchaser to
communicate to third parties that it has purchased the Purchased Assets from
Sellers and reference such names of Sellers, and (iii) an acknowledgment by the
parties that the costs of the servicing transfer will be borne by the respective
parties in accordance with Section 9.2 hereof.

(b) The Servicing Transfer Agreement shall further (i) provide that Purchaser
shall file appropriate documents within one hundred twenty (120) days after each
applicable servicing transfer date to request that Purchaser be substituted for
Seller in any Foreclosure proceeding in which a Seller is a plaintiff (the costs
and expenses of any such filing to be divided equally between Purchaser and
Sellers, subject to the Purchaser Payment Cap), unless Purchaser determines such
substitution is not necessary or advisable to complete the Foreclosure,
(ii) provide that in no event will Purchaser be required to take any action to
request that Purchaser or any other Person be substituted for Seller to the
extent that Seller is only a defendant in any litigation and (iii) provide that,
if agreed upon by Purchaser and Seller in writing, Purchaser shall conduct and
control litigation in which Seller is a defendant from and after the Closing
Date at Sellers’ sole expense, it being understood that, (A) it is the parties’
intention that Purchaser will assume management responsibility for all ordinary
course servicing litigation other than litigation in which a Seller is solely a
defendant and (B) notwithstanding any agreement to conduct and control such
litigation, any liability with respect to such litigation shall be a Retained
Liability.

(c) The Servicing Transfer Agreement shall be executed by Sellers and Purchaser
no later than one Business Day following the date of the Sale Approval Order.
The transfer of the Purchased Mortgage Servicing from Sellers to Purchaser shall
occur on one or more transfer dates on or following the Closing Date determined
in accordance with the Servicing Transfer Agreement. In the case of any
inconsistency between this Agreement and the Servicing Transfer Agreement, the
provisions of this Agreement shall govern.

Section 9.2 Costs of Transfer. Except as otherwise provided herein (including
the Purchaser Payment Cap) or in the Servicing Transfer Agreement, Sellers, on
the one hand, and Purchaser, on the other hand, shall each be responsible for
50% of all costs and expenses of transferring the Purchased Mortgage Servicing
to Purchaser, including (i) transferring the servicer status of any Serviced
Mortgage Loan registered on MERS from Sellers to Purchaser, (ii) preparing
assignments of mortgages and deeds of trust in recordable form to the extent
necessary or advisable for Purchaser to assume servicing responsibility for any
Serviced Mortgaged Loan not registered on MERS (provided that the fees and
expenses of recording assignments, if Purchaser chooses to do so, will be borne
entirely by Purchaser), (iii) preparation and mailing of “hello-goodbye letters”
to Serviced Mortgagors (as defined in the Servicing Transfer Agreement),
(iv) preparation and delivery of notices to Investors, ETS Customers,

 

-82-



--------------------------------------------------------------------------------

trustees, bond insurers, custodians, master servicers, subservicers, vendors,
foreclosure attorneys and other interested parties, (v) retitling custodial,
escrow and other servicing related bank and investment accounts, (vi) obtaining
Investor or ETS Customer consents and rating agency “no downgrade” letters (if
and to the extent required under Orders of the Bankruptcy Court),
(vii) obtaining PSA Amendments, (viii) recording of mortgage assignments,
(ix) the cost of tax and flood contracts and (x) filing pleadings and other
documents and instruments with the court or other appropriate body requesting
that Sellers be removed as a party plaintiff to litigation and substituting
Purchaser or another appropriate party plaintiff, as the real party-in-interest.

ARTICLE X

TERMINATION AND SURVIVAL

Section 10.1 Termination. Notwithstanding anything to the contrary contained in
this Agreement, this Agreement may be terminated and the transactions
contemplated hereby abandoned at any time on or prior to the Closing Date:

(a) by the mutual written consent of Sellers and Purchaser;

(b) by Sellers or Purchaser if any court of competent jurisdiction shall have
issued an Order permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement and such Order shall have become a
Final Order unless such Final Order or action was issued or taken at the request
or with the support of the party seeking to terminate this Agreement (or any of
its Affiliates); it being agreed that the parties, hereto shall promptly appeal
any such adverse order or other determination that is appealable (and argue such
appeal with reasonable diligence);

(c) by Purchaser, if

(i) upon written notice to Sellers, if any condition to the obligations of
Purchaser set forth in Sections 8.1 and 8.3 shall have become incapable of
fulfillment other than as a result of a breach by Purchaser of any covenant or
agreement contained in this Agreement, and such condition is not waived by
Purchaser;

(ii) upon written notice to Sellers, if there has been a material violation or
breach by any Seller of any covenant, agreement, representation or warranty
contained in this Agreement, which violation or breach (A) has not been cured
within ten Business Days following the delivery of written notice of such
violation or breach or (B) is not capable of being cured within a ten Business
Day period;

(iii) the Sellers do not file the Petitions within two Business Days of the date
hereof;

(iv) the Sale Motion is not filed on the Petition Date;

 

-83-



--------------------------------------------------------------------------------

(v) the Sale Procedures Order has not been entered by the Bankruptcy Court by
June 18, 2012, or if the Sale Procedures Order, once entered, is changed in a
manner that is materially adverse to Purchaser without the consent of Purchaser
in its sole discretion;

(vi) the Sale Procedures Order does not provide for the final bid deadline to
occur not later than 90 calendar days following the entry by the Bankruptcy
Court of the Sale Procedures Order;

(vii) the auction, if any, is not concluded within seven Business Days following
the final bid deadline;

(viii) the Sale Hearing does not occur within 30 days following the conclusion
of the auction, or such other date as may be scheduled by the Bankruptcy Court
that is no more than 40 days following the conclusion of the auction;

(ix) the Confirmation Order has not been entered by October 31, 2012 and the
Sale Approval Order has not been entered and become a Final Order without stay
of its effectiveness by November 15, 2012;

(x) the Chapter 11 Plan Effective Date has not occurred by December 15, 2012 and
the Sale Approval Order has not been entered and become a Final Order without
stay of effectiveness by December 20, 2012;

(xi) the Sale Approval Order, once entered, is changed in a manner that is
adverse to Purchaser without the consent of Purchaser in its sole discretion; or

(xii) any Seller seeks to have the Bankruptcy Court enter an order dismissing
the Bankruptcy Case of any Seller or converting it to a case under Chapter 7 of
the Bankruptcy Code, or if the Bankruptcy Court enters an order dismissing the
Bankruptcy Case of any Seller or converting the Bankruptcy Case of any Seller to
a case under Chapter 7 of the Bankruptcy Code, or appoints a trustee in any
Seller’s Bankruptcy Case or an examiner with enlarged powers relating to the
operation of Sellers’ businesses, and such dismissal, conversion or appointment
is not reversed or vacated within three business days after the entry thereof;

(d) by Sellers:

(i) upon written notice to Purchaser, if any condition to the obligations of
Purchaser set forth in Sections 8.1 and 8.2 shall have become incapable of
fulfillment other than as a result of a breach by Sellers of any covenant or
agreement contained in this Agreement, and such condition is not waived by
Sellers; or

(ii) upon written notice to Purchaser, if there has been a material violation or
breach by Purchaser or any covenant, agreement, representation or

 

-84-



--------------------------------------------------------------------------------

warranty contained in this Agreement, which violation or breach (A) has not been
cured within ten Business Days following the delivery of written notice of such
violation or breach or (B) is not capable of being cured within a ten Business
Day period;

(e) automatically if the Bankruptcy Court, shall enter an Order approving a
Competing Transaction, subject to Purchaser’s right to payment of the Break-Up
Fee and Expense Reimbursement pursuant to Section 6.15(a); provided, however,
that if the Auction is held pursuant to the Sale Procedures, and Purchaser is
designated as the Next-Highest Bidder (as such term is defined in the Sale
Procedures), then this Agreement shall not terminate pursuant to this subsection
(e) until the earlier of (i) the Bankruptcy Court approval of the “Successful
Bid” (as such term is defined in the Sale Procedures); and (ii) 30 calendar days
following the Auction. While Purchaser remains the Next-Highest Bidder (as such
term is defined in the Sale Procedures), the obligations of Purchaser and
Sellers described in Sections 6.1, 6.14(c) and (d) and 6.15(a) shall be held in
abeyance and the Deposit Escrow Agreement shall remain in full force and effect
until the purchase agreement with the bidder or purchase agreements with the
bidders, as the case may be, who made the “Successful Bid” at the Auction (as
such term is defined in the Sale Procedures) are terminated; or

(f) by Sellers or Purchaser if the Closing shall not have occurred on or before
December 31, 2012 (or such later date as mutually agreed to by Sellers and
Purchaser).

Section 10.2 Procedure and Effect of Termination. In the event of termination of
this Agreement and abandonment of the transactions contemplated by this
Agreement by either or both of the parties pursuant to Section 10.1, three
Business Days’ written notice thereof shall forthwith be given by the
terminating party to the other party and this Agreement shall terminate and the
transactions contemplated by this Agreement shall be abandoned, without further
action by any of the parties hereto; provided that no notice shall be required
with respect to termination pursuant to Section 10.1(e) and provided further
that (a) Section 3.4, Section 6.15, this Section 10.2 and Article XI shall
survive the termination of this Agreement and (b) no such termination shall
relieve any party from any Losses arising out of any breach of this Agreement by
a party that occurs upon or prior to the termination of this Agreement. If this
Agreement is terminated in accordance with Section 10.1, Sellers shall, unless
the termination shall be pursuant to Section 10.1(d)(ii), pay Purchaser the
Expense Reimbursement. The Expense Reimbursement will be due and payable on the
Business Day immediately following such termination.

ARTICLE XI

INDEMNIFICATION

Section 11.1 Indemnification by Sellers.

(a) Each Seller agrees, on a joint and several basis, to indemnify and hold
harmless each of Purchaser, Nationstar Mortgage Holdings Inc. (“Parent”),
Parent’s direct and indirect Subsidiaries, Parent’s controlling shareholders,
any Affiliate that has provided funding directly or indirectly to Purchaser
under the Commitment Letter, and its

 

-85-



--------------------------------------------------------------------------------

and their respective directors, officers and employees (each a “Purchaser Group
Member”) from and against any and all Losses incurred by such Purchaser Group
Member in connection with or arising from any breach of any Core Representations
or the inaccuracy of any Core Representations of Sellers contained or referred
to in this Agreement or in any certificate delivered by or on behalf of Sellers
pursuant hereto; provided, that in no event shall the aggregate amount required
to be paid by Sellers pursuant to this Section 11.1(a) exceed the Indemnity
Escrow Amount.

(b) The indemnification provided for in Section 11.1(a) shall terminate on the
earlier of one year after the Closing Date and the entry of a Final Order
closing the Bankruptcy Case (the “Termination Date”) (and no claims shall be
made by any Purchaser Group Member under Section 11.1(a) after the Termination
Date), except that the indemnification by Sellers shall continue as to any Loss
of which any Purchaser Group Member has notified ResCap in accordance with the
requirements of Section 11.2 on or prior to the Termination Date, as to which
the obligation of Sellers shall continue until the liability of Sellers shall
have been determined pursuant to this Article XI, and Sellers shall have
reimbursed all Purchaser Group Members for the full amount of such Losses in
accordance with this Article XI.

Section 11.2 Notice of Claims.

(a) Any Purchaser Group Member seeking indemnification hereunder shall give to
each Seller obligated to provide indemnification to such Purchaser Group Member
(the “Indemnitor”) a notice (a “Claim Notice”) describing in reasonable detail
the facts giving rise to any claim for indemnification hereunder and shall
include in such Claim Notice (if then known) the amount or the method of
computation of the amount of such claim, and a reference to the provision of
this Agreement or any other agreement, document or instrument executed hereunder
or in connection herewith upon which such claim is based; provided, that a Claim
Notice in respect of any pending or threatened action at law or suit in equity
by or against a third Person as to which indemnification will be sought (each
such action or suit being a “Third Person Claim”) shall be given promptly after
the action or suit is commenced; provided further that failure to give such
notice shall not relieve the Indemnitor of its obligations hereunder except to
the extent it shall have been actually prejudiced by such failure and then only
to the extent of such prejudice.

(b) After the giving of any Claim Notice pursuant hereto, the amount of
indemnification to which a Purchaser Group Member shall be entitled under this
Article XI shall be determined: (i) by the written agreement between the
Purchaser Group Member and the Indemnitor; (ii) by a final judgment or decree of
any court of competent jurisdiction; or (iii) by any other means to which the
Purchaser Group Member and the Indemnitor shall agree. The judgment or decree of
a court shall be deemed final when the time for appeal, if any, shall have
expired and no appeal shall have been taken or when all appeals taken shall have
been finally determined. The Purchaser Group Member shall have the burden of
proof in establishing the amount of Loss suffered by it.

 

-86-



--------------------------------------------------------------------------------

Section 11.3 Third Person Claims.

(a) Subject to Section 11.3(b), the Purchaser Group Member shall have the right
to conduct and control, through counsel of its choosing, the defense, compromise
or settlement of any Third Person Claim against such Purchaser Group Member as
to which indemnification will be sought by any Purchaser Group Member from any
Indemnitor hereunder, and in any such case the Indemnitor shall cooperate in
connection therewith and shall furnish such records, information and testimony
and attend such conferences, discovery proceedings, hearings, trials and appeals
as may be reasonably requested by the Purchaser Group Member in connection
therewith; provided, that:

(i) the Indemnitor may participate, through counsel chosen by it and at its own
expense, in the defense of any such Third Person Claim as to which the Purchaser
Group Member has so elected to conduct and control the defense thereof; and

(ii) the Purchaser Group Member shall not, without the written consent of the
Indemnitor, pay, compromise or settle any such Third Person Claim, except that
no such consent shall be required if, following a written request from the
Purchaser Group Member, the Indemnitor shall fail, within 28 days after the
making of such request or such shorter period if such Purchaser Group Member is
required to respond prior to the end of such 28-day period, to acknowledge and
agree in writing that, if such Third Person Claim shall be adversely determined,
such Indemnitor has an obligation to provide indemnification hereunder to such
Purchaser Group Member.

Notwithstanding the foregoing, the Purchaser Group Member shall have the right
to pay, settle or compromise any such Third Person Claim without such consent,
provided, that in such event the Purchaser Group Member shall waive any right to
indemnity therefor hereunder unless such consent is unreasonably withheld.

(b) If any Third Person Claim against any Purchaser Group Member is solely for
money damages or will have no continuing effect in any material respect on the
Business or the Purchased Assets, then the Indemnitor shall have the right to
conduct and control, through counsel of its choosing, the defense, compromise or
settlement of any such Third Person Claim against such Purchaser Group Member as
to which indemnification will be sought by any Purchaser Group Member from any
Indemnitor hereunder if the Indemnitor has acknowledged and agreed in writing
that, if the same is adversely determined, the Indemnitor has an obligation to
provide indemnification to the Purchaser Group Member in respect thereof, and in
any such case the Purchaser Group Member shall cooperate in connection therewith
and shall furnish such records, information and testimony and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested by the Indemnitor in connection therewith; provided, that
the Purchaser Group Member may participate, through counsel chosen by it and at
its own expense, in the defense of any such Third Person Claim as to which the
Indemnitor has so elected to conduct and control the defense thereof.
Notwithstanding the foregoing, the Indemnitor shall not be entitled to assume
the defense

 

-87-



--------------------------------------------------------------------------------

of any Third Person Claim if the reasonably expected monetary damages for which
the Purchaser Group Member would be entitled to indemnification under this
Agreement is greater than the Indemnity Escrow Funds. Notwithstanding the
foregoing, the Purchaser Group Member shall have the right to pay, settle or
compromise any such Third Person Claim, provided, that in such event the
Purchaser Group Member shall waive any right to indemnity therefor hereunder .

Section 11.4 Claims Against the Indemnity Escrowed Funds. Purchaser shall have
the right to notify the Indemnity Escrow Agent of any claim for indemnification
made by any Purchaser Group Member pursuant to this Article XI. Promptly
following the final determination in accordance with this Article XI of any
claim for indemnification made by any Purchaser Group Member, upon request by
Purchaser, Sellers shall execute and deliver a certificate requesting the
Indemnity Escrow Agent to deliver by wire transfer to an account designated by
Purchaser immediately available funds in the amount of such claim as finally
determined in accordance with this Article XI (not to exceed the Indemnity
Escrowed Funds). On the Termination Date, the Indemnity Escrow Agent shall
deliver to Sellers all the Indemnity Escrowed Funds then held by the Indemnity
Escrow Agent by wire transfer to one or more accounts designated by ResCap;
provided, however, that if prior to the Termination Date Purchaser notifies the
Indemnity Escrow Agent in writing that all or a portion of the Indemnity
Escrowed Funds is subject to claims for indemnification under this Agreement
that have not been finally determined (the “Outstanding Claims”), the amount
delivered to Sellers upon the Termination Date shall be equal to the Indemnity
Escrowed Funds then held by the Indemnity Escrow Agent, less the sum of any
amounts subject to the Outstanding Claims. If at any time after the Termination
Date the amount of the Indemnity Escrowed Funds then held by the Indemnity
Escrow Agent exceeds the sum of any amounts subject to the Outstanding Claims,
ResCap and Purchaser shall execute and deliver a certificate requesting the
Indemnity Escrow Agent to deliver such excess amount to Sellers by wire transfer
to one or more accounts designated by ResCap.

Section 11.5 Adjustment to Purchase Price. To the extent that any payment by
Sellers under this Article XI can be properly so characterized under applicable
Tax law, such payment shall be treated by the parties as an adjustment to the
Purchase Price.

Section 11.6 Survival. Sellers and Purchaser agree that all of the
representations, warranties and covenants of Sellers and Purchaser contained in
this Agreement, or any instrument delivered pursuant to this Agreement, shall
terminate at the Closing Date, except that the Core Representations shall
survive as provided in Section 11.1(b) and the covenants that by their terms
survive the Closing Date shall survive the Closing Date.

Section 11.7 Exclusive Remedy. Except in the case of fraud or where a Party
seeks to obtain specific performance pursuant to Section 12.11, from and after
the Closing, the sole and exclusive remedy of any Purchaser Group Member in
connection with any breach of any Core Representations or the inaccuracy of any
Core Representations of Sellers contained or referred to in this Agreement or in
any certificate delivered by or on behalf of Sellers pursuant hereto, whether
under this Agreement or arising under common law or any other Law, shall be as
provided in this Article XI. Nothing in this Section 11.7 shall operate to
interfere with or impede the operation of the provisions of Section 3.2 or any
Ancillary Agreement.

 

-88-



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

Section 12.1 Expenses. Except as otherwise provided in this Agreement or the
Sale Procedures Order, all costs and expenses incurred in connection with this
Agreement and the consummation of the transaction hereunder, shall be paid by
the party incurring such expenses. Subject to approval by the Bankruptcy Court,
the Break-Up Fee and Expense Reimbursement payable to Purchaser (i) shall rank
as administrative expense claims against the Sellers pursuant to
Section 503(b)(1)(A) of the Bankruptcy Code; and (ii) shall be paid promptly by
the Sellers as set forth herein. Following approval of the Sale Procedures
Order, any claims arising from breaches by any Sellers of their obligations
pursuant to the terms of this Agreement shall constitute administrative expense
claims against the Sellers under Sections 503(b)(1) and 507(a)(1), as
applicable, of the Bankruptcy Code.

Section 12.2 Amendment; Waiver. This Agreement may be amended, modified or
supplemented only in writing signed by each of the parties hereto. Any
provisions of this Agreement may be waived, but only if such waiver is in
writing and signed by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

Section 12.3 Notices. Any written notice to be given hereunder shall be deemed
given: (a) when received if given in person or by nationally recognized courier;
(b) on the date of transmission if sent by telecopy, e-mail or other wire
transmission (receipt confirmed in each case); (c) five Business Days after
being deposited in the U.S. mail, certified or registered mail, postage prepaid,
return receipt requested; and (d) if sent by an internationally recognized
overnight delivery service, the second Business Day following the date given to
such overnight delivery service (specified for overnight delivery and receipt
confirmed). All notices shall be addressed as follows:

if to Sellers, to:

Residential Capital, LLC

1177 Avenue of the Americas

New York, New York 10036

Facsimile: 646-257-2703

Attention: Mr. Thomas Marano

Telephone: 646-781-2600

email: tom.marano@gmacrescap.com

 

-89-



--------------------------------------------------------------------------------

with copies to (which copies shall not constitute notice):

Residential Capital, LLC

1100 Virginia Drive

Fort Washington, Pennsylvania 19034

Facsimile: 866-572-7524

Attn: Tammy Hamzehpour, Esq., General Counsel

Telephone: 215-682-1307

email: tammy.hamzehpour@gmacrescap.com

and

Morrison & Foerster LLP

1290 Avenue of the Americas

New York, New York 10104

Facsimile: (212) 468-7900

Attention: Gary S. Lee, Esq.

Telephone: (212) 468-8163

email: glee@mofo.com

and

Attention: Larren M. Nashelsky, Esq.

Telephone : (212) 506-7365

email: lnashelsky@mofo.com

if to Purchaser, to:

Nationstar Mortgage LLC

350 Highland Drive

Lewisville, Texas 75067

Facsimile: (469) 549-2085

Attention: General Counsel

Telephone: (972) 316-5429

email: Tony.Villani@nationstarmail.com

with copies to (which copies shall not constitute notice):

Sidley Austin LLP

One South Dearborn

Chicago, Illinois 60603

Facsimile: (312) 853-7036

Attention: Chris E. Abbinante and Larry J. Nyhan

Telephone: (312) 853-7000

email: cabbinante@sidley.com and lnyhan@sidley.com

Section 12.4 Waivers. The failure of a party to require performance of any
provision hereof shall not affect its right at a later time to enforce the same.
No waiver by a party of any

 

-90-



--------------------------------------------------------------------------------

term, covenant, representation or warranty contained herein shall be effective
unless in writing. No such waiver in any one instance shall be deemed a further
or continuing waiver of any such term, covenant, representation or warranty in
any other instance.

Section 12.5 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

Section 12.6 Applicable Law; WAIVER OF JURY TRIAL; Venue and Retention of
Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
Laws of the State of New York without regard to any conflicts of law principles
thereof or any other jurisdiction that would apply the law of another
jurisdiction and, to the extent applicable, the Bankruptcy Code.

(b) EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING BETWEEN THE PARTIES HERETO ARISING OUT OF OR
RELATING TO THIS AGREEMENT, AND THE TRANSACTIONS CONTEMPLATED HEREBY.

(c) Without limiting any party’s right to appeal any order of the Bankruptcy
Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction to enforce
the terms of this Agreement and to decide any claims or disputes that may arise
or result from, or be connected with, this Agreement, any breach or default
hereunder, or the transactions contemplated hereby, and (ii) any and all
proceedings related to the foregoing shall be filed and maintained only in the
Bankruptcy Court, and the parties hereby consent to and submit to the
jurisdiction and venue of the Bankruptcy Court and shall receive notices at such
locations as indicated in Section 12.3 hereof; provided, however, that if the
Bankruptcy Case of Sellers have closed, the parties agree to unconditionally and
irrevocably submit to the exclusive jurisdiction of the United States District
Court for the Southern District of New York sitting in New York County or the
Commercial Division, Civil Branch of the Supreme Court of the State of New York
sitting in New York County and any appellate court from any thereof, for the
resolution of any such claim or dispute. The parties hereby irrevocably waive,
to the fullest extent permitted by applicable Law, any objection which they may
now or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each of the parties hereto agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(d) Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by delivery of a copy
thereof in accordance with the provisions of Section 12.3.

Section 12.7 Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns;
provided that no

 

-91-



--------------------------------------------------------------------------------

assignment of either party’s rights or obligations may be made without the
written consent of the other party, which consent shall not be unreasonably
withheld or delayed; and provided that Purchaser may assign (i) its rights and
interests in Servicing Advances to be acquired hereunder to any of its lenders
as collateral security or (ii) this Agreement and any or all rights or
obligations hereunder (including Purchaser’s rights to purchase the Purchased
Assets and assume the Assumed Liabilities) to one or more Affiliates of
Purchaser provided that any such Affiliate has at the Closing all Business
Licenses necessary to own and conduct business with such Purchased Assets and to
assume such Assumed Liabilities; provided, however, that Purchaser shall remain
obligated to fulfill its obligations pursuant to this Agreement and for any
damages arising from an unlawful breach hereof; provided further, that Sellers
are permitted to assign their right under the Deposit Escrow Agreement as
provided in Section 6.26. Upon any such permitted assignment, the references in
this Agreement to Purchaser shall also apply to any such assignee unless the
context otherwise requires.

Section 12.8 No Third-Party Beneficiaries. Except as provided in Article XI,
this Agreement is solely for the benefit of the parties hereto, and no provision
of this Agreement shall be deemed to confer any remedy, claim or right upon any
third party, including any employee or former employee of Sellers or any
participant or beneficiary in any benefit plan, program or arrangement.

Section 12.9 Public Announcements. Sellers and Purchaser each agree that they
and their Affiliates shall not issue any press release or otherwise make any
public statement or respond to any media inquiry with respect to this Agreement
or the transactions contemplated hereby without the prior approval of the other
parties, which shall not be unreasonably withheld or delayed, except as may be
required by Law or by any stock exchanges having jurisdiction over Sellers,
Purchaser or their Affiliates. Sellers, Affiliate Sellers and Purchaser will
consult with each other regarding the content and timing of any internal
announcements regarding the transactions contemplated by this Agreement and the
Ancillary Agreements to Sellers’ employees.

Section 12.10 Severability. Any term or provision of this Agreement that is held
by a court of competent jurisdiction or other authority to be invalid, void or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, the parties agree that the court making such
determination shall have the power to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified.

Section 12.11 Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that Purchaser shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to

 

-92-



--------------------------------------------------------------------------------

enforce specifically the terms and provisions of this Agreement in any court
referenced in Section 12.6(c), this being in addition to any other remedy to
which they are entitled at Law or in equity.

Section 12.12 Waiver of Bulk Transfer Laws. Seller and Purchaser agree to waive
compliance with Article 6 of the Uniform Commercial Code as adopted in each of
the jurisdictions in which any of the Purchased Assets are located to the extent
that such Article is applicable to the transactions contemplated hereby and any
other bulk sale or bulk transfer or similar Law.

Section 12.13 Personal Liability. This Agreement shall not create or be deemed
to create or permit any personal liability or obligation on the part of any
officer, director, employee, representative or investor of any party hereto.

Section 12.14 Entire Agreement. This Agreement, together with the Ancillary
Agreements, constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof.

[SIGNATURES ON FOLLOWING PAGE]

 

-93-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser and Sellers have executed this Agreement or caused
this Agreement to be executed by their respective officers thereunto duly
authorized as of the date first written above.

 

NATIONSTAR MORTGAGE LLC

By

 

/s/ Jesse K. Bray

  Name: Jesse K. Bray   Title: Chief Executive Officer

 

-94-



--------------------------------------------------------------------------------

RESIDENTIAL CAPITAL, LLC By  

/s/ James Whitlinger

  Name: James Whitlinger   Title: Chief Financial Officer RESIDENTIAL FUNDING
COMPANY, LLC By  

/s/ James Whitlinger

  Name: James Whitlinger   Title: Chief Financial Officer GMAC MORTGAGE, LLC By
 

/s/ James Whitlinger

  Name: James Whitlinger   Title: Chief Financial Officer EXECUTIVE TRUSTEE
SERVICES, LLC By  

/s/ James Whitlinger

  Name: James Whitlinger   Title: Chief Financial Officer ETS OF WASHINGTON,
INC. By  

/s/ James Whitlinger

  Name: James Whitlinger   Title: Chief Financial Officer

 

-95-



--------------------------------------------------------------------------------

GMACM BORROWER LLC By  

/s/ James Whitlinger

  Name: James Whitlinger   Title: Chief Financial Officer RFC BORROWER LLC By  

/s/ James Whitlinger

  Name: James Whitlinger   Title: Chief Financial Officer EPRE LLC By  

/s/ James Whitlinger

  Name: James Whitlinger   Title: Chief Financial Officer

 

-96-



--------------------------------------------------------------------------------

SCHEDULE 3.1(a)

PURCHASE PRICE CALCULATION

The Purchase Price for those Purchased Assets assigned to Purchaser in
accordance with the Sale Approval Order shall be an amount equal to the sum of
the following (without duplication):

1. with respect to the Purchased Mortgage Servicing that is assumed and assigned
to Sellers pursuant to the Sale Approval Order, an amount equal to the sum of
each product obtained by multiplying (x) the unpaid principal balance as of the
close of business on the Closing Date of the Mortgage Loans within each category
set forth below by (y) the product of the net servicing fee* as of the close of
business on the Closing Date and the applicable multiple for each such category
shown below:

 

Category of Servicing Rights

  

Servicing Fee Field on the Data Tape*

   Multiple   Fannie Mae / Freddie Mac MSRs    SfeeNet      1.5425x   

Private Investor Loan MSRs

(Eligible Servicing Agreements)

   SFeeNet; sfee_c; or INVESTOR_SERVICE_FEE_PERCENT      0.8920x   

Private Investor Loan MSRs

(non-Eligible Servicing Agreements)

   SFeeNet; sfee_c; or INVESTOR_SERVICE_FEE_PERCENT      0.0000x    Ginnie Mae
MSRs    sfeeNet      0.6276x    Master Servicing    Sfee_c      0.3324x   

plus

2. with respect to the Purchased Mortgage Servicing that is assumed and assigned
to Sellers pursuant to the Sale Approval Order, an amount equal to the sum of
each product obtained by multiplying (x) the unpaid principal balance as of the
close of business on the Closing Date of the Mortgage Loans within each category
set forth below by (y) the applicable percentage for such category shown below:

 

Category of Servicing Rights

   Applicable Percentage  

Third Party Fee-Based Subservicing Agreements (excluding any such Servicing
Agreement with AFI set forth in Schedule 2.15)

     0.1110 % 

 

1



--------------------------------------------------------------------------------

plus

3. with respect to the Servicing Advances, an amount equal to the sum of each
product obtained by multiplying (x) the aggregate amount of such Servicing
Advances that are outstanding as of the close of business on the Closing Date
within each category set forth below by (y) the applicable percentage for such
category shown below:

 

Category of Servicing Rights

   Applicable Percentage  

Fannie Mae / Freddie Mac MSRs

     95 % 

Private Investor Loan MSRs (Eligible Servicing Agreements)

     95 % 

Private Investor Loan MSRs (non- Eligible Servicing Agreements)

  

If the result (expressed as a percentage) of (i) the aggregate amount of
Servicing Advances that are outstanding as of the close of business on the
Closing Date for all Private Investor Loans that are covered under Eligible
Servicing Agreements (excluding any such loans under the Servicing Agreements
set forth in Schedule T) divided by (ii) the aggregate amount of Servicing
Advances that are outstanding as of the close of business on the Closing Date
for all Private Investor Loans (excluding any such loans under the Servicing
Agreements set forth in Schedule T) is:

  

Greater than 50%

     85 % 

Between 25% – 50%

     77.5 % 

Less than 25%

     70 % 

Ginnie Mae MSRs

     95 % 

Third Party Fee-Based Subservicing Agreements

     90 % 

plus

4. with respect to the Ginnie Mae Loans, an amount equal to the sum of the
following: (x) after deducting a servicing fee of 31.5 bps and a guaranty fee of
6 bps from the underlying note rate, the interpolated GNMA TBA MBS price as of
the Closing Date and as quoted on Bond Web or other market pricing service, plus
(y) the servicing value ascribed per the following matrix set forth in Annex A;
plus

 

2



--------------------------------------------------------------------------------

5. except as set forth in item 6 below, with respect to the other Purchased
Assets set forth in Section 2.1(d) – (v), an amount equal to $0.00; plus

6. with respect to the Purchased Assets set forth in Schedule L-1 and L-2, an
amount equal to the aggregate sum of the product of (x) the Book Value of each
category as of the close of business on the Closing Date multiplied by (y) the
“Applicable Purchase Price %” as set forth in the Schedule of Purchased Assets
and Assumed Liabilities for such Purchased Assets; less

7. with respect to the Liabilities detailed on the Schedule of Purchased Assets
and Assumed Liabilities, an amount equal to the aggregate sum of the product of
(x) the greater of Book Value or nominal value of each category as of the close
of business on the Closing Date multiplied by (y) the “Applicable Purchase Price
Deduction %” as set forth in the Schedule of Purchased Assets and Assumed
Liabilities for such Liabilities.

 

For purposes of any separate auction of the Ginnie Mae Assets, the Break-Up Fee,
Expense Reimbursement and the Cash Deposit shall be allocated 8.44% to the
Ginnie Mae MSR Assets and 91.56% to the other Purchased Assets.

 

3



--------------------------------------------------------------------------------

Annex A – Ginnie Mae Loan Matrix

 

Variance from
Par Rate

   Net Servicing Fee = 31.5      Net Servicing Fee = 31.5        30 year     
Excess Multiple      15 year      Excess Multiple  

(1.500)

     0.851         2.50x         0.391         1.10x   

(1.375)

     0.852         2.50x         0.391         1.10x   

(1.250)

     0.854         2.50x         0.391         1.10x   

(1.125)

     0.855         2.50x         0.390         1.00x   

(1.000)

     0.856         2.50x         0.388         1.00x   

(0.875)

     0.858         2.50x         0.387         1.00x   

(0.750)

     0.859         2.40x         0.385         1.00x   

(0.625)

     0.861         2.40x         0.382         1.00x   

(0.500)

     0.858         2.40x         0.378         1.00x   

(0.375)

     0.853         2.40x         0.345         0.90x   

(0.250)

     0.846         2.40x         0.306         0.70x   

(0.125)

     0.841         2.40x         0.282         0.70x   

–

     0.835         2.30x         0.264         0.70x   

0.125

     0.829         2.30x         0.251         0.60x   

0.250

     0.824         2.30x         0.240         0.60x   

0.375

     0.818         2.30x         0.229         0.50x   

0.500

     0.812         2.20x         0.217         0.50x   

0.625

     0.806         2.10x         0.207         0.50x   

0.750

     0.770         2.00x         0.200         0.40x   

0.875

     0.744         2.00x         0.193         0.40x   

1.000

     0.695         1.90x         0.188         0.40x   

1.125

     0.659         1.90x         0.183         0.40x   

1.250

     0.632         1.80x         0.179         0.40x   

1.375

     0.596         1.70x         0.176         0.30x   

1.500

     0.561         1.60x         0.172         0.30x   

Note:

1. For 30 year product, par rate shall be calculated using the MTGENGNSF <Index>
from Bloomberg averaged for the 30 calendar days prior to the pool issue month
plus 0.750% round up to the nearest 0.125%.

2. For 15 year product, par rate shall be calculated using the MTGENGNJO <Index>
from Bloomberg averaged for the 30 calendar days prior to the pool issue month
plus 0.750% round up to the nearest 0.125%.

3. VA Loans shall have a 35 basis point reduction in purchase price.

4. USDA Loans shall have a 35 basis point reduction in purchase price.

 

4